Exhibit 10.20.6


EXECUTION COPY
SECOND AMENDMENT TO AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (herein
called this “Amendment”) made as of July 28, 2017 by and among CORENERGY
INFRASTRUCTURE TRUST, INC., a Maryland corporation (“Borrower”), the Guarantors
which are, or may become signatory to the Credit Agreement (as defined below),
REGIONS BANK, as Agent, BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agents, the Lenders party hereto, and REGIONS
CAPITAL MARKETS, a Division of Regions Bank, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED (or one of its designated affiliates), and WELLS FARGO
SECURITIES, LLC, as joint lead arrangers and joint book runners.
W I T N E S S E T H:
WHEREAS, Borrower, Guarantors, Agent and Lenders entered into that certain
Amended and Restated Revolving Credit Agreement dated as of July 8, 2015, as
amended by First Amendment to Amended and Restated Revolving Credit Agreement
dated as of November 4, 2015 (as amended, the “Original Credit Agreement”), for
the purpose and consideration therein expressed, whereby Lenders became
obligated to make loans to Borrower as therein provided; and
WHEREAS, Borrower, Guarantors, Agent and Lenders desire to amend the Original
Credit Agreement as set forth herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:
a.

DEFINITIONS AND REFERENCES
a.
Terms Defined in the Original Credit Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Credit Agreement shall have the same meanings whenever used in this
Amendment.

b.
Other Defined Terms. Unless the context otherwise requires, the following terms
when used in this Amendment shall have the meanings assigned to them in this §
1.2.



010990 000158 19564312.1



--------------------------------------------------------------------------------







“Amendment” means this Second Amendment to Amended and Restated Revolving Credit
Agreement.
“Amendment Documents” means this Amendment, each new Note, amendments to the
Mortgage on the Willbridge Terminal Facility, the Mortgage by MGP on the MGP
Pipeline, the Mortgage by UPS on the office building in which MGP’s offices are
located and the GIGS Mortgage, and any other document required to be delivered
by Borrower or any Guarantor pursuant to Article III hereof.
“Credit Agreement” means the Original Credit Agreement as amended hereby.
b.

AMENDMENTS TO ORIGINAL AGREEMENT
a.
Amendment of Credit Agreement. The Original Agreement and the Schedules and
Exhibits attached thereto are hereby amended in its entirety as set forth in
Annex A attached hereto.

b.
Prior Consents. That certain Waiver and Consent dated June 22, 2015, that
certain Limited Consent and Amendment dated as of March 4, 2016, and that
certain Limited Consent dated May 27, 2016, each among Borrower, Agent and
Lenders, are hereby superseded.

c.
Reallocation of Revolving Commitments and Revolving Loans. In connection
herewith, contemporaneously with the effectiveness hereof, Lenders hereby
acknowledge and agree that they shall be deemed to have sold and assigned to
other Lenders, and/or purchased and accepted from other Lenders, a portion of
the outstanding aggregate Revolving Commitments and Revolving Loans immediately
prior to the effectiveness hereof, and hereby authorize the Borrower to make
non-ratable borrowings and prepayments of Revolving Loans (and if any such sale,
assignment, transfer, conveyance or prepayment includes the assignment or
prepayment of any LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor, Borrower agrees that it shall pay any amounts
requested by an affected Lender pursuant to §4.8 of the Credit Agreement), as
may be necessary such that (i) each Lender’s Revolving Commitment shall equal
the Revolving Commitment amount set forth opposite such Lender’s name on the
Lenders Schedule attached as Schedule 1.1 to Annex A attached hereto, (ii) each
Lender’s Revolving Commitment and Revolving Loans shall equal such Lender’s
Percentage (as set forth on the Lenders Schedule attached as Schedule 1.1 to
Annex A attached hereto) of the aggregate amount of all Lenders’ Revolving
Commitments and all outstanding Revolving Loans, respectively, and no such
borrowing or prepayment shall violate any provisions of the Credit Agreement.
Borrower, Agent and each Lender hereby (x) consents to all reallocations and
assignments of the Revolving Commitments



2



--------------------------------------------------------------------------------







and the Revolving Loans effected pursuant to the foregoing, (y) acknowledges and
agrees that such reallocations and assignments shall be deemed effective as if
such reallocations and assignments were evidenced by Assignment and Assumption
Agreements among Lenders delivered pursuant to §18.1(a) of the Credit Agreement,
and (z) agrees that Lenders shall make full cash settlement of such
reallocations and assignments through the Agent, as the Agent may direct or
approve, such that after giving effect to such settlement, each Lender’s
Revolving Commitment and Revolving Loans shall be as set forth above.
c.

CONDITIONS OF EFFECTIVENESS
a.
Effective Date. This Amendment shall become effective as of the date first above
written upon satisfaction of the following conditions precedent on or prior to
such date (the “Effective Date”):



3



--------------------------------------------------------------------------------







i.
Each of the Amendment Documents shall have been duly executed and delivered by
the respective parties thereto, shall be in full force and effect and shall be
in form and substance satisfactory to the Required Lenders. Agent shall have
received a fully executed copy of each such document, except that each Lender
shall have received a fully executed counterpart of its new Note.

ii.
Agent shall have received from Borrower a copy, certified as of a recent date by
the appropriate officer of each State in which each Loan Party is organized or
in which the Eligible Assets are located and a duly authorized member, manager,
partner or officer of such Loan Party, as applicable, to be true and complete,
of the Organizational Documents of such Loan Party, as applicable, or its
qualification to do business, as applicable, as in effect on such date of
certification.

iii.
All action on the part of each Loan Party necessary for the valid execution,
delivery and performance by such Loan Party of this Amendment and the other
Amendment Documents (as applicable) to which such Person is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to Agent shall have been provided to Agent. Agent shall have
received from each Loan Party true copies of their respective resolutions
adopted by their respective board of directors or other governing body
authorizing the transactions described herein, each certified by its secretary,
assistant secretary or other appropriate representative as of a recent date to
be true and complete.

iv.
Agent shall have received from each Loan Party, an incumbency certificate (or
certification as to the continuing accuracy of a previously-delivered incumbency
certificate), dated as of the Effective Date, signed by a duly authorized
officer of such Loan Party and giving the name and bearing a specimen signature
of each individual who shall be authorized to sign, in the name and on behalf of
such Loan Party, each of the Loan Documents to which such Person is or is to
become a party. Agent shall have also received from Borrower a certificate (or
certification as to the continuing accuracy of a previously-delivered
certificate, dated as of the Effective Date, signed by a duly authorized member
of Borrower and giving the name and specimen signature of each individual who
shall be authorized to make Loan Requests and Conversion Requests, and to give
notices and to take other action on behalf of Borrower under the Loan Documents.



4



--------------------------------------------------------------------------------







v.
Agent shall have received a favorable opinion addressed to Lenders and Agent and
dated as of the Effective Date, in form and substance reasonably satisfactory to
Agent, from counsel of Borrower and the other Loan Parties, and counsel in such
other states as may be requested by Agent, as to such matters as Agent shall
reasonably request.

vi.
Borrower shall have paid the fees payable pursuant to that certain Fee Letter
dated June 27, 2017 among Borrower, Agent, and Regions.

vii.
Agent shall have received evidence satisfactory to it that the insurance
coverages required by the Credit Agreement or the other Loan Documents are in
effect and any necessary flood insurance certifications with respect to the
Borrowing Base Assets.

viii.
Borrower and the other Loan Parties shall have performed and complied with all
terms and conditions herein required to be performed or complied with by them on
or prior to the Effective Date, and on the Effective Date there shall exist no
Default or Event of Default.

ix.
The representations and warranties made by Borrower and each of the other Loan
Parties in the Loan Documents or otherwise made by or on behalf of Borrower and
each of the other Loan Parties in connection therewith on the date thereof shall
have been true and correct in all material respects when made and shall also be
true and correct in all material respects on the Effective Date.

x.
No proceeding challenging or seeking to enjoin any of the transactions
contemplated by the Loan Documents, or which could reasonably be expected to
have a Material Adverse Effect shall be pending or shall have been threatened.

xi.
Agent shall have received executed copies of all other material agreements as
Agent may have reasonably requested.

xii.
Agent shall have received satisfactory evidence that there are no actions,
suits, investigations or proceedings pending or threatened, in any court or
before any arbitrator or other Governmental Authority that purports to adversely
affect Borrower or any other Loan Party, or any transaction contemplated hereby,
that could reasonably be expected to have a Material Adverse Effect.



5



--------------------------------------------------------------------------------







xiii.
Agent shall have received a fully-executed copy of an amendment to the MGP/UPS
Credit Facility dated as of the Second Amendment Effective Date, providing for,
among other things, a maturity consistent with the Maturity Date and sales and
assignments (and corresponding purchases and acceptances) of “Commitments” and
“Loans” (as such terms are defined in the MGP/UPS Credit Facility) under the
MGP/UPS Credit Facility among the lenders party thereto such that each Lender
under the Credit Agreement shall retain an identical Percentage under the Credit
Agreement and “Commitment Percentage” (as defined in the MGP/UPS Credit
Facility) under the MGP/UPS Credit Facility.

xiv.
Agent shall have reviewed such other documents, instruments, certificates,
opinions, assurances, consents and approvals as Agent or Agent’s Special Counsel
may reasonably have requested.

For all purposes hereof, notwithstanding the foregoing conditions precedent, any
Revolving Loans made on the Effective Date shall be deemed to have refinanced
and extended (and not paid off) outstanding loans under the Credit Agreement.
d.

REPRESENTATIONS AND WARRANTIES
a.
Representations and Warranties of Borrower. In order to induce each Lender to
enter into this Amendment, Borrower and each of the other Loan Parties (as
applicable) represent and warrant and, to the extent set forth in certain
Sections of the Credit Agreement, covenants to Agent and Lenders as follows:



6



--------------------------------------------------------------------------------







i.
The representations and warranties made by Borrower and each of the other Loan
Parties in the Amendment Documents or otherwise made by or on behalf of Borrower
and each of the other Loan Parties in connection therewith on the date thereof
were true and correct in all material respects when made and are true and
correct in all material respects on the Effective Date.

ii.
The execution, delivery and performance of this Amendment and the other
Amendment Documents to which the Loan Parties, or any of them, are or are to
become a party and the transactions contemplated hereby and thereby (i) are
within the authority of such Person, (ii) have been duly authorized by all
necessary proceedings on the part of such Person, (including any required
stockholder, partner or member approval), (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, except for such
conflicts or breaches that, individually and the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the Organizational Documents of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, such
Person or any of its properties or to which such Person is subject, except for
such conflicts or defaults that, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and (v) do not and will
not result in or require the imposition of any Lien or other encumbrance on any
of the properties, assets or rights of such Person except for the Liens and
security title granted by the Loan Documents.

iii.
The execution, delivery and performance by the Loan Parties, or any of them, of
this Amendment and the other Amendment Documents to which they are or are to
become a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing with, any Person or the
authorization, consent or approval of, or any license or permit issued by, or
any filing or registration with, or the giving of any notice to, any court,
department, board, commission or other governmental agency or authority other
than those already obtained and the filing of the Security Documents in the
appropriate records office with respect thereto.



7



--------------------------------------------------------------------------------







iv.
The execution and delivery of this Amendment and the other Amendment Documents
to which the Loan Parties, or any of them, are or are to become a party are
valid and legally binding obligations of such Person enforceable in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

v.
The most recent financial statements of Borrower delivered to Lenders pursuant
to §7.4(a) and (b) of the Credit Agreement fairly present in all material
respects the financial condition of Borrower and its Subsidiaries as of such
date and the results of the operations of Borrower and its Subsidiaries, for
such period. Copies of such financial statements have heretofore been delivered
to each Lender. As of the Effective Date there has occurred no materially
adverse change in the financial condition or business of Borrower and its
Subsidiaries, taken as a whole, as shown on or reflected in the balance sheet of
Borrower or its Subsidiaries as of March 31, 2017, or its statement of income or
cash flows for the fiscal quarter then ended, other than changes in the ordinary
course of business that have not had any materially adverse effect either
individually or in the aggregate on the business or financial condition of
Borrower and Restricted Subsidiaries and any Unrestricted Subsidiary with assets
in excess of $5,000,000.

vi.
No Default or Event of Default has occurred and is continuing as of the
Effective Date and after giving effect to this Amendment.

e.

MISCELLANEOUS
a.
Ratification of Agreements. The Original Credit Agreement as hereby amended is
hereby ratified and confirmed in all respects. The Loan Documents, as they may
be amended or affected by the various Amendment Documents, are hereby ratified
and confirmed in all respects. Any reference to the Credit Agreement in any Loan
Document shall be deemed to be a reference to the Original Credit Agreement as
hereby amended. Any reference to the Notes in any other Loan Document shall be
deemed to be a reference to the new Notes issued and delivered pursuant to this
Amendment. The execution, delivery and effectiveness of this Amendment and the
other Amendment Documents shall not, except as expressly provided herein or
therein, operate as a waiver of any right, power or remedy of Lenders under the



8



--------------------------------------------------------------------------------







Credit Agreement, the Notes, or any other Loan Document nor constitute a waiver
of any provision of the Credit Agreement, the Notes or any other Loan Document.
b.
Survival of Agreements. All representations, warranties, covenants and
agreements of any Loan Party herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Loans and the issuance and delivery of the new Notes,
and shall further survive until all of the Obligations are paid in full. All
statements and agreements contained in any certificate or instrument delivered
by any Loan Party hereunder or under the Credit Agreement to any Lender shall be
deemed to constitute representations and warranties by, and/or agreements and
covenants of, Loan Parties under this Amendment and under the Credit Agreement.

c.
Loan Documents. This Amendment is, and the other Amendment Documents are each a
Loan Document, and all provisions in the Credit Agreement pertaining to Loan
Documents apply hereto and thereto.

d.
GOVERNING LAW. THIS AMENDMENT AND EACH OF THE OTHER AMENDMENT DOCUMENTS, EXCEPT
AS OTHERWISE SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE
STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS
OR CHOICE OF LAW), AND ANY AND ALL MATTERS IN DISPUTE BETWEEN THE PARTIES TO
THIS AMENDMENT ARISING FROM OR RELATING TO THE SUBJECT MATTER HEREOF SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

e.
Counterparts. This Amendment may be executed in several counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronic communication shall be effective as delivery
of a manually executed counterpart of this Amendment.

f.
Indemnification. Borrower and each other Loan Party waives, discharges, and
forever releases Agent, each Lender and each Lender Party from and of any and
all claims, causes of action, allegations or assertions that Borrower has or may
have had at any time up through and including the date of this Amendment,
against any or all of the foregoing, regardless of whether any such claims,
causes of action, allegations or assertions are known to such Loan Party or
whether any such claims, causes of action, allegations or assertions arose as
result of actions or omissions of



9



--------------------------------------------------------------------------------







Agent, any Lender or any Lender Party in connection with the Loan Documents, or
any amendments, extensions or modifications thereto, or Agent’s administration
of the debt evidenced by the loan documents or otherwise.
g.
Entire Agreement. This Amendment, the other Amendment Documents, the other Loan
Documents and any other documents executed in connection herewith or therewith
express the entire understanding of the parties with respect to the transactions
contemplated hereby. Neither this Amendment nor any term hereof may be changed,
waived, discharged or terminated, except as provided in §27 of the Credit
Agreement.

[The remainder of this page has been intentionally left blank.]




10



--------------------------------------------------------------------------------


Exhibit 10.20.6


IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.
BORROWER:
CORENERGY INFRASTRUCTURE TRUST, INC.,
a Maryland corporation




By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman



[SIGNATURES CONTINUED ON FOLLOWING PAGES]


S-1    SECOND AMENDMENT TO CORR AMENDED/RESTATED

--------------------------------------------------------------------------------

Exhibit 10.20.6


[Execution of Second Amendment to
Amended and Restated Revolving Credit Agreement Continued]
GUARANTORS:
CORRIDOR PRIVATE HOLDINGS, INC., a Delaware corporation


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman


CORRIDOR PUBLIC HOLDINGS, INC., a Delaware corporation


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman 
CORENERGY OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
By its general partner
CorEnergy GP, LLC


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Chairman 
MOWOOD CORRIDOR, INC.,
a Delaware corporation




By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman 
HUNTON GP, LLC,
a Delaware limited liability company




By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman 
HUNTON CORRIDOR, LP,
a Delaware limited partnership
By its general partner
Hunton GP, LLC


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman 
GRAND ISLE GP, INC.,
a Delaware corporation




By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Chairman 
GRAND ISLE CORRIDOR, LP,
a Delaware limited partnership
By its general partner
Grand Isle GP, Inc.


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: General Partner 





S-2    SECOND AMENDMENT TO CORR AMENDED/RESTATED

--------------------------------------------------------------------------------

Exhibit 10.20.6


GUARANTORS:
LCP OREGON HOLDINGS, LLC,
a Delaware limited liability company


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Chairman


CORRIDOR BISON, LLC,
a Delaware limited liability company


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Chairman


CORENERGY BBWS, INC.,
a Delaware corporation


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman 
CORENERGY GP, LLC,
a Delaware limited liability company


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman


CORRIDOR MOGAS, INC.,
a Delaware corporation


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman


GRAND ISLE LP, INC.,
a Delaware corporation




By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman
MOGAS PIPELINE LLC,
a Delaware limited liability company


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Chairman


UNITED PROPERTY SYSTEMS, LLC,
a Delaware limited liability company


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman
CORRIDOR LEEDS PATH WEST, INC.,
a Delaware corporation


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman
FOUR WOOD CORRIDOR, LLC,
a Delaware limited liability company


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Executive Chairman



[SIGNATURES CONTINUED ON FOLLOWING PAGES]


S-3    SECOND AMENDMENT TO CORR AMENDED/RESTATED

--------------------------------------------------------------------------------


Exhibit 10.20.6


GUARANTORS:


CORENERGY PIPELINE, LLC,
a Delaware limited liability company


By: /s/ Richard C. Green      
Name: Richard C. Green
Title: Chairman


 







S-3A    SECOND AMENDMENT TO CORR AMENDED/RESTATED

--------------------------------------------------------------------------------


Exhibit 10.20.6




REGIONS BANK, as a Lender and as Agent 
 
By:/s/ David C. Valentine      
Name: David C. Valentine
Title: Senior Vice President


BANK OF AMERICA, N.A.,
as a Lender and as a Syndication Agent 
 
By:/s/ Alok Jain      
Name: Alok Jain
Title: Senior Vice President
 
WELLS FARGO BANK, N.A.,
as a Lender and as a Syndication Agent


By:/s/ Bobby Ausman      
Name: Bobby Ausman
Title: Vice President


BOKF, NA DBA
BANK OF KANSAS CITY, as a Lender


By:/s/ John P. Mills      
Name: John P. Mills
Title: Senior Vice President


ARVEST BANK, as a Lender


By:/s/ Barry P. Sullivan      
Name: Barry P. Sullivan
Title: Senior Vice President
 
ACADEMY BANK, N.A., as a Lender


By:/s/ Jason Hilpipre      
Name: Jason Hilpipre
Title: Vice President







S-4    SECOND AMENDMENT TO CORR AMENDED/RESTATED



--------------------------------------------------------------------------------


EXECUTION COPY
ANNEX A


COMPILED AMENDED AND RESTATED CREDIT AGREEMENT
AS AMENDED THROUGH SECOND AMENDMENT
[Attach copy of Annex A]














































010990 000158 19564506.1

--------------------------------------------------------------------------------

Exhibit 10.20.6





--------------------------------------------------------------------------------



AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
DATED AS OF JULY 8, 2015
(and amended by
the First Amendment dated as of November 4, 2015
and
the Second Amendment dated as of July 28, 2017)


AMONG
CORENERGY INFRASTRUCTURE TRUST, INC.
as Borrower,
THE GUARANTORS WHICH ARE OR MAY BECOME SIGNATORY HERETO,
as Guarantors,
AND
regions bank,
as a Lender, Swing Line Lender, LC Issuer and Agent
BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lenders and Syndication Agents
AND


THE OTHER LENDERS WHICH ARE OR MAY BECOME
PARTIES TO THIS AGREEMENT
AND
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners






6231593.8\0334186
6231593.8\0334186Error! Unknown document property name.
010990 000158 10663344.1
010990 000158 19564506.1

--------------------------------------------------------------------------------


Exhibit 10.20.6


TABLE OF CONTENTS
Page
§1.DEFINITIONS AND RULES OF INTERPRETATION    1
§1.1Definitions    1
§1.2Rules of Interpretation.    29
§2.LOANS AND LETTERS OF CREDIT    30
§2.1Revolving Commitment.    30
§2.2Revolving Notes.    30
§2.3Interest on Loans.    31
§2.4Unused Facility Fee.    31
§2.5Requests for Revolving Loans.    31
§2.6Funds for Revolving Loans.    32
§2.7Use of Proceeds.    32
§2.8Increase in Revolving Commitment.    33
§2.9Reduction and Termination of Revolving Commitments.    34
§2.10Letter of Credit.    35





--------------------------------------------------------------------------------

Exhibit 10.20.6


§2.11Requesting Letters of Credit.    36
§2.12Reimbursement and Participations.    37
§2.13Letter of Credit Fees.    39
§2.14No Duty to Inquire.    40
§2.15Cash Collateral.    41
§2.16Swing Line Loans.    42
§3.REPAYMENT AND PREPAYMENT OF THE LOANS    45
§3.1Revolving Loan Maturity.    45
§3.2Mandatory Prepayments.    45
§3.3Optional Prepayments.    45
§3.4Partial Prepayments.    45
§4.CERTAIN GENERAL PROVISIONS    46
§4.1Conversion Options; Number of LIBOR Contracts.    46
§4.2Certain Fees.    46
§4.3Funds for Payment.    47


ii

--------------------------------------------------------------------------------

Exhibit 10.20.6


§4.4Taxes.    47
§4.5Computations.    50
§4.6Inability to Determine LIBOR Rate.    50
§4.7Illegality.    51
§4.8Additional Interest.    51
§4.9Additional Costs, Capital Adequacy, Etc.    51
§4.10Mitigation Obligations.    53
§4.11Indemnity by Borrower.    53
§4.12Interest on Overdue Amounts.    53
§4.13Certificate.    53
§4.14Limitation on Interest.    54
§5.GUARANTORS; COLLATERAL SECURITY    54
§5.1Collateral.    54
§5.2Operating Account.    56
§5.3Advance Account.    56


iii

--------------------------------------------------------------------------------

Exhibit 10.20.6


§5.4[Reserved].    57
§5.5Release of Collateral.    57
§6.REPRESENTATIONS AND WARRANTIES AND COVENANTS    57
§6.1Corporate Authority, Etc.    57
§6.2Approvals.    58
§6.3Title to Properties; Leases.    58
§6.4Financial Statements.    58
§6.5No Material Adverse Changes.    59
§6.6Franchises, Patents, Copyrights, Etc.    59
§6.7Litigation.    59
§6.8No Materially Adverse Contracts, Etc.    59
§6.9Compliance with Organizational Documents, Other Instruments, Laws,
Etc.    60
§6.10Tax Status.    60
§6.11No Event of Default.    60
§6.12Investment Company Act.    60


iv

--------------------------------------------------------------------------------

Exhibit 10.20.6


§6.13Senior Unsecured Convertible Notes.    60
§6.14Setoff, Etc.    60
§6.15Certain Transactions.    61
§6.16Employee Benefit Plans.    61
§6.17Regulations T, U and X.    61
§6.18Environmental Compliance.    61
§6.19Loan Documents.    63
§6.20Eligible Assets.    64
§6.21Reserved.    65
§6.22Brokers.    65
§6.23[RESERVED]    65
§6.24OFAC.    66
§6.25No Fraudulent Intent.    66
§6.26Reserved.    66
§6.27Solvency.    66


v

--------------------------------------------------------------------------------

Exhibit 10.20.6


§6.28No Bankruptcy Filing.    67
§6.29Other Debt.    67
§7.AFFIRMATIVE COVENANTS OF LOAN PARTIES    67
§7.1Punctual Payment.    67
§7.2Maintenance of Office.    67
§7.3Records and Accounts.    67
§7.4Financial Statements, Certificates and Information.    68
§7.5Notices.    69
§7.6Existence; Maintenance of Properties.    70
§7.7Insurance.    71
§7.8Taxes.    72
§7.9Inspection of Property and Books.    73
§7.10Compliance with Laws, Contracts, Licenses, and Permits.    73
§7.11Further Assurances.    73
§7.12Plan Assets.    74


vi

--------------------------------------------------------------------------------

Exhibit 10.20.6


§7.13Registered Servicemark.    74
§7.14Unrestricted Subsidiaries.    74
§7.15Rents; Power of Attorney.    74
§8.CERTAIN NEGATIVE COVENANTS OF LOAN PARTIES    74
§8.1Restrictions on Indebtedness.    75
§8.2Restrictions on Liens, Etc.    76
§8.3Restrictions on Investments.    77
§8.4Merger, Consolidation.    78
§8.5Compliance with Environmental Laws.    78
§8.6Distributions; Prepayments of Indebtedness.    79
§8.7Organizational Documents; Material Contracts.    80
§8.8Certain Management Fees.    80
§8.9Subsidiaries.    80
§8.10Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Debt of Unrestricted Subsidiaries.    80
§8.11Limitations on Dispositions.    81


vii

--------------------------------------------------------------------------------

Exhibit 10.20.6


§8.12Conduct of Businesses.    82
§8.13Pinedale Indebtedness.    82
§9.FINANCIAL COVENANTS OF BORROWER    82
§9.1Corporate Financial Covenants.    82
§10.CLOSING CONDITIONS    83
§10.1Loan Documents.    83
§10.2Certified Copies of Organizational Documents.    83
§10.3Resolutions.    83
§10.4Incumbency Certificate; Authorized Signers.    84
§10.5Opinion of Counsel.    84
§10.6Receipt of New Capital Proceeds.    84
§10.7GIGS Acquisition; GIGS Lease.    84
§10.8Payment of Fees.    85
§10.9Insurance.    85
§10.10Performance; No Default.    85


viii

--------------------------------------------------------------------------------

Exhibit 10.20.6


§10.11Representations and Warranties.    85
§10.12Proceedings and Documents.    85
§10.13Compliance Certificate.    85
§10.14Other Documents.    85
§10.15Reserved.    85
§10.16No Litigation.    85
§10.17Other.    86
§11.CONDITIONS TO ALL BORROWINGS    86
§11.1Representations True; No Default.    86
§11.2No Legal Impediment.    86
§11.3Borrowing Documents.    86
§11.4Security Documents.    87
§11.5Financial Covenants.    87
§12.EVENTS OF DEFAULT; ACCELERATION; ETC.    87
§12.1Events of Default and Acceleration.    87


ix

--------------------------------------------------------------------------------

Exhibit 10.20.6


§12.2Limitation of Cure Periods.    90
§12.3[RESERVED].    90
§12.4Remedies.    90
§12.5Distribution of Collateral Proceeds.    91
§13.SETOFF    92
§13.1Setoff.    92
§13.2Sharing of Payments by Lenders.    92
§14.THE AGENT    93
§14.1Authorization.    93
§14.2Employees and Agents.    93
§14.3No Liability.    94
§14.4No Representations.    94
§14.5Payments.    95
§14.6Holders of Notes.    98
§14.7Indemnity.    98


x

--------------------------------------------------------------------------------

Exhibit 10.20.6


§14.8Agent as Lender.    98
§14.9Resignation.    98
§14.10Duties in the Case of Enforcement.    99
§14.11Request for Agent Action.    99
§14.12Removal of Agent.    100
§14.13Bankruptcy.    100
§15.EXPENSES    100
§16.INDEMNIFICATION    101
§17.SURVIVAL OF COVENANTS, ETC    102
§18.ASSIGNMENT AND PARTICIPATION    103
§18.1Conditions to Assignment by Lenders.    103
§18.2Register.    105
§18.3New Notes.    105
§18.4Participations.    105
§18.5Pledge by Lender.    106


xi

--------------------------------------------------------------------------------

Exhibit 10.20.6


§18.6No Assignment by Borrower.    106
§18.7Cooperation; Disclosure.    106
§18.8Mandatory Assignment.    107
§18.9Co-Agents.    107
§18.10Treatment of Certain Information; Confidentiality.    108
§19.NOTICES    108
§20.RELATIONSHIP    109
§21.GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    110
§22.HEADINGS    110
§23.COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION    110
§24.ENTIRE AGREEMENT, ETC.    112
§25.WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS    112
§26.DEALINGS WITH THE BORROWER    113
§27.CONSENTS, AMENDMENTS, WAIVERS, ETC.    113
§28.SEVERABILITY    114


xii

--------------------------------------------------------------------------------

Exhibit 10.20.6


§29.NO UNWRITTEN AGREEMENTS    115
§30.ACKNOWLEDGMENT OF INDEMNITY OBLIGATIONS    115
§31.REPLACEMENT OF NOTES    115
§32.TIME IS OF THE ESSENCE    115
§33.RIGHTS OF THIRD PARTIES    115
§34.GUARANTY    116
§34.1The Guaranty.    116
§34.2Obligations Unconditional.    116
§34.3Reinstatement.    117
§34.4Certain Waivers.    118
§34.5Remedies.    118
§34.6Rights of Contribution.    118
§34.7Guaranty of Payment; Continuing Guaranty.    119
§34.8Special Provisions Applicable to Guarantors.    119
§35.AMENDMENT/RESTATEMENT    120


xiii

--------------------------------------------------------------------------------

Exhibit 10.20.6


§36.ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS    120




xiv

--------------------------------------------------------------------------------

Exhibit 10.20.6


EXHIBITS AND SCHEDULES


Exhibit A        Form of Revolving Note
Exhibit A-1        Form of Swing Line Note
Exhibit B        Form of Compliance Certificate
Exhibit C        Form of Assignment and Assumption Agreement
Exhibit D        Form of Request for Revolving Loan
Exhibit D-1        Form of Request for Swing Line Loan
Exhibit E        Form of Borrowing Base Certificate
Exhibit F        Patriot Act and OFAC Transferee and Assignee Identifying
Information Form
Exhibit G        Joinder Agreement (Guarantor)
Exhibit H-1        Form of U.S. Tax Compliance Certificate
Exhibit H-2        Form of U.S. Tax Compliance Certificate
Exhibit H-3        Form of U.S. Tax Compliance Certificate
Exhibit H-4        Form of U.S. Tax Compliance Certificate
Schedule 1.1        Lenders, Revolving Commitments
Schedule 6.1(b)        Subsidiaries
Schedule 6.7        Litigation
Schedule 6.10        Tax Audits
Schedule 6.15        Transactions with Affiliates
Schedule 6.20(f)    Unresolved Real Estate Claims or Disputes
Schedule 6.20(g)    Material Real Estate Agreements




xv

--------------------------------------------------------------------------------


Exhibit 10.20.6


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
the 8th day of July, 2015, as amended through the Second Amendment, by and among
CORENERGY INFRASTRUCTURE TRUST, INC., a Maryland corporation, as borrower
(“Borrower”), having its principal place of business at 1100 Walnut, Suite 3350,
Kansas City, Missouri 64106, each of the parties now or hereafter signatory
hereto as guarantors (collectively “Guarantors”), REGIONS BANK, a national
banking association (“Regions”) and BANK OF AMERICA, N.A., (“Bank of America”)
with the other lending institutions that are or may become parties hereto
pursuant to §18 as lenders (“Lenders”), REGIONS BANK, as administrative agent
(“Agent”) for itself and the other Lenders, REGIONS BANK, as Swing Line Lender,
REGIONS BANK, as LC Issuer, BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as syndication agents, and REGIONS CAPITAL MARKETS, A DIVISION OF
REGIONS BANK, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (or one of its
designated affiliates), and WELLS FARGO SECURITIES, LLC, as joint lead arrangers
and joint book runners.
RECITALS
WHEREAS, Borrower, Agent and certain Lenders are parties to that certain
Revolving Credit Agreement dated as of September 26, 2014, as amended by First
Amendment to Revolving Credit Agreement dated November 24, 2014 (such agreement,
as amended, the “Existing Credit Agreement”), pursuant to which such Lenders
made available to Borrower a revolving line of credit facility;
WHEREAS, Borrower has requested that Agent, the Lenders and LC Issuer amend and
extend such revolving line of credit facility;
WHEREAS, Agent, the Lenders and LC Issuer are willing to amend and extend such
revolving line of credit facility, all upon the terms and conditions contained
herein;
NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
and agreements contained herein, the parties hereto hereby agree as follows:





--------------------------------------------------------------------------------


Exhibit 10.20.6


§1.DEFINITIONS AND RULES OF INTERPRETATION

§1.1    Definitions
The following terms shall have the meanings set forth in this §1 or elsewhere in
the provisions of this Agreement referred to below:
Adjusted EBITDA. With respect to Borrower and its Subsidiaries on a Consolidated
basis, EBITDA minus EBITDA attributable to Net Income of any Unrestricted
Subsidiary or any person that is not a Subsidiary, other than net dividends or
other distributions in cash actually distributed during such period to Borrower
or any Restricted Subsidiary.
Advance Account. The account established pursuant to §5.3.
Adjusted Funds From Operations. Funds from Operations plus transaction costs,
amortization of debt issuance costs, deferred leasing costs, above-market rent,
and certain costs of a nonrecurring nature, less maintenance, capital
expenditures (if any), amortization of debt premium and other adjustments as
deemed appropriate by Borrower.
Affected Lender. See §18.8.
Affiliates. As applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means (a) the possession, directly or indirectly, of the
power to vote fifty percent (50%) or more of the stock, shares, voting trust
certificates, beneficial interests, partnership interests, member interests or
other interests having voting power for the election of directors of such Person
or otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s interest in a limited liability company or (iii) a limited
partnership interest or preferred stock (or other ownership interest) with
voting rights representing fifty percent (50%) or more of the outstanding voting
rights of such Person.
Agent. Regions, acting as Agent for itself and the other Lenders, its successors
and assigns.
Agent Parties. See §23(d)(ii).
Agent’s Office. Agent’s office located at Suite 1050, 3773 Richmond Avenue,
Houston, Texas 77046, or at such other location as Agent may designate from time
to time by notice to Borrower and the other Lenders.


2

--------------------------------------------------------------------------------

Exhibit 10.20.6


Agent’s Special Counsel. Thompson & Knight LLP or such other counsel as may be
selected by Agent.
Agreement. This Amended and Restated Revolving Credit Agreement, including the
Schedules and Exhibits hereto, as amended by the First Amendment to Amended and
Restated Revolving Credit Agreement dated as of November 4, 2015 and the Second
Amendment.
Agreement Regarding Fees. The Regions Fee Letter dated as of June 27, 2017,
among Agent, Regions, Bank of America and Borrower regarding certain fees
payable by Borrower in connection with this Agreement.
Anti-Corruption Laws. All laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
Arranger. Each of Regions Capital Markets, a division of Regions Bank, Merrill
Lynch, Pierce, Fenner & Smith Incorporated (or one of its designated affiliates)
and Wells Fargo Securities, LLC.
Assignment and Assumption Agreement. See §18.1.
Assignment of Lease. Each Assignment of Lease from a Loan Party in favor of
Agent, as the same may be amended, restated, supplemented, consolidated or
otherwise modified from time to time, pursuant to which there shall be granted
to Agent for the benefit of Lenders a security interest in the interest of such
Loan Party as lessor with respect to an Eligible Lease, such assignment to be in
form and substance satisfactory to Agent.
Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Bank of America. Bank of America, N.A.
Base Rate. The term Base Rate shall mean, for any day, a fluctuating interest
rate per annum as shall be in effect from time to time which rate per annum
shall at all times be equal to the greatest of: (i) the rate of interest
established by Regions from time to time as its “prime rate” whether or not
publicly announced, which interest rate may or may not be the lowest rate


3

--------------------------------------------------------------------------------

Exhibit 10.20.6


charged by it for commercial loans or other extensions of credit; (ii) the
Federal Funds Effective Rate in effect from time to time, determined one
Business Day in arrears, plus ½ of one percent (0.5%) per annum; or (iii) the
then-applicable LIBOR Rate for a one (1) month Interest Period plus one percent
(1.0%) per annum; provided if Base Rate shall be less than zero, then the Base
Rate shall be deemed zero for purposes of this Agreement.
Base Rate Loans. Those Revolving Loans bearing interest by reference to the Base
Rate.
Base Rate Spread. For any day, the applicable rate per annum set forth in the
grid below determined by reference to the Senior Secured Recourse Leverage Ratio
as set forth in the most recent Compliance Certificate received by Agent
pursuant to §7.4(c) (and prior to the date on which the Compliance Certificate
for the fiscal quarter ending June 30, 2017 is due pursuant to §7.4(c), the rate
per annum designated as Pricing Level 1 in such grid below):
Applicable Margin
Pricing Level
Senior Secured Recourse
Leverage Ratio
Base Rate Loans
1
≤ 1.00:1.00
1.50%
2
> 1.00:1.00 but ≤ 1.50:1.00
1.75%
3
> 1.50:1.00 but ≤ 2.00:1.00
2.00%
4
> 2.00:1.00 but < 2.50:1.00
2.25%
5
> 2.50:1.00
2.50%



Any increase or decrease in the Base Rate Spread resulting from a change in
Senior Secured Recourse Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to §7.4(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 5 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Senior Secured Recourse Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Senior Secured Recourse Leverage Ratio would have resulted in
higher Base Rate Spread for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Agent for the account of the applicable
Lenders, promptly on demand by the Agent, an amount equal to the excess of the
amount of interest that should


4

--------------------------------------------------------------------------------

Exhibit 10.20.6


have been paid on Base Rate Loans for such period over the amount of interest
actually paid on Base Rate Loans for such period.
Borrower. As defined in the preamble hereto.
Borrower’s Knowledge or Knowledge. The actual knowledge of the chief executive
officer, Principal Financial Officer, chief financial officer (if different from
the Principal Financial Officer), or in-house general counsel of Borrower, after
having conducted a reasonable investigation and inquiry thereof.


Borrowing Base. As of any date of determination, the Borrowing Base as set forth
in the most recent Borrowing Base Certificate delivered pursuant to §7.4(e). The
Borrowing Base value of each Borrowing Base Asset shall be equal to the lesser
of (a) fifty percent (50%) (or, as to GIGS and the GIGS Lease, thirty-five
percent (35%)) of the acquisition price, cost or investment amount, as
applicable, of such Borrowing Base Asset, as supported by a third-party
valuation (or subsequent re-valuation as described in clause (iii) below)
acceptable to Agent or (b) 4.5 times (or, as to GIGS and the GIGS Lease, 3.0
times) the projected Asset Cash Flow of the immediately upcoming four (4) fiscal
quarters attributable to such Borrowing Base Asset, as reasonably determined by
the Required Lenders; provided, projected Asset Cash Flow attributable to the
MGP Pipeline and the MGP Lease shall be pro forma for the Firm Service
Transportation Agreement dated March 1, 2017, between MGP and Laclede Gas
Company and shall, subject to Agent’s review and approval, be subject to
adjustment based on future contracts as may be proposed by the Borrower, and
shall initially include:
(a)    $25,000,000, attributable to the Willbridge Terminal Facility and the
Willbridge Terminal Facility Lease, plus fifty percent (50%) of capital
expenditures made with respect to the Willbridge Terminal Facility after the
Second Amendment Closing Date, such capital expenditures set forth in reasonable
detail satisfactory to Agent,
(b)    $30,777,386, attributable to the MGP Pipeline and the MGP Pipeline Lease,
and
(c)    $85,750,000, attributable to GIGS and the GIGS Lease.
As used herein, “Asset Cash Flow” means projected EBITDA attributable to such
asset determined prior to the payment of any management fees to Corridor.
Furthermore, following the acquisition of any Eligible Assets and/or Eligible
Mortgages in one or more related transactions after the Second Amendment Closing
Date with a Borrowing Base value in excess of $25,000,000, the Borrowing Base
value of any single Eligible Asset or Eligible Mortgage (including without
limitation GIGS and the GIGS Lease) shall be limited to fifty percent (50%) of
the total Borrowing Base.


5

--------------------------------------------------------------------------------

Exhibit 10.20.6


In any event, the parties acknowledge and agree that (i) with respect to any
Eligible Asset that includes an Eligible Lease, at any time that three
consecutive uncured payment defaults exist under the Eligible Lease with respect
to such Eligible Asset, the Borrowing Base value of such Eligible Asset shall be
zero, (ii) with respect to any Eligible Mortgage, at any time that three
consecutive uncured payment defaults exist under such Eligible Mortgage, the
Borrowing Base value of such Eligible Mortgage shall be zero, and (iii) at any
time Borrower is required to obtain a new third-party re-valuation with respect
to any Borrowing Base Asset pursuant to a potential reduction in the book value
of such Borrowing Base Asset under applicable GAAP financial reporting
guidelines, such re-valuation (A) with respect to Borrowing Base Assets other
than GIGS shall be used in determining the value of such Borrowing Base Asset
and (B) with respect to GIGS and the GIGS Lease shall be used to reset the
Borrowing Base value of GIGS and the GIGS Lease to an amount equal to 25% of the
lesser of (x) the original cash purchase price of GIGS and (y) such third-party
re-valuation.
Furthermore, the parties acknowledge and agree that as of the Second Amendment
Closing Date neither the Mowood (Omega) System nor the Mowood (Omega) System
Contract qualify as an Eligible Asset, but that if following the Second
Amendment Closing Date the Mowood (Omega) System and Mowood (Omega) System
Contract shall qualify as an Eligible Asset, the Borrowing Base value thereof
shall be (i) discounted fifty percent (50%) if the Mowood (Omega) System
Contract expires less than 6 months (but more than 3 months) from such
determination date and (ii) reduced to zero if the Mowood (Omega) System
Contract expires in less than 3 months from such determination date.
Borrowing Base Assets. As of any date of determination, Eligible Assets and
Eligible Mortgages that are held by a Loan Party as of such date; provided that
Borrowing Base Assets as of any date of determination shall include assets that
will become Eligible Assets or Eligible Mortgages substantially concurrently
with the funding of any Loan on such date.
Borrowing Base Certificate. See §7.4(e).
Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York, the state of Missouri, the state where Agent’s
Office is located and, if such day relates to any LIBOR Rate Loan, means any
such day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank market.
Capitalized Lease. A lease under which a Person is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.


6

--------------------------------------------------------------------------------

Exhibit 10.20.6


Cash Collateralize. To pledge and deposit with or deliver to Agent, for the
benefit of Agent, Swing Line Lender or LC Issuer (as applicable) and the
Lenders, as collateral for LC Obligations, Obligations in respect of Swing Line
Loans, or obligations of Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances in a
maximum amount equal to 105% of the maximum principal amount of the credit
exposure being secured or, if LC Issuer or Swing Line Lender benefitting from
such collateral shall agree in its discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) Agent
and (b) LC Issuer or Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
CERCLA. See §6.18(a).
Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)A transaction in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of a sufficient
number of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction; or
(b)Any Guarantor other than Borrower’s taxable REIT Subsidiaries (which, as of
the Second Amendment Closing Date, are Mowood Corridor, Inc., Corridor Public
Holdings, Inc., Corridor Private Holdings, Inc., CorEnergy BBWS, Inc., Corridor
Leeds Path West, Inc. and CMGI) ceases for any reason to be a Subsidiary of
Borrower.


7

--------------------------------------------------------------------------------

Exhibit 10.20.6


Closing Date. July 8, 2015.
CMGI. Corridor MoGas, Inc., a Delaware corporation and a wholly-owned Subsidiary
of Borrower, and its successors and assigns.
CMGI Intercompany Note Documents. Collectively, (i) that certain Term Note dated
as of November 24, 2014 by CMGI as maker and payable to Borrower in the original
principal amount of $90,000,000 (the “CMGI Intercompany Note”), and (ii) all
guaranties, mortgages and security documents by MGP and UPS in favor of CMGI
securing the CMGI Intercompany Note, including, without limitation, UCC-1
financing statements filed or recorded in connection therewith, as each may be
further amended, modified, renewed, consolidated, supplemented or extended, from
time to time.
Code. The Internal Revenue Code of 1986, as amended.
Collateral. All of the property, rights and interests of the Loan Parties which
are or are intended to be subject to the security interests, security title,
liens and mortgages created by the Security Documents.
Collateral Assignment (CMGI Note). That certain Collateral Assignment of Note
and Mortgage dated as of November 24, 2014 by Borrower in favor of Agent for the
benefit of the Lender Parties granting a security interest in the mortgages
dated as of November 24, 2014 delivered by MGP and UPS in favor of Borrower to
secure the CMGI Intercompany Note, together with Consent and Estoppel Agreement
dated as of November 24, 2014 by MGP, UPS and CMGI.
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.
Communications. See §23(d)(ii).
Compliance Certificate. See §7.4(c).
Consolidated. With reference to any term defined herein, that term as applied to
the financial condition or operating results of a Person and its Subsidiaries,
determined on a consolidated or combined basis in accordance with GAAP.
Conversion Request. A notice given by Borrower to Agent of its election to
convert or continue a Loan in accordance with §4.1.
Corridor. Corridor InfraTrust Management, LLC, a Delaware limited liability
company, and its successors and assigns.


8

--------------------------------------------------------------------------------

Exhibit 10.20.6


Debt Service Coverage Ratio. For any Test Period, the ratio of (i) Adjusted
EBITDA of Borrower and its Restricted Subsidiaries on a Consolidated basis for
such period (without giving effect to any pro forma adjustments for acquisitions
or dispositions included therein), to (ii) Debt Service for such period.
Debt Service. For Borrower and its Restricted Subsidiaries on a Consolidated
basis, for any fiscal period, the sum of (i) interest expense on any
Indebtedness other than Non-Recourse Debt, plus (ii) required amortization on
any Indebtedness other than Non-Recourse Debt and current maturities of
Revolving Loans.
Debtor Relief Law. The Bankruptcy Code of the United States of America, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
Default. See §12.1.
Default Rate. See §4.12.
Defaulting Lender. Subject to §14.5(c), any Lender that (a) has failed to (i)
fund all or any portion of its Loans within two Business Days of the date such
Loans were required to be funded hereunder unless such Lender notifies Agent and
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Agent, any LC Issuer, any Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including with respect of its participation
in Letters of Credit or Swing Line Loans) within two Business Days of the date
when due, (b) has notified Borrower, Agent or any LC Issuer or Swing Line Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Borrower, to confirm in writing to Agent and
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by Agent and
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law or a Bail-In
Action, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets,


9

--------------------------------------------------------------------------------

Exhibit 10.20.6


including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such a capacity; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to §14.5(c)) upon delivery of written notice
of such determination to the Borrower, each LC Issuer, each Swing Line Lender
and each Lender.
Designated Persons. A person or entity: (i) listed in the annex to, or otherwise
the subject of the provisions of, any executive order administered by OFAC or
the U.S. Department of State or (ii) named as a “Specially Designated National
and Blocked Person” or a “Foreign Sanctions Evaders” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list; or is otherwise the subject of
any Sanctions Laws and Regulations.
Disposition or Dispose. The sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
Distribution. With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution (whether in the form of cash or
property) on or in respect of any shares of any class of capital stock,
partnership interest, membership interest or other beneficial interest of such
Person; the purchase, redemption, exchange or other retirement for value of any
shares of any class of capital stock, partnership interest, membership interest
or other beneficial interest of such Person, directly or indirectly through a
Subsidiary of such Person or otherwise; the return of capital (whether in the
form of cash or property) by a Person to its shareholders, partners, members or
other beneficial owners as such; or any other distribution on or in respect of
any shares of any class of capital stock, partnership interest, membership
interest or other beneficial interest of such Person.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
in Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the


10

--------------------------------------------------------------------------------

Exhibit 10.20.6


United States that will be making or maintaining Base Rate Loans. With respect
to LC Issuer, the office, branch, or agency through which it issues Letters of
Credit; and, with respect to Agent, the office, branch, or agency through which
it administers this Agreement.
Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan is converted to a Loan of the other Type.
EBITDA. With respect to Borrower and its Subsidiaries for any fiscal period, on
a Consolidated basis, the sum of (a) Net Income, plus (b) without duplication,
to the extent the following have been deducted in the calculation of Net Income
for such period, and excluding items attributable to non-controlling interests,
(i) interest expense, (ii) federal, state and local income tax expense, (iii)
depletion, depreciation and amortization expense, (iv) all non-recurring
non-cash expenses or charges (excluding any such non-cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item that was paid in a prior period),
(v) distributions received from investment securities, (vi) net dividends or
other distributions in cash actually distributed during such period to Borrower
or any Subsidiary (other than any dividends or other distributions in cash that
are extraordinary, unusual or non-recurring in nature) from (A) Vantacore
Partners LP, a Delaware limited partnership, or Lightfoot Capital Partners, LP,
a Delaware limited partnership, or (B) any other Person that is not a
Subsidiary, up to an aggregate amount under this subclause (B) not to exceed 10%
of EBITDA for such period, and (vii) cash revenue attributable to GIGS in excess
of GAAP revenue attributable to GIGS (if positive), minus the sum of (c) all
non-recurring non-cash items increasing Net Income of Borrower and its
Subsidiaries for such period (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period), (d) net realized and unrealized gains on trading securities or
other equity securities and net dividend income and (e) GAAP revenue
attributable to GIGS in excess of cash revenue attributable to GIGS (if
positive), all determined without duplication and in accordance with GAAP. If
the Borrower or any Restricted Subsidiary shall acquire or dispose of any asset
backed by an Eligible Lease or Eligible Mortgage during such period, then EBITDA
shall be calculated after giving pro forma effect to such acquisition or
disposition, as if such acquisition or disposition had occurred on the first day
of such period; provided, however, with respect to any acquisition, the
projected EBITDA of the immediately upcoming four (4) fiscal quarters
attributable to such acquired asset (as opposed to historical EBITDA) shall be
utilized for such purposes.
EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established


11

--------------------------------------------------------------------------------

Exhibit 10.20.6


in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent;
EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Assets. The fee, leasehold, easement, right-of-way and/or other real
property interests, and any interests relating thereto, together with all
improvements thereon constituting midstream energy assets, downstream energy
assets, power assets, oil pipelines, natural gas pipelines, liquids gathering
systems, electric transmission lines or other infrastructure systems, in all
cases (a) being subject to an Eligible Lease, and (b) being approved by the
Required Lenders. As of the Second Amendment Closing Date, each of the
Willbridge Terminal Facility, the MGP Pipeline and GIGS is an Eligible Asset.
Eligible Assignee: (a) Any Lender or any Affiliate of a Lender; (b) any
commercial bank, savings bank, savings and loan association, investment or
mutual fund, or similar financial institution which (i) has total assets of
$5,000,000,000 or more, (ii) is “well capitalized” within the meaning of such
term under the regulations promulgated under the auspices of the Federal Deposit
Insurance Corporation Improvement Act of 1991, as amended, (iii) in the sole
judgment of Agent, is engaged in the business of lending money and extending
credit, and buying loans or participations in loans under credit facilities
substantially similar to those extended under this Agreement, and (iv) in the
sole judgment of Agent, is operationally and procedurally able to meet the
obligations of a Lender hereunder; (c) any insurance company in the business of
writing insurance which (i) has total assets of $5,000,000,000 or more (ii) is
“best capitalized” within the meaning of such term under the applicable
regulations of the National Association of Insurance Commissioners, and (iii)
meets the requirements set forth in subclauses (iii) and (iv) of clause (b)
above; and (d) any other financial institution having total assets of
$5,000,000,000 (including a mutual fund or other fund under management of any
investment manager having under its management total assets of $5,000,000,000 or
more, and any of its Related Funds) which meets the requirement set forth in
subclauses (iii) and (iv) of clause (b) above; provided that each Eligible
Assignee must (A) be organized under the Laws of the United States of America,
any state thereof or the District of Columbia, or, if a commercial bank, be
organized under the Laws of the United States of America, any State thereof or
the District of Columbia, the Cayman Islands or any country which is a member of
the Organization for Economic Cooperation and Development, or a political
subdivision of such a country, (B) act under the Loan Documents through a
branch, agency or funding office located in the United


12

--------------------------------------------------------------------------------

Exhibit 10.20.6


States of America, (C) be exempt from withholding of tax on payments hereunder
and deliver the documents related thereto pursuant to the Internal Revenue Code
as in effect from time to time, and (D) not be a Loan Party or an Affiliate of
any Loan Party.
Eligible Lease. A lease of an Eligible Asset between a Loan Party, as lessor,
and a lessee satisfactory to Agent which lease (i) has a minimum term of three
(3) years, (ii) is a triple net lease, (iii) provides for all maintenance and
repair of the Eligible Assets to be the responsibility of the lessee,
(iv) provides for insurance of the Eligible Assets and liability coverage (all
at the expense of the lessee) in accordance with industry standards and
satisfactory to the Agent, (v) provides for indemnification by the lessee in
favor of the lessor and the Lenders with respect to environmental matters on
terms satisfactory to Agent, (vi) is subject to a subordination, non-disturbance
and attornment agreement in form and substance satisfactory to Agent, and (vii)
is otherwise in form and substance satisfactory to the Required Lenders.
Eligible Mortgage. A first priority mortgage, deed of trust, deed to secure debt
or similar instrument necessary to create and perfect a lien or security title,
as applicable, under the applicable local law that encumbers real property as
security, such security instrument and promissory note secured thereby (i)
containing provisions requiring the borrower thereunder to maintain insurance on
the real property subject thereto in accordance with industry standards and
satisfactory to Agent, (ii) containing indemnification provisions with respect
to environmental matters by the borrower thereunder in favor of the applicable
Loan Party on terms satisfactory to Agent, (iii) being approved by the Required
Lenders and (iv) otherwise in form and substance satisfactory to the Required
Lenders.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
reasonably acceptable to Agent.
Environmental Laws. See §6.18(a).
Environmental Reports. See §6.18
EPA. See §6.18(b).
Equity Interests. With respect to any Person, all shares of capital stock,
partnership interests, membership interests in a limited liability company or
other ownership in participation or equivalent interests (however designated,
whether voting or non-voting) of such


13

--------------------------------------------------------------------------------

Exhibit 10.20.6


Person’s equity capital (including any warrants, options or conversion or other
purchase rights with respect to the foregoing) whether now outstanding or issued
after the Second Amendment Closing Date.
ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and any rules and regulations promulgated pursuant
thereto.
ERISA Affiliate. Any Person which is treated as a single employer with Borrower
under §414 (b) or (c) of the Code.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 (c) of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.
EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Event of Default. See §12.1.
Excluded Swap Obligation. With respect to any Guarantor, any Swap Obligation if,
and to the extent that, all or a portion of the Guaranty Agreement of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guaranty Agreement with respect thereto) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
Agreement of such Guarantor or the grant of such Lien becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty Agreement or Lien is or becomes illegal.
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender


14

--------------------------------------------------------------------------------

Exhibit 10.20.6


acquires such interest in the Loan or Revolving Commitment (other than pursuant
to an assignment request by Borrower under §4.10) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to §4.4,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with §4.4(g) and (d) any U.S. federal withholding
Taxes imposed under FATCA.
Existing Credit Agreement. As defined in the Recitals hereto.
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code.
Federal Funds Effective Rate. For any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three (3)
Federal funds brokers of recognized standing selected by Agent. Any change in
the Federal Funds Effective Rate shall become effective as of the opening of
business on the day on which such change in the Federal Funds Effective Rate
becomes effective, without notice or demand of any kind.
Flood Insurance Regulations. (i) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time, and
(iv) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.
Foreign Lender. (a) if Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and (b) if the Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.
Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
LC Issuer, such Defaulting Lender’s Percentage of the outstanding LC Obligations
other than LC Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to


15

--------------------------------------------------------------------------------

Exhibit 10.20.6


Swing Line Lender, such Defaulting Lender’s Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
Funded Debt. With respect to any Person, without duplication, all outstanding
Indebtedness of such Person, other than Indebtedness described in clause (f) of
the definition of Indebtedness herein.
Funds from Operations. With respect to Borrower for any fiscal period, an amount
equal to Net Income plus depreciation and amortization, gains or losses on the
sale of assets, distributions received from investment securities, and net
income tax expense, minus net realized and unrealized gain on trading securities
or other equity securities, net dividend income, and non-controlling interest
attributable to Funds from Operations reconciling items, all determined without
duplication and in accordance with the definition of such term as promulgated by
the National Association of Real Estate Investment Trust.
GAAP. Generally accepted accounting principles in the United States, applied on
a basis consistent with the principles used in preparing Borrower’s audited
Consolidated financial statements for the fiscal year then ended, as such
principles may be revised as a result of changes in such accounting principles
implemented by Borrower and its Consolidated Subsidiaries subsequent to such
date. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein and Borrower or the Required
Lenders shall so request, Agent, Lenders, and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP as in effect prior to such
change therein.
GIGS. The Liquids Transportation System, and the personal property,
interconnection agreements and county and state permits relating thereto,
acquired by Grand Isle Corridor from Energy XXI USA, Inc. and subject to the
GIGS Lease.
GIGS Lease. That certain Lease dated June 30, 2015 between Grand Isle Corridor,
as landlord, and Energy XXI GIGS Services, LLC, as tenant.
GIGS Mortgage. That certain Deed of Trust, Mortgage, Assignment, Security
Agreement, Fixture Filing and Financing Statement dated as of July 8, 2015 by
Grand Isle Corridor in favor of Agent for the benefit of Lenders granting liens
on and security interests in GIGS to secure the Obligations.


16

--------------------------------------------------------------------------------

Exhibit 10.20.6


GIGS Purchase Agreement. That certain Purchase and Sale Agreement dated as of
June 22, 2015 between Energy XXI USA, Inc., as seller, and Grand Isle Corridor,
as buyer.
Governmental Authority. Any international, foreign, federal, state, county or
municipal government, or political subdivision thereof; any governmental,
quasi-governmental or regulatory agency, authority, board, bureau, commission,
department, instrumentality or public body; or any court or administrative
tribunal.
Grand Isle Corridor. Grand Isle Corridor, LP, a Delaware limited partnership and
a wholly-owned Subsidiary of Borrower, and its successors and assigns.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantors. The parties signatory hereto as guarantors, if any, and all other
parties that execute and deliver a joinder to the Guaranty Agreement pursuant to
§5.1(a).
Guaranty Agreement. The agreements set forth in §34 of this Agreement and any
guaranties of the Obligations (or portions thereof) executed by a Guarantor in
favor of Agent, for the benefit of Lenders, after the Closing Date, all such
guaranties to be in form and substance satisfactory to Agent as of the date such
guarantees are delivered, and as the same may be modified or amended hereafter.
Hazardous Substances. See §6.18(b).
Hedge Agreement. Any interest rate cap, collar, floor, forward rate or swap
agreement or similar protective agreement regarding the hedging of interest rate
risk exposure (including, without limitation, any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act) now or hereafter entered into between Borrower and
any Person that was a Lender or Affiliate thereof at the time of making such
Hedge Agreement with respect to the Loans.
Increasing Lender. See §2.8.
Indebtedness. With respect to any Person means: (a) all indebtedness for money
borrowed and any obligations evidenced by bonds, debentures, notes or similar
debt instruments; (b) all liabilities secured by any mortgage, deed of trust,
deed to secure debt, pledge, security interest, lien, charge or other
encumbrance existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (c) all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of


17

--------------------------------------------------------------------------------

Exhibit 10.20.6


indebtedness of others (excluding performance guaranties that expressly carve
out from such guaranty any guaranty of principal, interest, fees or other
Indebtedness), including any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to purchase indebtedness, or to
assure the owner of indebtedness against loss through an agreement to purchase
goods, supplies or services for the purpose of enabling the debtor to make
payment of the indebtedness held by such owner, through indemnity or otherwise,
and the obligation to reimburse the issuer in respect of any letter of credit;
(d) any obligation as a lessee or obligor under a Capitalized Lease; (e) all
reimbursement obligations with respect to letters of credit or similar
instruments issued by a Person; and (f) all indebtedness, obligations or other
liabilities under or with respect to (i) interest rate swap, collar, cap or
similar agreements providing interest rate protection, including, without
limitation, any Hedge Agreement and (ii) foreign currency exchange agreements.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower under
any Loan Document and (b) to the extent not otherwise described in (a), Other
Taxes.
Indemnitee. See §16.
Indemnity Agreement. Each Indemnity Agreement Regarding Hazardous Materials,
made by Borrower and each Guarantor in favor of Agent and Lenders, pursuant to
which such Loan Parties agree to indemnify Agent and Lenders with respect to
Hazardous Substances and Environmental Laws, such Indemnity Agreement to be in
form and substance satisfactory to Agent, as the same may be amended, restated,
consolidated, supplemented or otherwise modified from time to time.
Interest Payment Date. (a) With respect to each Base Rate Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to each LIBOR Rate Loan, the last day of the Interest Period that is applicable
thereto.
Interest Period. With respect to each LIBOR Rate Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending one (1), two (2) or
three (3) months thereafter, and (b) thereafter, each period commencing on the
day following the last day of the immediately preceding Interest Period
applicable to such LIBOR Rate Loan and ending on the last day of one of the
periods set forth above, as selected by Borrower in a Loan Request or Conversion
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:
(i)    the first day of each Interest Period must be a Business Day.


18

--------------------------------------------------------------------------------

Exhibit 10.20.6


(ii)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day, unless such Business Day falls in the next
calendar month, in which case the Interest Period shall end on the next
preceding Business Day; and
(iii)    no Interest Period relating to any LIBOR Rate Loan shall extend beyond
the Maturity Date.
Investments. With respect to any Person, all shares of capital stock,
partnership interests, limited liability company interests or other ownership
interests, evidences of Indebtedness and other securities issued by any other
Person, all loans, advances, or extensions of credit to, or contributions to the
capital of, any other Person, all purchases of the securities or business or
integral part of the business of any other Person and commitments to make such
purchases and all interests in real property; provided, however, that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, or (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms. In
determining the aggregate amount of Investments outstanding at any particular
time: (a) the amount of any investment represented as a guaranty shall be taken
at not less than the principal amount of the obligations guaranteed and still
outstanding; (b) there shall be included as an Investment all interest accrued
with respect to Indebtedness constituting an Investment unless and until such
interest is paid; (c) there shall be deducted in respect of each such Investment
any amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (d)
there shall not be deducted or increased in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (b) may be deducted when paid; and (e) there shall not be deducted from,
or added to, the aggregate amount of Investments any decrease or increase,
respectively, in the value thereof.
ISP. With respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice, Inc.
(or such later version thereof as may be in effect at the time of issuance of
such Letter of Credit).
Joinder Agreement (Guarantor). An agreement in the form attached hereto and made
a part hereof as Exhibit G, whereby a Person shall become an additional joint
and several Guarantor in accordance with §5.1.
LC Application. Any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.


19

--------------------------------------------------------------------------------

Exhibit 10.20.6


LC Conditions. The meaning given to such term in §2.10.
LC Issuer. Regions in its capacity as the issuer of Letters of Credit hereunder,
and its successors in such capacity. Agent may, with the consent of Borrower and
the Lender in question, appoint any Lender hereunder as an LC Issuer in place of
or in addition to Regions.
LC Obligations. At the time in question, the sum of all Matured LC Obligations
plus the maximum amounts that LC Issuer might then or thereafter be called upon
to advance under all Letters of Credit then outstanding.
LC Sublimit. $30,000,000.
Lender Parties. Agent, LC Issuer, Swing Line Lender and all Lenders.
Lenders. Regions (in its capacity as a Lender and as Swing Line Lender hereunder
rather than as Agent or LC Issuer), Bank of America and the other lending
institutions which are or may become parties to this Agreement, pursuant to §18
hereof, as is defined in the first paragraph of this Agreement.
Letter of Credit. Any standby letter of credit issued by LC Issuer hereunder at
the application of Borrower.
Letter of Credit Fee Rate. For any day, the applicable rate per annum set forth
in the grid below determined by reference to the Senior Secured Recourse
Leverage Ratio as set forth in the most recent Compliance Certificate received
by Agent pursuant to §7.4(c) (and prior to the date on which the Compliance
Certificate for the fiscal quarter ending June 30, 2017 is due pursuant to
§7.4(c), the rate per annum designated as Pricing Level 1 in such grid below)
Applicable Fee Rate
Pricing Level
Senior Secured Recourse Leverage Ratio
Letter of Credit Fee
1
≤ 1.00:1.00
2.75%
2
> 1.00:1.00 but ≤ 1.50:1.00
3.00%
3
> 1.50:1.00 but ≤ 2.00:1.00
3.25%
4
> 2.00:1.00 but < 2.50:1.00
3.50%
5
> 2.50:1.00
3.75%





20

--------------------------------------------------------------------------------

Exhibit 10.20.6


Any increase or decrease in the Letter of Credit Fee Rate resulting from a
change in the Senior Secured Recourse Leverage Ratio shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to §7.4(c); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 5 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
and in each case shall remain in effect until the date on which such Compliance
Certificate is delivered.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Senior Secured Recourse Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Senior Secured Recourse Leverage Ratio would have resulted in
higher Letter of Credit Fee Rate for such period, the Borrower shall immediately
and retroactively be obligated to pay to the Agent for the account of the
applicable Lenders, promptly on demand by the Agent, an amount equal to the
excess of the amount of letter of credit fees that should have been paid for
such period over the amount of letter of credit fees actually paid for such
period.
Letter of Credit Termination Date. The date that is 7 days prior to the Maturity
Date or, if such day is not a Business Day, the next preceding Business Day.
LIBOR Lending Office. Initially, the office of each Lender designated as such in
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate. As applicable to any LIBOR Rate Loan, the rate per annum as
determined on the basis of the offered rates for deposits in Dollars, for a
period of time comparable to the Interest Period for such LIBOR Rate Loan which
appears on the Reuters Screen LIBOR01 Page as of 11:00 a.m. London time on the
day that is two (2) LIBOR Business Days preceding the first day of the Interest
Period for such LIBOR Rate Loan; provided, however, if the rate described above
does not appear on such service on any applicable interest determination date,
the LIBOR Rate shall be the rate (rounded upward, if necessary, to the nearest
one hundred-thousandth of a percentage point), determined on the basis of the
offered rates for deposits in Dollars for a period of time comparable to the
Interest Period for such LIBOR Rate Loan which are offered by four (4) major
banks in the London interbank market at approximately 11:00 a.m. London time, on
the day that is two (2) LIBOR Business Days preceding the first day of the
Interest Period for the LIBOR Rate Loan as selected by Agent. The principal
London office of each of the four (4) major London banks will be requested to
provide a quotation of its Dollar deposit offered rate. If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations. If fewer than two quotations are


21

--------------------------------------------------------------------------------

Exhibit 10.20.6


provided as requested, the rate for that date will be determined on the basis of
the rates quoted for loans in Dollars to leading European banks for a period of
time comparable to the Interest Period for such LIBOR Rate Loan offered by major
banks in New York City at approximately 11:00 a.m. (eastern time), on the day
that is two (2) LIBOR Business Days preceding the first day of the Interest
Period for the LIBOR Rate Loan. In the event that Agent is unable to obtain any
such quotation as provided above, it will be deemed that the LIBOR Rate for a
LIBOR Rate Loan cannot be determined and §4.6 shall apply. In such event, the
Loan shall bear interest at the Base Rate. In the event that the Board of
Governors of the Federal Reserve System shall impose a Reserve Percentage with
respect to LIBOR deposits of Agent, then for any period during which such
Reserve Percentage shall apply, the LIBOR Rate shall be equal to the amount
determined above divided by an amount equal to one (1) minus the Reserve
Percentage. In the event the LIBOR Rate shall be less than zero, the LIBOR Rate
shall be deemed zero for the purposes of this Agreement.
LIBOR Rate Loans. Those Revolving Loans bearing interest calculated by reference
to the LIBOR Rate.
LIBOR Rate Spread. For any day, the applicable rate per annum set forth in the
grid below determined by reference to the Senior Secured Recourse Leverage Ratio
as set forth in the most recent Compliance Certificate received by Agent
pursuant to §7.4(c) (and prior to the date on which the Compliance Certificate
for the fiscal quarter ending June 30, 2017 is due pursuant to §7.4(c), the rate
per annum designated as Pricing Level 1 in such grid below):
Applicable Margin
Pricing Level
Senior Secured Recourse
Leverage Ratio
LIBOR Rate Loans
1
≤ 1.00:1.00
2.75%
2
> 1.00:1.00 but ≤ 1.50:1.00
3.00%
3
> 1.50:1.00 but ≤ 2.00:1.00
3.25%
4
> 2.00:1.00 but < 2.50:1.00
3.50%
5
> 2.50:1.00
3.75%



Any increase or decrease in the LIBOR Rate Spread resulting from a change in
Senior Secured Recourse Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to §7.4(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then


22

--------------------------------------------------------------------------------

Exhibit 10.20.6


Pricing Level 5 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.
If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Senior Secured Recourse Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Senior Secured Recourse Leverage Ratio would have resulted in
higher LIBOR Rate Spread for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Agent for the account of the applicable
Lenders, promptly on demand by the Agent, an amount equal to the excess of the
amount of interest that should have been paid on LIBOR Rate Loans for such
period over the amount of interest actually paid on LIBOR Rate Loans for such
period.
Liens. See §8.2.
Loan Documents. Collectively, this Agreement, the Notes, the Security Documents,
the Letters of Credit, the LC Applications, the Hedge Agreements, and all other
documents, instruments or agreements now or hereafter assumed, executed or
delivered by or on behalf of Borrower or any other Loan Party in favor of the
Agent or the Lenders in connection with the Loans, as the same may be amended,
modified, renewed, extended, consolidated, supplemented or restated from time to
time.
Loan Parties. Collectively, Borrower and Guarantors, any of which may be
sometimes referred to individually as a Loan Party.
Loans. The Revolving Loans and the Swing Line Loans.
Master Intercreditor Agreement. That certain Master Intercreditor Agreement
dated as of November 24, 2014 among (i) MGP/UPS Credit Facility Agent, on behalf
of the lender parties under the MGP/UPS Credit Facility, (ii) Borrower, as payee
under the CMGI Intercompany Note, and (iii) Agent, on behalf of the Lender
Parties.
Material Adverse Effect. A materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), or results of
operations of the Loan Parties, (b) the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights, benefits or
interests of Lenders, LC Issuer and Agent in and to this Agreement, any other
Loan Document or the Collateral.


23

--------------------------------------------------------------------------------

Exhibit 10.20.6


Material Contract. Any contract or other arrangement to which Borrower or any
Restricted Subsidiary is a party (other than the Loan Documents) with respect to
or otherwise involving any Borrowing Base Asset.
Matured LC Obligations. All amounts paid by LC Issuer on drafts or demands for
payment drawn or made under or purported to be drawn on any Letter of Credit and
all other amounts due and owing to LC Issuer under any LC Application for any
Letter of Credit, to the extent the same have not been repaid to LC Issuer (with
the proceeds of Loans or otherwise).
Maturity Date. July 28, 2022 (or such earlier Springing Maturity Date), or such
earlier date on which the Loans shall become due and payable pursuant to the
terms hereof. As used herein, “Springing Maturity Date” means the first date on
or after February 28, 2020 that both (i) the outstanding principal amount of the
Senior Unsecured Convertible Notes exceeds $28,750,000 and (ii) Borrower’s
unrestricted cash liquidity (including, for purposes of this definition, the
undrawn portion of the Borrowing Base that is then available for borrowing) is
less than the sum of (x) the outstanding principal amount of the Senior
Unsecured Convertible Notes plus (y) $5,000,000).
MGP. MoGas Pipeline LLC, a Delaware limited liability company and, prior to the
consummation of the MGP Equity Sale, a wholly-owned Subsidiary of CMGI, and its
successors and assigns.
MGP Equity Sale. Following the distribution of the MGP Pipeline to CMGI, and
subject to FERC approval, the proposed sale by CMGI to the MGP Pipeline
Lessee/Operator of all of the Equity Interests in MGP and the contemporaneous
execution of the MGP Pipeline Lease.
MGP Pipeline. The fee, leasehold, easement, right-of-way and/or other real
property interests, together with all improvements thereon, of MGP with respect
to the approximately 263-mile natural gas pipeline in Missouri and Illinois
owned and operated by MGP.
MGP Pipeline Lease. An operating lease between CMGI, as lessor, and MGP Pipeline
Lessee/Operator, as lessee, to be entered into in connection with the
consummation of the MGP Equity Sale, pursuant to which the MGP Pipeline
Lessee/Operator shall, upon the consummation of the MGP Equity Sale, agree to
operate the MGP Pipeline, as modified and amended.
MGP Pipeline Lessee/Operator. The purchaser under the MGP Equity Sale, in its
capacity as lessee and operator of the MGP Pipeline pursuant to the MGP Pipeline
Lease.


24

--------------------------------------------------------------------------------

Exhibit 10.20.6


MGP/UPS Credit Facility. The revolving credit facility under that certain
Revolving Credit Agreement dated as of November 24, 2014 among MGP and UPS, as
co-borrowers, MGP/UPS Credit Facility Agent, and the lenders thereunder, as
amended by that certain First Amendment to Revolving Credit Agreement dated as
of July 8,. 2015 and that certain Second Amendment to Revolving Credit Agreement
dated as of July 28, 2017.
MGP/UPS Credit Facility Agent. Regions, as agent under the MGP/UPS Credit
Facility.
Moody’s. Moody’s Investors Service, Inc.
Mowood (Omega) System. The fee, leasehold, easement, right-of-way and/or other
real property interests, together with all improvements thereon, of Omega
Pipeline Company, LLC, a wholly-owned Subsidiary of Borrower, with respect to
the 70-mile Mowood pipeline distribution system located on Fort Leonard Wood
military post in south-central Missouri.
Mowood (Omega) System Contract. The long term contract dated January 31, 2005
between the U.S. Department of Defense and Pipeline Company, LLC], regarding the
provision of natural gas and gas distribution services by Omega Pipeline
Company, LLC to Fort Leonard Wood via the Mowood (Omega) System.
Mortgage. Each mortgage, deed of trust, deed to secure debt or similar
instrument from a Loan Party in favor of Agent for the benefit of Lenders,
whether now existing or hereafter entered into, as modified, amended,
supplemented or restated from time to time, pursuant to which such Loan Party
shall have conveyed or granted a mortgage lien upon or security title to an
Eligible Asset, and assigned Eligible Leases with respect thereto, as security
for the Obligations, such document to be in form and substance satisfactory to
Agent.
Mortgage Assignment. Each Collateral Assignment of Note and Mortgage executed by
a Loan Party in favor of Agent for the benefit of Lenders granting a first
priority security interest in an Eligible Mortgage, together with a Consent and
Estoppel Agreement between the mortgagor under such Eligible Mortgage and such
Loan Party, each in form and substance satisfactory to Agent.
Mortgaged Property. Any owned real property of Loan Party that is encumbered by
a Mortgage.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
to which Borrower or any ERISA Affiliate is making, or is required to make,
contributions.


25

--------------------------------------------------------------------------------

Exhibit 10.20.6


Net Income. With respect to Borrower and its Subsidiaries for any fiscal period,
the Consolidated net income (or deficit) of Borrower and its Subsidiaries, after
deduction of all expenses, taxes and other property charges, and after
eliminating earnings or losses attributable to outstanding minority interests.
Net Worth. Borrower’s stockholder’s equity.
Non-Consenting Lender. See §18.8.
Non-Recourse Debt. Any Indebtedness of any Unrestricted Subsidiary, in each case
in respect of which the holder or holders thereof shall have no direct or
indirect recourse (including by way of guaranty, support, letter of credit,
collateral pledge or indemnity, other than a non-recourse pledge of such
Unrestricted Subsidiary’s Equity Interests) to the Borrower or any Restricted
Subsidiary or to any of the property of the Borrower or any Restricted
Subsidiary, whether for principal, interest, fees, expenses or otherwise.
Notes. The Revolving Notes and the Swing Line Notes.
Notice. See §19.
Obligations. All indebtedness, obligations and liabilities of Borrower and
Guarantors to any of Lenders, LC Issuer and Agent, individually or collectively,
under this Agreement or any of the other Loan Documents (including all LC
Obligations) or in respect of any of the Loans or the Notes, or other
instruments at any time evidencing any of the foregoing, whether existing on the
date of this Agreement or arising or incurred hereafter, direct or indirect,
joint or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise (including, without limitation, advances made by Agent to protect or
preserve the Collateral or the security interests therein), and including
interest and fees that accrue after the commencement by or against any Loan
Party of any proceeding under the United States Bankruptcy Code or other similar
federal or State law, naming such Person as the debtor in such proceeding,
regardless of whether or not such interest and fees are allowed claims in such
proceeding, provided, however, Obligations (whether used herein or incorporated
in another Loan Document by reference) shall not include any Excluded Swap
Obligations for purposes of determining the indebtedness, obligations or
liabilities guaranteed by, or secured by a Lien granted by, any Guarantor. To
the extent this definition of “Obligations” is referenced in any Security
Document, the definition shall also include any Indebtedness, obligations and
liabilities of Borrower under any and all Hedge Agreements but shall not include
any Excluded Swap Obligations.
OFAC. The Office of Foreign Assets Control of the U.S. Department of the
Treasury.


26

--------------------------------------------------------------------------------

Exhibit 10.20.6


Operating Account. See §5.2.
Organizational Document. With respect to any Person other than a natural person,
its articles or certificate of incorporation, formation or organization,
partnership agreement, operating agreement, by-laws and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized Equity Interests.
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.10).
Outstanding. With respect to (a) the Loans, the aggregate unpaid principal
thereof and (b) with respect to Letters of Credit, the LC Obligations, in each
case as of any date of determination.
Patriot Act Customer Identification Process. That certain customer
identification and review process established by Agent pursuant to the
requirements of 31 U.S.C. §5318(1) and 31 C.F.R. §103.121 to verify the identity
of all permitted transferees of interests in Borrower and any assignees of a
portion of the Loan hereunder.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Percentage. With respect to each Lender, the percentage set forth on Schedule
1.1 hereto as such Lender’s percentage of the aggregate Revolving Commitments of
all of Lenders.
Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.
Person. Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.


27

--------------------------------------------------------------------------------

Exhibit 10.20.6


Pinedale. Pinedale Corridor, LP, a Delaware limited partnership.
Pinedale EBITDA. “EBITDA”, substituting “Pinedale” for each reference to
“Borrower” therein and in each constituent definition contained or referred to
therein.
Pinedale Term Loan Facility. That certain Term Credit Agreement dated December
7, 2012 among Pinedale, as borrower, Borrower (as assignee of KeyBank National
Association), as a lender and agent, and the other lenders party thereto.
Plan Assets. Assets of any Employee Benefit Plan subject to Part 4, Subtitle A,
Title I of ERISA.
Platform. IntraLinks/IntraAgency, SyndTrak or another similar website or other
information platform.
Pledged Deposit Accounts. The Advance Account and the Operating Account.
Principal Financial Officer. The primary officer or the authorized agent of
Borrower responsible for the preparation and certification of financial
statements.
Qualified ECP Guarantor. With respect to any Swap Obligation, each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guaranty
Agreement or grant of the relevant Lien becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
Recipient. Agent, any LC Issuer and any Lender, as applicable.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.
Regions. Regions Bank.
Register. See §18.2.
REIT Status. A Person’s qualification as a real estate investment trust under
the Code.


28

--------------------------------------------------------------------------------

Exhibit 10.20.6


Related Fund. With respect to any fund that invests in loans, any other fund
that invests in loans that is managed by the same investment advisor as such
Lender or by an Affiliate of such Lender or such investment advisor.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
Release. See §6.18(c) (iii).
Required Lenders. As of any date, not less than two (2) Lenders (not including
any Defaulting Lender which shall not be entitled to vote) whose aggregate
Percentage exceeds fifty percent (50%).
Requirements. Any applicable federal or state law or governmental regulation, or
any local ordinance, order or regulation, including but not limited to laws,
regulations, or ordinances relating to zoning, building use and occupancy,
subdivision control, fire protection, health, sanitation, safety, handicapped
access, historic preservation and protection, tidelands, wetlands, flood control
and Environmental Laws, including without limitation, the Americans With
Disabilities Act or any state laws regarding disability requirements, or any
lease, agreement, covenant or instrument to which any Eligible Asset may be
subject.
Reserve Percentage. As of any date, the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D. The LIBOR Rate for each outstanding
LIBOR Rate Loan shall be adjusted automatically as of the effective date of any
change in the Reserve Percentage.
Restricted Subsidiary. Each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
Revolving Commitment. With respect to each Lender, the amount set forth on
Schedule 1.1 hereto as the amount of such Lender’s Revolving Commitment to make
or maintain Revolving Loans, participate in Swing Line Loans to Borrower and
participate in Letters of Credit, as the same may be changed from time to time
in accordance with the terms of §2.8 of this Agreement. As of the Second
Amendment Closing Date the aggregate Revolving Commitments are $160,000,000.
Revolving Loan Request. See §2.5.
Revolving Loans. Collectively, the aggregate Loans to be made by Lenders under
§2.1(a) under the Revolving Commitment.


29

--------------------------------------------------------------------------------

Exhibit 10.20.6


Revolving Notes. See §2.2(a).
S&P. Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies.
Sanctions Laws and Regulations. Economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
SEC. United States Securities and Exchange Commission.
Second Amendment That certain Second Amendment to Amended and Restated Credit
Agreement dated July 28, 2017 among the Borrower, Administrative Agent and the
Lenders party thereto.
Second Amendment Closing Date. The “Effective Date” as such term is defined in
the Second Amendment.
Security Agreement. Security Agreement dated September 26, 2014 executed by the
Loan Parties in favor of Agent for the benefit of Lenders granting a security
interest in all personal property assets of the Loan Parties, as modified,
amended, supplemented or restated from time to time.
Security Documents. Collectively, the Mortgages, the Security Agreement, the
Assignments of Lease, the Mortgage Assignments, the CMGI Intercompany Note
Documents, the Collateral Assignment (CMGI Note), the Master Intercreditor
Agreement and any further security documents now or hereafter delivered by
Borrower or a Guarantor to Agent for the benefit of Lenders, including, without
limitation, UCC-1 financing statements filed or recorded in connection
therewith, as each may be further amended, modified, renewed, consolidated,
supplemented or extended, from time to time.
Senior Secured Recourse Debt. As of any date of determination, an amount equal
to secured Total Recourse Funded Debt.
Senior Secured Recourse Leverage Ratio. For any Test Period, the ratio of
(i) Senior Secured Recourse Debt as of the end of such period to (ii) Adjusted
EBITDA of Borrower and its Subsidiaries on a Consolidated basis for such period.


30

--------------------------------------------------------------------------------

Exhibit 10.20.6


Senior Unsecured Convertible Notes. Those certain 7.00% Convertible Senior Notes
due 2020 issued by Borrower under the Senior Unsecured Convertible Note
Indenture in the original principal amount of $115,000,000.
Senior Unsecured Convertible Note Indenture. That certain Indenture dated June
29, 2015 between Borrower and Computershare Trust Company, N.A., as registrar,
paying agent and conversion agent, and Computershare Trust Company, N.A., as
trustee, as supplemented by a Supplemental Indenture dated June 29, 2015,
governing the Senior Unsecured Convertible Notes.
State. A state of the United States of America, or the District of Columbia.
Subsequent Lender. See §2.8.
Subsidiary. Any corporation, association, partnership, limited liability
company, trust or other business or legal entity of which the designated parent
shall at any time own, directly or indirectly through a Person or Persons, a
greater than fifty percent (50%) ownership interest.
Swap Obligation. With respect to any Guarantor, any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
Swing Line Lender. Regions, in its capacity as provider of Swing Line Loans, or
any successor swing line lender hereunder.
Swing Line Loan Request. See §2.16.
Swing Line Loans. See §2.16(a).
Swing Line Notes. See §2.16(a).
Swing Line Sublimit. $5,000,000. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Commitments.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings, (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Test Period. The immediately preceding four (4) fiscal quarters then ended.
Title Insurance Company. A title insurance company of nationally recognized
standing selected by Borrower and reasonably satisfactory to Agent.


31

--------------------------------------------------------------------------------

Exhibit 10.20.6


Title Policy. With respect to each Eligible Asset, an ALTA Standard Loan Policy
Form 2006, with ALTA Endorsement Form 1 Coverage (or if such form is not
available, an equivalent form of or legally promulgated form of mortgagee title
insurance policy reasonably acceptable to Agent), issued by the Title Insurance
Company (with such reinsurance or co-insurance as the Agent may require, any
such reinsurance to be with direct access endorsements to the extent available
under applicable law) in such amount as the Agent may reasonably require
insuring the priority of the Mortgage and that the applicable Loan Party holds
good and marketable fee simple title to such parcel, subject only to the
encumbrances permitted by the Mortgage and which shall not contain standard
exceptions for mechanics’ liens, persons in occupancy or matters which would be
shown by a survey, shall not insure over any matter except to the extent that
any such affirmative insurance is acceptable to the Agent in its sole
discretion; and shall contain such endorsements and affirmative insurance with
respect to the specific circumstances of the Eligible Asset as the Agent
reasonably may require.
Total Assets. All assets of a Person determined in accordance with GAAP.
Total Funded Debt. As of any date of determination, an amount equal to one
hundred percent (100%) of all Funded Debt of Borrower and its Subsidiaries;
provided, with respect to Funded Debt of any Subsidiary that is not a
wholly-owned Subsidiary of Borrower, the amount of such Funded Debt shall for
purposes of such determination be deemed to be the amount of such Funded Debt
times Borrower’s and its wholly-owned Subsidiaries’ percentage ownership of
Equity Interests in such Subsidiary.
Total Funded Debt to Capitalization Percentage. As of the last day of any fiscal
quarter, the percentage result of (a) Total Funded Debt as of the last day of
such fiscal quarter divided by (b) the sum of (i) Net Worth of Borrower as of
the last day of such fiscal quarter plus (ii) Total Funded Debt as of the last
day of such fiscal quarter.
Total Leverage Ratio. For any Test Period, the ratio of (i) Total Funded Debt as
of the end of such period to (ii) EBITDA of Borrower and its Subsidiaries on a
Consolidated basis for such period.
Total Recourse Funded Debt. As of any date of determination, an amount equal to
Total Funded Debt minus Non-Recourse Debt; provided, with respect to
Non-Recourse Debt of any Subsidiary that is not a wholly-owned Subsidiary of
Borrower, the amount of such Non-Recourse Debt shall for purposes of this
determination be deemed to be the amount of such Non-Recourse Debt times
Borrower’s and its wholly-owned Subsidiaries’ percentage ownership of Equity
Interests in such Subsidiary.
Type. As to any Revolving Loan, its nature as a Base Rate Loan or a LIBOR Rate
Loan.


32

--------------------------------------------------------------------------------

Exhibit 10.20.6


Unrestricted Subsidiary. Pinedale, Pinedale GP Inc., a Delaware corporation,
Mowood, LLC, a Delaware limited liability company, Omega Pipeline Company, LLC,
a Delaware limited liability company, Black Bison Water Services LLC, a Delaware
limited liability company, or any other Subsidiary of the Borrower designated as
such on Schedule 6.1(b) or which the Borrower has designated in writing to Agent
to be an Unrestricted Subsidiary pursuant to §8.10.
UPS. United Property Systems, LLC, a Delaware limited liability company and a
wholly-owned Subsidiary of CMGI, and its successors and assigns.
Willbridge Terminal Facility. The fee, leasehold, easement, right-of-way and/or
other real property interests, together with all improvements thereon owned by
LCP Oregon Holdings, LLC, a wholly-owned Subsidiary of Borrower, with respect to
the Willbridge petroleum products terminal facility located in Portland, Oregon.
Willbridge Terminal Facility Lease. That certain Lease dated January 28, 2014
between Arc Terminals Holdings LLC, as Lessee, and LCP Oregon Holdings, LLC, as
Lessor, covering the Willbridge Terminal Facility.
Withholding Agent. Borrower and Agent.
Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2    Rules of Interpretation.
(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification to such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer.
(f)    The words “include”, “includes” and “including” are not limiting.


33

--------------------------------------------------------------------------------

Exhibit 10.20.6


(g)    The words “approval” and “approved” as the context so determines, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.
(i)    Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    All references in this Agreement to “Houston time” shall refer to
prevailing time in Houston, Texas.

§2.    LOANS AND LETTERS OF CREDIT

§2.1    Revolving Commitment.
Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to Borrower, and Borrower may borrow (and repay
and reborrow) from time to time between the Closing Date and the Maturity Date
upon notice by Borrower to Agent given in accordance with §2.5, such sums as are
requested by Borrower for the purposes set forth in §2.7 up to a maximum
aggregate principal amount outstanding (after giving effect to all amounts
requested) at any one time equal to the lesser of (i) such Lender’s Revolving
Commitment minus such Lender’s Percentage of Outstanding Swing Line Loans and
Letters of Credit, and (ii) such Lender’s Percentage of the Borrowing Base minus
(A) such Lender’s Percentage of Outstanding Swing Line Loans and Letters of
Credit, minus (B) such Lender’s Percentage of the outstanding principal amount
of the loans under the MGP/UPS Credit Facility; provided, that, in all events no
Default or Event of Default shall have occurred and be continuing, or shall
result therefrom. The Revolving Loans shall be made pro rata in accordance with
each Lender’s Percentage. Each request for a Revolving Loan hereunder shall
constitute a representation and warranty by Borrower that all of the conditions
set forth in §10 and §11, as applicable, have been satisfied on the date of such
request. No Lender shall have any obligation to make Revolving Loans to Borrower
in an aggregate principal amount outstanding which exceeds such Lender’s
Revolving Commitment


34

--------------------------------------------------------------------------------


Exhibit 10.20.6


§2.2    Revolving Notes.
If requested by a Lender, the Revolving Loans of such Lender shall be evidenced
by a separate revolving credit promissory note of Borrower in favor of such
Lender in substantially the form of Exhibit A hereto (such notes and any
substitute or replacement notes therefor, the “Revolving Notes”). A Revolving
Note shall be payable to each Lender in the principal face amount equal to such
Lender’s Revolving Commitment. Each such Revolving Note shall be issued by
Borrower to the applicable Lender and shall be duly executed and delivered by an
authorized officer of Borrower. Borrower irrevocably authorizes Agent to make or
cause to be made, at or about the time of the Drawdown Date of any Revolving
Loan or the time of receipt of any payment of principal thereof, an appropriate
notation on Agent’s Record reflecting the making of such Revolving Loan or the
receipt of such payment. The Outstanding amount of the Revolving Loans set forth
on Agent’s Record shall be prima facie evidence of the principal amount thereof
owing and unpaid to each Lender, but the failure to record, or any error in so
recording, any such amount on Agent’s Record shall not limit or otherwise affect
the obligations of Borrower, hereunder or under any Revolving Note to make
payments of principal of or interest on any Revolving Note when due.

§2.3    Interest on Loans.
(a)    Each LIBOR Rate Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the sum of (A)
the LIBOR Rate, plus (B) the LIBOR Rate Spread; and
(b)    Each Base Rate Loan shall bear interest commencing with the Drawdown Date
thereof until repayment or conversion to a LIBOR Rate Loan at a rate per annum
equal to the sum of (A) the Base Rate, plus (B) the Base Rate Spread.
(c)    Borrower promises to pay interest on the Loans in arrears on each
Interest Payment Date with respect thereto.
(d)    Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.

§2.4    Unused Facility Fee.
Borrower agrees to pay to Agent for the account of the Lenders in accordance
with their respective Percentages an unused facility fee (the “Facility Fee”)
calculated at the rate of one-half of one percent (0.50%) per annum on the
average daily amount by which the aggregate Revolving Commitments from time to
time exceed the Outstanding Revolving Loans and LC Obligations during each
fiscal quarter or portion thereof commencing on the Closing Date and ending on
the Maturity Date. For the avoidance of doubt, the Outstanding Swing Line


35

--------------------------------------------------------------------------------

Exhibit 10.20.6


Loans shall not be counted towards or considered for purposes of determining
such Facility Fee. The Facility Fee shall be payable quarterly in arrears on the
last Business Day of each March, June, September and December for the
immediately preceding quarter, with a final payment due and payable on the
Maturity Date. Any payment due under this Section shall be prorated for any
partial fiscal quarter. The Facility Fee shall be fully earned when due and
non-refundable when paid.

§2.5    Requests for Revolving Loans.
Borrower shall give to Agent written notice in the form of Exhibit D hereto (or
telephonic notice confirmed in writing in the form of Exhibit D hereto) of the
Revolving Loan (the “Revolving Loan Request”) by 11:00 a.m. (Houston time) on
the Business Day prior to the proposed Drawdown Date with respect to Base Rate
Loans and three (3) Business Days prior to such Drawdown Date with respect to
LIBOR Rate Loans. Such notice shall specify the Type of Revolving Loan, the
initial Interest Period (if applicable) and the Drawdown Date. Such notice shall
also contain a statement that the conditions to borrowing set forth in §§10 and
11 hereof, as applicable, have been satisfied. Promptly upon receipt of any such
notice, Agent shall notify each of Lenders thereof. Such Revolving Loan Request
shall be irrevocable and binding on Borrower and shall obligate Borrower to
accept the Revolving Loan requested from Lenders on the proposed Drawdown Date.
Each Revolving Loan Request shall be (a) for a Base Rate Loan in a minimum
aggregate amount of $250,000 or an integral multiple of $50,000 in excess
thereof; or (b) for a LIBOR Rate Loan in a minimum aggregate amount of $500,000
or an integral multiple of $50,000 in excess thereof; provided, however, that
there shall be no more than six (6) unique Interest Periods for Outstanding
Revolving Loans that are LIBOR Rate Loans at any one time.

§2.6    Funds for Revolving Loans.
(a)    Not later than 1:00 p.m. (Houston time) on the proposed Drawdown Date of
any Revolving Loans, each Lender will make available to Agent, at Agent’s
Office, in immediately available funds, the amount of such Lender’s Percentage
of the amount of the requested Revolving Loans which may be disbursed pursuant
hereto. Upon receipt from each Lender of such amount, and upon receipt of the
documents required by §10 (in the case of Revolving Loans to be made on the
Closing Date only) and §11 and the satisfaction of the other conditions set
forth therein, to the extent applicable, Agent will make available to Borrower
the aggregate amount of such Revolving Loans made available to Agent by Lenders
by crediting such amount to the Advance Account. The failure or refusal of any
Lender to make available to Agent at the aforesaid time and place on any
Drawdown Date the amount of its Percentage of the requested Revolving Loans
shall not relieve any other Lender from its several obligation hereunder to make
available to Agent the amount of such other Lender’s Percentage of any requested
Revolving Loans, including any additional Revolving Loans that may be requested
subject to the terms and conditions hereof to provide funds


36

--------------------------------------------------------------------------------

Exhibit 10.20.6


to replace those not advanced by the Lender so failing or refusing. In the event
of any such failure or refusal, the Lenders not so failing or refusing shall be
entitled to a priority secured position as against the Lender or Lenders so
failing or refusing to make available to Borrower the amount of its or their
Percentage for such Revolving Loans as provided in §12.5.
(b)    Unless Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Percentage of a proposed Revolving Loan, Agent may in its discretion
assume that such Lender has made such Revolving Loan available to Agent in
accordance with the provisions of this Agreement and Agent may, if it chooses,
in reliance upon such assumption make such Revolving Loan available to Borrower,
and such Lender shall be liable to Agent for the amount of such advance. If such
Lender does not pay such corresponding amount upon Agent’s demand therefor,
Agent will promptly notify Borrower, and Borrower shall promptly pay such
corresponding amount to Agent. Agent shall also be entitled to recover from the
Lender or Borrower, as the case may be, interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by Agent to Borrower to the date such corresponding amount is recovered by Agent
at a per annum rate equal to (i) from Borrower at the applicable rate for such
Revolving Loan or (ii) from a Lender at the Federal Funds Effective Rate.

§2.7    Use of Proceeds.
Borrower will use the proceeds of the Loans solely (a) to refinance existing
indebtedness; (b) to refinance or Cash Collateralize Matured LC Obligations; (c)
to pay fees and expenses incurred in connection with the documentation of this
Agreement and with the initial Loans under this Agreement; (d) to fund
Borrower’s working capital and general corporate needs; (e) to fund property
acquisitions, and (f) for such other purposes as may be approved in writing by
the Required Lenders. Borrower shall use all Letters of Credit for its and its
Subsidiaries lawful business purposes. Borrower and its Subsidiaries shall not,
and, to their knowledge, their respective officers, employees, directors and
agents (in their capacity as officers, employees, directors or agents,
respectively, of Borrower or any of its Subsidiaries), shall not, use the
proceeds of any Loan (i) to fund any activities or business of or with any
Designated Person, or in any country or territory, that at the time of such
funding is the subject of any sanctions under any Sanctions Laws and Regulations
(on the Second Amendment Closing Date, Burma, Cote d’Ivoire, Cuba, Iran, North
Korea and Syria), (ii) in any other manner that would result in a material
violation of any Sanctions Laws and Regulations by Borrower or its Subsidiaries
or (iii) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.


37

--------------------------------------------------------------------------------


Exhibit 10.20.6


§2.8    Increase in Revolving Commitment.
At any time prior to the Maturity Date, Borrower may, at its option and subject
to the conditions set forth below in this §2.8, from time to time request that
Agent increase the aggregate Revolving Commitments by (i) admitting additional
Lenders hereunder (each a “Subsequent Lender”) and/or (ii) increasing the
Revolving Commitment of any Lender (each an “Increasing Lender”) subject to the
following conditions:
(a)    each Subsequent Lender shall meet the conditions for an Eligible Assignee
and be subject to the approval of Agent, LC Issuer and Swing Line Lender;
(b)    if requested by the applicable Lender, Borrower executes new Revolving
Notes payable to the order of each Subsequent Lender, or a new or replacement
Revolving Note payable to the order of each Increasing Lender;
(c)    (i) each Subsequent Lender executes and delivers to Agent a signature
page to this Agreement evidencing its agreement to be bound as a Lender
hereunder, (ii) each Increasing Lender executes and delivers to Agent an
acknowledgement of its increased Revolving Commitment, (iii) each Subsequent
Lender or Increasing Lender shall contemporaneously agree to purchase a portion
of the commitments and outstanding loans from other Lenders or increase its
commitment and loans under the MGP/UPS Credit Facility such that each Subsequent
Lender and Increasing Lender shall have an identical Percentage hereunder and
“Commitment Percentage” (as defined in the MGP/UPS Credit Facility) under the
MGP/UPS Credit Facility;
(d)    Borrower and Agent shall have executed new Security Documents and/or
modifications of the Security Documents and other Loan Documents to reflect the
increase in the Revolving Commitments and Borrower shall have paid to Agent any
and all documentary stamp tax, non-recurring intangible tax or other taxes
imposed in connection with the recording of such modifications of the Security
Documents or increase in the Revolving Commitment amount and Agent shall be
provided with evidence satisfactory to it that all Liens in favor of Agent are
and remain first priority Liens;
(e)    after giving effect to the admission of any Subsequent Lender or the
increase in the Revolving Commitment of any Increasing Lender: (i) the sum of
all Revolving Commitments does not exceed $235,000,000, (ii) each Lender under
this Agreement shall have (A) an identical Percentage of the Revolving
Commitment and the Revolving Loans, and (B) an identical “Percentage” hereunder
and “Commitment Percentage” (as defined in the MGP/UPS Credit Facility) under
the MGP/UPS Credit Facility, and (iii) the Borrower, Agent and Lenders shall
make assignments and assumptions of the Outstanding Revolving Loans (but not any
interest accrued thereon prior to such increase), including the borrowing of
additional Revolving Loans and/or repayment of outstanding Revolving Loans, as
may be necessary to effect the foregoing;


38

--------------------------------------------------------------------------------

Exhibit 10.20.6


(f)    each increase in the total Revolving Commitments shall be approved by the
Agent and shall be in the amount of at least $10,000,000;
(g)    all of the representations and warranties of Borrower and Guarantors in
the Loan Documents shall be true and correct in all material respects as of the
effective date of the increase in the total Revolving Commitment (or if such
representations and warranties by their terms relate solely to an earlier date,
then as of such earlier date);
(h)    no Default or Event of Default exists or would result therefrom;
(i)    no Lender, including, but not limited to Regions, shall be an Increasing
Lender without the written consent of such Lender, and shall be subject to the
approval of Agent, LC Issuer and Swing Line Lender;
(j)    Borrower shall have delivered to Agent a Compliance Certificate setting
forth in reasonable detail computations evidencing compliance, on a proforma
basis giving effect to the Revolving Commitment increase, with the covenants
contained in §9; and
(k)    Borrower shall have executed such other modifications and documents and
made such other deliveries as Agent may reasonably require to evidence and
effectuate such new or increased Revolving Commitments and shall pay or
reimburse Agent and Agent’s Special Counsel for all reasonable fees (including
any fees specified in the Agreement Regarding Fees), expenses and costs in
connection with the foregoing and Borrower shall also pay such Loan fees and
placement fees, if any, as may be agreed for such increase in the Revolving
Commitments.
After adding the Revolving Commitment of any Increasing Lender or Subsequent
Lender, Agent shall promptly provide each Lender and Borrower with a new
Schedule 1.1 to this Agreement (and each Lender acknowledges that its Percentage
under Schedule 1.1 and allocated portion of the Outstanding Revolving Loans will
change in accordance with its pro rata share of the increased Revolving
Commitments). Unless and until the total Revolving Commitments have been
increased in accordance with this §2.8, Borrower shall not be permitted any
disbursement beyond the amount of the Revolving Commitments in effect
immediately prior to such proposed increase.

§2.9    Reduction and Termination of Revolving Commitments.
(a)    Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to Agent to reduce by $1,000,000 or an
integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the aggregate Revolving Commitments be reduced in such manner to an amount
less than the greatest of (i) $10,000,000, (ii) the LC Sublimit and (iii) the
Swing Line Sublimit) whereupon the Revolving Commitments of Lenders shall be
reduced pro rata in accordance with their respective Percentages of the amount
specified in such notice, any such reduction to be without penalty except as
otherwise set forth in §4.8. Promptly


39

--------------------------------------------------------------------------------

Exhibit 10.20.6


after receiving any notice from Borrower delivered pursuant to this §2.9(a),
Agent will notify Lenders of the substance thereof. Upon the effective date of
any such reduction, Borrower shall pay to Agent for the respective accounts of
Lenders the amount, if any, by which the then Outstanding Revolving Loans exceed
the Revolving Commitments of all Lenders as so reduced and the full amount of
the Facility Fee under §2.4 then accrued on the amount of the reduction. No
reduction of the Revolving Commitments may be reinstated.
(b)    Borrower shall have the right at any time upon five (5) Business Days
prior written notice to Agent to terminate the Revolving Commitments of Lenders
to make any Loans under this Agreement. Upon the effective date of such
termination, Borrower shall pay in full the principal and interest on the
Outstanding Revolving Loans, if any, without penalty except as otherwise set
forth in §4.8, and pay the full amount of the Facility Fee under §2.4 then
accrued, whereupon this Agreement shall terminate and the obligations of the
parties hereto shall terminate except for such obligations that survive
termination of this Agreement as specifically provided herein.

§2.10    Letter of Credit.
Subject to the terms and conditions hereof, Borrower may at any time from time
to time between the Closing Date and the Letter of Credit Termination Date
request LC Issuer to issue, increase the amount of or otherwise amend or extend,
one or more Letters of Credit, provided that, after taking such Letter of Credit
into account:
(a)    the aggregate amount of the Outstanding Revolving Loans, Swing Line Loans
and Letters of Credit does not exceed the lesser of (i) the aggregate Revolving
Commitments of all of Lenders and (ii) (A) the Borrowing Base at such time minus
(B) the outstanding principal amount of the loans under the MGP/UPS Credit
Facility;
(b)    the aggregate amount of LC Obligations at such time does not exceed the
LC Sublimit;
(c)    the expiration date of such Letter of Credit (as extended, if applicable)
is prior to the earliest to occur of (i) 12 months after the issuance thereof,
and (ii) the Letter of Credit Termination Date;
(d)    such Letter of Credit is to be used for general business purposes of the
Borrower or any Subsidiary;
(e)    such Letter of Credit is not directly or indirectly used to assure
payment of or otherwise support any Indebtedness of any Person other than
Indebtedness of any Loan Party (for the avoidance of doubt, such Letter of
Credit may be used to assure payment of a contractual


40

--------------------------------------------------------------------------------

Exhibit 10.20.6


obligation of an Unrestricted Subsidiary incurred in the ordinary course of
business that does not constitute Indebtedness);
(f)    the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost that is not reimbursable under §4;
(g)    the form and terms of such Letter of Credit are acceptable to LC Issuer
in its discretion; and
(h)    all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.
LC Issuer will honor any such request if the foregoing conditions (a) through
(h) (the “LC Conditions”) have been met as of the date of issuance of such
Letter of Credit. LC Issuer may choose to honor any such request for any other
Letter of Credit but has no obligation to do so and may refuse to issue any
other requested Letter of Credit for any reason that LC Issuer in its discretion
deems relevant. Notwithstanding anything to the contrary contained herein, LC
Issuer shall not at any time be obligated to issue, amend, renew or extend any
Letter of Credit if any Lender is at that time a Defaulting Lender, unless LC
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to LC Issuer (in its discretion) with Borrower or such Lender to
eliminate LC Issuer’s actual or potential Fronting Exposure (after giving effect
to §14.5(e)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Obligations as to which LC Issuer has actual or potential Fronting
Exposure, as it may elect in its discretion.
Borrower may also from time to time between the Closing Date and the Letter of
Credit Termination Date request that LC Issuer extend the expiration date of an
existing Letter of Credit or modify an existing Letter of Credit (other than an
increase or extension) and LC Issuer will honor such request if the LC
Conditions set forth in subsection (a) through (h) of this §2.10 are met and no
Default exists at the time of such request.
LC Issuer shall have at all times the benefits and immunities (i) provided to
Agent in §14 with respect to any acts taken or omissions suffered by LC Issuer
in connection with Letters of Credit issued by it or proposed to be issued by it
and documents pertaining to such Letters of Credit as fully as if the term
“Agent” as used in §14 included LC Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to LC Issuer.

§2.11    Requesting Letters of Credit.
(a)    Borrower must make written application for any Letter of Credit or
amendment or extension of any Letter of Credit at least 5 Business Days (or such
shorter period as


41

--------------------------------------------------------------------------------

Exhibit 10.20.6


LC Issuer may in its discretion from time to time agree) before the date on
which Borrower desires for LC Issuer to issue such Letter of Credit and such
Letter of Credit will be issued on the issue date requested by Borrower provided
the LC Conditions for such Letter of Credit have been met as described in §2.10
at least two Business Days prior to such requested issue date as provided in
§2.11(b). By making any such written application, unless otherwise expressly
stated therein, Borrower shall be deemed to have represented and warranted that
the LC Conditions described in §2.10 will be met as of the date of issuance of
such Letter of Credit. Each such written application for a Letter of Credit must
be made in writing in the form customarily used by LC Issuer, the terms and
provisions of which are hereby incorporated herein by reference (or in such
other form as may mutually be agreed upon by LC Issuer and Borrower).
(b)    Two Business Days after the LC Conditions for a Letter of Credit have
been met as described in §2.10 (or if LC Issuer otherwise desires to issue such
Letter of Credit earlier), LC Issuer will issue such Letter of Credit at LC
Issuer’s office in Miami, Florida. If any provisions of any LC Application
conflict with any provisions of this Agreement, the provisions of this Agreement
shall govern and control. Borrower shall promptly examine a copy of each Letter
of Credit and each amendment thereto that is delivered to it and, in the event
of any claim of noncompliance with Borrower’s instructions or other
irregularity, Borrower will immediately notify LC Issuer.
(c)    Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Subsidiary of
Borrower, Borrower shall be obligated to reimburse LC Issuer hereunder for any
and all drawings under such Letter of Credit. Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of such Subsidiaries inures to
the benefit of Borrower, and that Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
(d)    Unless otherwise expressly agreed in writing by LC Issuer and Borrower,
the rules of the ISP shall apply to each Letter of Credit.
(e)    Unless otherwise agreed by Agent, each LC Issuer shall report in writing
to Agent (i) on or prior to each Business Day on which such LC Issuer issues,
amends, renews or extends any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the currencies and face amounts of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), it being understood that such
LC Issuer shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate amount of the Letters of Credit issued
by it without first obtaining written confirmation from Agent that such increase
is then permitted under this Agreement, (ii) on each Business Day on which such
LC Issuer makes any payment under any draw made under any Letter of Credit, the
date, currency and amount of such payment, (iii) on any Business Day on which
Borrower fails to reimburse any Matured LC


42

--------------------------------------------------------------------------------

Exhibit 10.20.6


Obligation required to be reimbursed to such LC Issuer on such day, the date of
such failure and the currency and amount of such Matured LC Obligation, and (iv)
on any other Business Day, such other information as Agent shall reasonably
request as the Letters of Credit issued by such LC Issuer.

§2.12    Reimbursement and Participations.
(a)    Reimbursement by Borrower. Each Matured LC Obligation shall constitute a
loan by LC Issuer to Borrower. Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation,
together with interest thereon (i) at the rate applicable to Base Rate Loans to
and including the first Business Day after such demand is made by LC Issuer and
(ii) at the Default Rate applicable to Base Rate Loans on each day thereafter.
The obligation of Borrower to reimburse LC Issuer for each Matured LC Obligation
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (including any LC Application) under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit or any other agreement or instrument
relating thereto; (ii) the existence of any claim, counterclaim, set-off,
defense or other right that Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), LC Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under such Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by LC Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing. Without
limiting the generality of the foregoing, it is expressly agreed that the
absolute and unconditional nature of Borrower’s obligations under this section
to reimburse LC Issuer for each drawing under a Letter of Credit will not be
excused by the gross negligence or willful misconduct of LC Issuer. However, the
foregoing shall not be construed to excuse LC Issuer from liability to Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by Borrower to the extent permitted by
applicable Requirements) suffered by Borrower that are caused by LC Issuer’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.
(b)    Letter of Credit Advances. If the beneficiary of any Letter of Credit
makes a draft or other demand for payment thereunder then Borrower may, during
the interval between the making thereof and the honoring thereof by LC Issuer,
request Lenders to make Loans to


43

--------------------------------------------------------------------------------

Exhibit 10.20.6


Borrower in the amount of such draft or demand, which Loans shall be made
concurrently with LC Issuer’s payment of such draft or demand and shall be
immediately used by LC Issuer to repay the amount of the resulting Matured LC
Obligation. Such a request by Borrower shall be made in compliance with all of
the provisions hereof, provided that for the purposes of the first sentence of
§2.1, the amount of such Loans shall be considered, but the amount of the
Matured LC Obligation to be concurrently paid by such Loans shall not be
considered.
(c)    Participation by Lenders. LC Issuer irrevocably agrees to grant and
hereby grants to each Lender, and, to induce LC Issuer to issue Letters of
Credit hereunder, each Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from LC Issuer, on the terms and conditions
hereinafter stated and for such Lender’s own account and risk, an undivided
interest equal to such Lender’s Percentage of LC Issuer’s obligations and rights
under each Letter of Credit issued hereunder and the amount of each Matured LC
Obligation paid by LC Issuer thereunder. Each Lender unconditionally and
irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid under
any Letter of Credit for which LC Issuer is not reimbursed in full by Borrower
in accordance with the terms of this Agreement and the related LC Application
(including any reimbursement by means of concurrent Loans or by the application
of Cash Collateral), such Lender shall (in all circumstances and without set-off
or counterclaim) pay to LC Issuer on demand (and Agent may apply Cash Collateral
provided for this purpose), in immediately available funds at LC Issuer’s
address for notices hereunder, such Lender’s Percentage of such Matured LC
Obligation (or any portion thereof that has not been reimbursed by Borrower).
Each Lender’s obligation to pay LC Issuer pursuant to the terms of this
subsection is irrevocable and unconditional. If any amount required to be paid
by any Lender to LC Issuer pursuant to this subsection is paid by such Lender to
LC Issuer within 3 Business Days after the date such payment is due, LC Issuer
shall in addition to such amount be entitled to recover from such Lender, on
demand, interest thereon calculated from such due date at the Federal Funds
Effective Rate. If any amount required to be paid by any Lender to LC Issuer
pursuant to this subsection is not paid by such Lender to LC Issuer within 3
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Default Rate applicable to Base Rate Loans.
(d)    Distributions to Participants. Whenever LC Issuer has in accordance with
this section received from any Lender payment of such Lender’s Percentage of any
Matured LC Obligation, if LC Issuer thereafter receives any payment of such
Matured LC Obligation or any payment of interest thereon (whether directly from
Borrower or by application of Cash Collateral or otherwise, and excluding only
interest for any period prior to LC Issuer’s demand that such Lender make such
payment of its Percentage), LC Issuer will distribute to such Lender its
Percentage of the amounts so received by LC Issuer; provided, however, that if
any such payment received by LC Issuer must thereafter be returned by LC Issuer,
such Lender shall return to LC Issuer the portion thereof that LC Issuer has
previously distributed to it.


44

--------------------------------------------------------------------------------

Exhibit 10.20.6


(e)    Calculations. A written advice setting forth in reasonable detail the
amounts owing under this section, submitted by LC Issuer to Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.

§2.13    Letter of Credit Fees.
In consideration of LC Issuer’s issuance of any Letter of Credit, Borrower
agrees to pay (a) to Agent, for the account of all Lenders in accordance with
their respective Percentages, a letter of credit issuance fee at a rate equal to
the Letter of Credit Fee Rate then in effect (which fee shall be increased by
2.0% per annum during any period in which interest on the Loans accrues at the
Default Rate), and (b) unless Regions is the sole Lender, to LC Issuer for its
own account, a letter of credit fronting fee at a rate equal to 0.250% per annum
times the face amount of such Letter of Credit (but in no event less than $500
per annum); provided, however, any Letter of Credit fees otherwise payable for
the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral satisfactory to LC
Issuer pursuant to §2.10 shall be payable, to the maximum extent permitted by
applicable Requirements, to the other Lenders in accordance with the upward
adjustments in their respective Percentages allocable to such Letter of Credit
pursuant to §14.5(e), with the balance of such fee, if any, payable to LC Issuer
for its own account. In addition, Borrower will pay to LC Issuer, LC Issuer’s
customary fees for issuance, amendment and drawing of each Letter of Credit. The
letter of credit fee and the letter of credit fronting fee will be calculated on
the undrawn face amount of each Letter of Credit outstanding on each day at the
above-applicable rates and will be due and payable in arrears on the last
Business Day of each March, June, September and December and on the Maturity
Date.

§2.14    No Duty to Inquire.
(a)    Drafts and Demands. LC Issuer is authorized and instructed to accept and
pay drafts and demands for payment under any Letter of Credit without requiring,
and without responsibility for, any determination as to the existence of any
event giving rise to said draft, either at the time of acceptance or payment or
thereafter. LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved. LC Issuer shall have the right, in its discretion, to
decline to accept documents and to make such payment if such documents are not
in strict compliance with the terms of such Letter of Credit. Borrower releases
each Lender Party from, and agrees to hold each Lender Party harmless and
indemnified against, any liability or claim in connection with or arising out of
the subject matter of this section, which indemnity shall apply whether or not
any such liability or claim is in any way or to any extent caused, in whole or
in part, by any negligent act or omission of any kind by any Lender Party,
provided only that no Lender Party shall be released from or entitled to
indemnification for that portion, if any, of any liability


45

--------------------------------------------------------------------------------

Exhibit 10.20.6


or claim that is proximately caused by or results from its own individual gross
negligence or willful misconduct, as determined in a final judgment.
(b)    Extension of Maturity. If the maturity of any Letter of Credit is
extended by its terms or by Requirements or governmental action, if any
extension of the maturity or time for presentation of drafts or any other
modification of the terms of any Letter of Credit is made at the request of any
Loan Party, or if the amount of any Letter of Credit is increased at the request
of any Loan Party, this Agreement shall be binding upon all Loan Parties with
respect to such Letter of Credit as so extended, increased or otherwise
modified, with respect to drafts and property covered thereby, and with respect
to any action taken by LC Issuer, LC Issuer’s correspondents, or any Lender
Party in accordance with such extension, increase or other modification.
(c)    Transferees of Letters of Credit. If any Letter of Credit provides that
it is transferable, LC Issuer shall have no duty to determine the proper
identity of anyone appearing as transferee of such Letter of Credit, nor shall
LC Issuer be charged with responsibility of any nature or character for the
validity or correctness of any transfer or successive transfers, and payment by
LC Issuer to any purported transferee or transferees as determined by LC Issuer
is hereby authorized and approved, and Borrower releases each Lender Party from,
and agrees to hold each Lender Party harmless and indemnified against, any
liability or claim in connection with or arising out of the foregoing, which
indemnity shall apply whether or not any such liability or claim is in any way
or to any extent caused, in whole or in part, by any negligent act or omission
of any kind by any Lender Party, provided only that no Lender Party shall be
released from or entitled to indemnification for that portion, if any, of any
liability or claim that is proximately caused by or results from its own
individual gross negligence or willful misconduct, as determined in a final
judgment.

§2.15    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of Agent or LC Issuer (i)
if LC Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in a Matured LC Obligation that has not
been reimbursed pursuant to §2.12, or (ii) if, as of the Letter of Credit
Termination Date, any LC Obligation for any reason remains outstanding, Borrower
shall, in each case, immediately Cash Collateralize the then outstanding amount
of all LC Obligations. If, after the making of all mandatory prepayments
required under §3.2, the outstanding LC Obligations will exceed (x) the
Borrowing Base minus (y) the outstanding principal amount of the loans under the
MGP/UPS Credit Facility, then in addition to prepayment of the entire principal
balance of the Loans required under §3.2, Borrower shall immediately Cash
Collateralize the then outstanding LC Obligations in an amount equal to such
excess. At any time that there shall exist a Defaulting Lender, immediately upon
the request of Agent, Swing Line Lender or LC Issuer, Borrower shall deliver
Cash Collateral to Agent in an amount sufficient to cover all Fronting Exposure
allocable to such Defaulting Lender (after giving effect to §14.5(e) and any
Cash Collateral provided by the Defaulting Lender).


46

--------------------------------------------------------------------------------

Exhibit 10.20.6


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Agent. Borrower, and to the extent provided by any
Lender, such Lender, hereby grants to (and subjects to the control of) Agent,
for the benefit of Agent, LC Issuer and the Lenders (including Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to §2.15(c). If at any time Agent reasonably determines that Cash
Collateral is subject to any right or claim of any Person other than Agent as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure and other obligations secured thereby, Borrower
or the relevant Defaulting Lender will, promptly upon demand by Agent, pay or
provide to Agent additional Cash Collateral in an amount sufficient to eliminate
such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this §2.15 or §2.16, or §§3.2,
2.10, 14.5, or 12.5 in respect of Letters of Credit or Swing Line Loans shall be
held and applied to the satisfaction of the specific LC Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following the elimination of the applicable Fronting Exposure or other
conditions giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender or, as appropriate, its assignee
following compliance with §18); provided, however, (x) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default (and following application as provided in
this §2.15 may be otherwise applied during the continuance of an Event of
Default in accordance with §12.5), and (y) the Person providing Cash Collateral
and LC Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

§2.16    Swing Line Loans.
(a)    Swing Line. Subject to the terms and conditions hereof, Swing Line
Lender, in its discretion and in reliance upon the agreements of the other
Lenders set forth in this §2.16, may make loans (herein called “Swing Line
Loans”) to Borrower from time to time between the Closing Date and the Maturity
Date in an aggregate amount not to exceed at any time outstanding the amount of
the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with Swing Line Lender’s Percentage of the outstanding principal
balance of Swing


47

--------------------------------------------------------------------------------

Exhibit 10.20.6


Line Lender’s Revolving Loans and LC Obligations, may exceed the amount of Swing
Line Lender’s Revolving Commitment, provided that after giving effect to any
Swing Line Loan, (i) the aggregate outstanding principal balance of all Swing
Line Loans does not exceed the Swing Line Sublimit, and (ii) the aggregate
amount of the Outstanding Revolving Loans, Swing Line Loans and Letters of
Credit does not exceed the lesser of (A) the aggregate Revolving Commitments of
all of Lenders and (B)(1) the Borrowing Base at such time minus (2) the
outstanding principal amount of the loans under the MGP/UPS Credit Facility.
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, Borrower may borrow under this §2.16, prepay
under §§3.2 and 3.3, and reborrow under this §2.16. The obligation of Borrower
to repay to Swing Line Lender the aggregate amount of all Swing Line Loans made
by Swing Line Lender, together with interest accruing in connection therewith,
shall be evidenced by a Note made by Borrower payable to Swing Line Lender in
substantially the form of Exhibit A-1 hereto (such notes and any substitute or
replacement notes therefor, the “Swing Line Notes”). Each Swing Line Loan shall
bear interest on each day outstanding at a rate equal to the Base Rate plus the
Base Rate Spread applicable to Revolving Loans in effect on such day.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Percentage times the amount of such Swing Line
Loan.
(b)    Borrowing Procedures. Each Swing Line Loan shall be made upon Borrower’s
irrevocable notice to Swing Line Lender and Agent, which may be given by
telephone. Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters that are
required to be set out in a written Request for Swing Line Loan. Each such
notice must be received by Swing Line Lender and Agent not later than 10:00 a.m.
on the day on which any such Swing Line Loan is to be made, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and (ii)
the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to Swing Line Lender
and Agent of a written notice in the form of Exhibit D-1 hereto (or telephonic
notice confirmed in writing in the form of Exhibit D-1 hereto) of the Swing Line
Loan (the “Swing Line Loan Request”), appropriately completed and signed by an
authorized officer of Borrower. Promptly after receipt by Swing Line Lender of
any telephonic Swing Line Loan Request, Swing Line Lender will confirm with
Agent (by telephone or in writing) that Agent has also received such Swing Line
Loan Request and, if not, Swing Line Lender will notify Agent (by telephone or
in writing) of the contents thereof. Unless Swing Line Lender has received
notice (by telephone or in writing) from Agent (including at the request of any
Lender) prior to 11:00 a.m. on the date of the proposed Swing Line Loan (i)
directing Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of §2.16(a), or
(ii) that one or more of the applicable conditions specified in §11 is not then
satisfied, then, subject


48

--------------------------------------------------------------------------------

Exhibit 10.20.6


to the terms and conditions hereof, Swing Line Lender will promptly make such
Swing Line Loan available to Borrower.
(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes Swing Line Lender to so request on its behalf), that each Lender make
a Base Rate Loan in an amount equal to such Lender’s Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Request for purposes hereof) and in
accordance with the requirements of §2.5 and §2.6, without regard to the minimum
and multiples specified in §2.5 for the principal amount of Base Rate Loans, but
subject to the conditions set forth in §11. The Swing Line Lender shall furnish
Borrower with a copy of the applicable Loan Request promptly after delivering
such notice to Agent. Each Lender shall make an amount equal to its Percentage
of the amount specified in such Loan Request available to Agent in immediately
available funds (and Agent may apply Cash Collateral available with respect to
the applicable Swing Line Loan) for the account of Swing Line Lender at Agent’s
office promptly on the day specified in such Loan Request, whereupon, subject to
§2.16(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to Borrower in such amount. Agent shall remit the funds so
received to Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with §2.16(c)(i), the request for Base Rate Loans
submitted by Swing Line Lender as set forth herein shall be deemed to be a
request by Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to Agent
for the account of Swing Line Lender pursuant to §2.16(c)(i) shall be deemed
payment in respect of such participation.
(iii)    If any Lender fails to make available to Agent for the account of Swing
Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this §2.16(c) by the time specified in §2.16(c)(i),
Swing Line Lender shall be entitled to recover from such Lender (acting through
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to Swing Line Lender at a rate per annum equal to the greater of the
Federal Funds Effective Rate and a rate determined by Swing Line Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Loan or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of Swing Line Lender submitted to any Lender (through Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this §2.16(c) shall be
absolute and


49

--------------------------------------------------------------------------------

Exhibit 10.20.6


unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such Lender may
have against Swing Line Lender, Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this §2.16(c) is subject to the conditions set forth in §11. No such
funding of risk participations shall relieve or otherwise impair the obligation
of Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations. (i) At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if Swing Line
Lender receives any payment on account of such Swing Line Loan, Swing Line
Lender will distribute to such Lender its Percentage thereof in the same funds
as those received by Swing Line Lender.
(ii)    If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by Swing Line Lender
under any circumstances (including pursuant to any settlement entered into by
Swing Line Lender in its discretion), each Lender shall pay to Swing Line Lender
its Percentage thereof on demand of Agent, plus interest thereon from the date
of such demand to the date such amount is returned, at a rate per annum equal to
the Federal Funds Effective Rate. Agent will make such demand upon the request
of Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Lender funds its Base Rate Loan or risk participation pursuant to this
§2.16 to refinance such Lender’s Percentage of any Swing Line Loan, interest in
respect of such Percentage shall be solely for the account of Swing Line Lender.
On each Interest Payment Date relating to Base Rate Loans, Borrower shall pay to
Swing Line Lender all unpaid interest that has accrued on the Swing Line Loans
to but not including such date.
(f)    Payments Directly to Swing Line Lender. Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to Swing
Line Lender.

§3.    REPAYMENT AND PREPAYMENT OF THE LOANS

§3.1    Revolving Loan Maturity.
Borrower promises to pay on the Maturity Date, and there shall become absolutely
due and payable on the Maturity Date, all Outstanding Loans, together with any
and all accrued and unpaid interest thereon, and all other Outstanding
Obligations on such date.


50

--------------------------------------------------------------------------------


Exhibit 10.20.6


§3.2    Mandatory Prepayments.
Revolving Loans Exceed Revolving Commitments or Borrowing Base. If at any time
(i) the aggregate Outstanding Revolving Loans, Swing Line Loans and Letters of
Credit exceed the aggregate Revolving Commitments, or (ii) the aggregate
Outstanding Revolving Loans, Swing Line Loans and Letters of Credit exceed (A)
the Borrowing Base minus (B) the outstanding principal amount of the loans under
the MGP/UPS Credit Facility, then Borrower shall pay within five (5) Business
Days of written demand from Agent the amount of such excess to Agent for the
respective accounts of Lenders, as applicable, first, for application to any
Outstanding Swing Line Loans, second, for application to any Outstanding
Revolving Loans, together with any additional amounts payable pursuant to §4.8,
and after all Loans are repaid in full, Cash Collateralize the LC Obligations in
accordance with §2.15 in an amount equal to such excess; provided however that
until such time as Borrower has paid (or Cash Collateralized) such amounts to
Agent for the respective accounts of the appropriate Lenders pursuant to the
preceding clause, Lenders shall have no obligation to make additional funds
available to Borrower pursuant to this Agreement and LC Issuer shall have no
obligation to issue Letters of Credit pursuant to this Agreement.

§3.3    Optional Prepayments.
Borrower shall have the right, at its election, to prepay the outstanding amount
of the Loans, as a whole or in part, at any time without penalty or premium,
provided that if any full or partial prepayment of the outstanding amount of any
LIBOR Rate Loans is made on a date that is not the last day of the Interest
Period relating thereto, such payment shall be accompanied by the amount payable
pursuant to §4.8. Borrower shall give Agent, no later than 10:00 a.m., Houston
time, at least three (3) Business Days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of payment of
Loans and the principal amount of the Loans to be prepaid. Notice of prepayment,
once given, shall be irrevocable, and such amount shall become due and payable
on the specified prepayment date.

§3.4    Partial Prepayments.
Each partial prepayment of the Loans under §3.3 shall be in the minimum amount
of $500,000 (or $100,000 with respect to Swing Line Loans) or an integral
multiple of $100,000 in excess thereof (unless the Loan is being prepaid in
full), and each partial prepayment of the Loans under §3.2 and §3.3 shall be
accompanied by the payment of accrued interest on the principal prepaid to the
date of payment and, after payment of such interest, shall be applied, in the
absence of instruction by Borrower, first to the principal of Swing Line Loans,
then to Revolving Loans that are Base Rate Loans, and then to Revolving Loans
that are LIBOR Rate Loans.


51

--------------------------------------------------------------------------------


Exhibit 10.20.6


§4.    CERTAIN GENERAL PROVISIONS

§4.1    Conversion Options; Number of LIBOR Contracts.
(a)    Borrower may elect from time to time to convert any of the outstanding
Revolving Loans to a Revolving Loan of another Type and such Loan shall
thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, Borrower shall give Agent at least three (3)
Business Days’ prior written notice of such election, and such conversion shall
only be made on the last day of the Interest Period with respect to such LIBOR
Rate Loan; (ii) with respect to any such conversion of a Base Rate Loan to a
LIBOR Rate Loan, Borrower shall give Agent at least three (3) LIBOR Business
Days’ prior written notice of such election and the Interest Period requested
for such Loan; the principal amount of the Loan so converted shall be in a
minimum aggregate amount (for all Lenders) of $2,000,000 or an integral multiple
of $100,000 in excess thereof; and (iii) no Loan may be converted into a LIBOR
Rate Loan when any Event of Default has occurred and is continuing. All or any
part of the outstanding Revolving Loans of any Type may be converted as provided
herein, provided that no partial conversion shall result in a Base Rate Loan in
an aggregate principal amount (for all Lenders) of less than $1,000,000 or a
LIBOR Rate Loan in an aggregate principal amount (for all Lenders) of less than
$2,000,000 and that the aggregate principal amount (for all Lenders) of each
Loan shall be an integral multiple of $100,000. On the date on which such
conversion is being made, each Lender shall take, to the extent it deems it
necessary to do so, such action as is necessary to transfer its Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be. Each Conversion Request relating to the conversion of a Base Rate
Loan to a LIBOR Rate Loan shall be irrevocable by Borrower.
(b)    Any LIBOR Rate Loan may be continued as such Type upon the expiration of
an Interest Period with respect thereto by compliance by Borrower with the terms
of §4.1; provided that no LIBOR Rate Loan may be continued as such when any
Event of Default has occurred and is continuing, but shall be automatically
converted to a Base Rate Loan on the last day of the Interest Period relating
thereto ending during the continuance of any Default or Event of Default.
(c)    In the event that Borrower does not notify Agent of its election
hereunder with respect to any Loan, such Loan shall automatically be converted
to a Base Rate Loan at the end of the applicable Interest Period.
(d)    There shall be no more than six (6) unique Interest Periods for
Outstanding Revolving Loans that are LIBOR Rate Loans at any one time.

§4.2    Certain Fees.
Borrower agrees to pay to Regions certain fees for services rendered or to be
rendered in connection with the Loans as provided in the Agreement Regarding
Fees. Unless


52

--------------------------------------------------------------------------------

Exhibit 10.20.6


otherwise provided therein, all such fees shall be fully earned when due and
non-refundable when paid.

§4.3    Funds for Payment.
All payments of principal, interest, Agent’s fees, closing fees and any other
amounts due hereunder or under any of the other Loan Documents shall be made to
Agent, for the respective accounts of Lenders and Agent, as the case may be, at
Agent’s Office, no later than 12:00 noon (Houston time) on the day when due, in
each case in lawful money of the United States in immediately available funds.

§4.4    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower, as applicable, shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.
(c)    The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to Agent), or by Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    Each Lender shall severally indemnify Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that Borrower has not already indemnified Agent for such Indemnified
Taxes and without limiting the


53

--------------------------------------------------------------------------------

Exhibit 10.20.6


obligation of Borrower to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of §18 relating to the maintenance of the
Register (as defined in §18.2) and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes Agent to setoff and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable Agent to the Lender from any other source against any amount
due to Agent under this paragraph (c).
(e)    If requested by Agent after any payment of Taxes by Borrower, to a
Governmental Authority pursuant to this §4.4, Borrower shall deliver to Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Agent.
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Agent, at the time or times reasonably requested by the
Borrower or Agent, such properly completed and executed documentation reasonably
requested by Borrower or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
or Agent as will enable Borrower or Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in §4.4(g)A, B and D below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(g)    Without limiting the generality of the foregoing,
A.    any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
B.    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by


54

--------------------------------------------------------------------------------

Exhibit 10.20.6


the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:
i.    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
ii.    executed originals of IRS Form W-8ECI;
iii.    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN,; or
iv.    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
C.    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and
D.    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender


55

--------------------------------------------------------------------------------

Exhibit 10.20.6


were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Agent as may be necessary for
Borrower and Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Agent in writing of its
legal inability to do so.
(h)    If any party determines, that it has received a refund of any Taxes as to
which it has been indemnified pursuant to this §4.4 (including by the payment of
additional amounts pursuant to this §4.4), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Each party’s obligations under this §4.4 shall survive the resignation or
replacement of Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
(j)    For purposes of this §4.4, the term “Lender” includes any LC Issuer and
the term “applicable law” includes FATCA.


56

--------------------------------------------------------------------------------


Exhibit 10.20.6


§4.5    Computations.
All computations of interest on the Loans and of other fees to the extent
applicable shall be based on a 360-day year (or, in the case of interest on Base
Rate Loans, a 365/366-day year) and paid for the actual number of days elapsed
(excluding the day of repayment). Except as otherwise provided in the definition
of the term “Interest Period” with respect to LIBOR Rate Loans, whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension. The outstanding amount of the Loans as reflected on the records of
Agent from time to time shall be considered prima facie evidence of such amount.

§4.6    Inability to Determine LIBOR Rate.
In the event that at any time Agent shall determine in the exercise of its good
faith business judgment that adequate and reasonable methods do not exist for
ascertaining the LIBOR Rate, Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on Borrower and Lenders) to
Borrower and Lenders. In such event (a) any Loan Request with respect to LIBOR
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans and (b) each LIBOR Rate Loan will automatically become a Base
Rate Loan at the end of the current Interest Period, and the obligations of
Lenders to make LIBOR Rate Loans shall be suspended until Agent determines that
the circumstances giving rise to such suspension no longer exist, whereupon
Agent shall so notify Borrower and Lenders.

§4.7    Illegality.
Notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or the interpretation or application thereof
shall make it unlawful, or any central bank or other Governmental Authority
having jurisdiction over a Lender Party or its LIBOR Lending Office shall assert
that it is unlawful, for any Lender Party to make or maintain LIBOR Rate Loans,
such Lender Party shall forthwith give notice of such circumstances to Agent and
Borrower and thereupon (a) until such conditions terminate, the obligation of
such Lender Party to make LIBOR Rate Loans or convert Loans of another Type to
LIBOR Rate Loans shall forthwith be suspended, (b) until such conditions
terminate, each request by Borrower to make a LIBOR Rate Loan shall be deemed,
with respect to such Lender Party, to be a request for a Base Rate Loan and (c)
the LIBOR Rate Loans then outstanding from such Lender Party shall be converted
automatically to Base Rate Loans.


57

--------------------------------------------------------------------------------


Exhibit 10.20.6


§4.8    Additional Interest.
If any LIBOR Rate Loan or any portion thereof is repaid or is converted to a
Base Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, Borrower will pay to Agent upon
demand for the account of Lenders in accordance with their respective
Percentages, in addition to any amounts of interest otherwise payable hereunder,
any amounts required to compensate Lenders for any losses, costs or expenses
(but not loss of profit) which may reasonably be incurred as a result of such
payment or conversion, including, without limitation, an amount equal to daily
interest for the unexpired portion of such Interest Period on the LIBOR Rate
Loan or portion thereof so repaid or converted at a per annum rate equal to the
excess, if any, of (a) the interest rate calculated on the basis of the LIBOR
Rate applicable to such LIBOR Rate Loan (excluding any spread over such LIBOR
Rate) minus (b) the yield obtainable by Agent upon the purchase of debt
securities customarily issued by the Treasury of the United States of America
which have a maturity date most closely approximating the last day of such
Interest Period (it being understood that the purchase of such securities shall
not be required in order for such amounts to be payable and that a Lender shall
not be obligated or required to have actually obtained funds at the LIBOR Rate
or to have actually reinvested such amount as described above).

§4.9    Additional Costs, Capital Adequacy, Etc.
(a)    Subject to §4.4, if any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or LC
Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Other Connection Taxes) with respect to this Agreement, any Letter
of Credit, any participation in a Letter of Credit or Swing Line Loan, any
Revolving Commitment, any LIBOR Rate Loan made by it, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto or
change the basis of taxation of payments to such Recipient; or
(iii)    impose on any Lender or LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or Swing Line Loan or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, Agent or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining


58

--------------------------------------------------------------------------------

Exhibit 10.20.6


its obligation to make any such Loan), or to increase the cost to such Lender,
LC Issuer, or such other Recipient of participating in, issuing or maintaining
any Letter of Credit or any Swing Line Loan (or of maintaining its obligation to
participate in or to issue any Letter of Credit or Swing Line Loan), or to
reduce the amount of any sum received or receivable by such Lender, LC Issuer,
Agent or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, LC Issuer or Agent, or other
Recipient, the Borrower will pay to such Lender, LC Issuer, Agent, or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, LC Issuer, Agent, or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered. Notwithstanding
the foregoing, Borrower shall have the right, in lieu of making the payment
referred to in this §4.9(a), to prepay the Loans and Cash Collateralize the LC
Obligations of the applicable Lender within fifteen (15) days of such demand and
avoid the payment of the amounts otherwise due under this §4.9(a) or to cause
the applicable Lender to assign its Loans and Revolving Commitments in
accordance with §18.8, provided, however, that Borrower shall be required to pay
together with such prepayment of the Loan all other costs, damages and expenses
otherwise due under this Agreement as a result of such prepayment.
(b)    If any Lender or LC Issuer determines that any Change in Law affecting
such Lender or LC Issuer or any lending office of such Lender or LC Issuer or
such Lender’s or LC Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Revolving Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by LC Issuer, to a level below that which such
Lender or LC Issuer or such Lender’s or LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
LC Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or LC Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or LC Issuer or such Lender’s or LC
Issuer’s holding company for any such reduction suffered. Notwithstanding the
foregoing, Borrower shall have the right, in lieu of making the payment referred
to in this §4.9(b), to prepay the Loans and Cash Collateralize the LC
Obligations of the applicable Lender within fifteen (15) days of such demand and
avoid the payment of the amounts otherwise due under this §4.9(b) or to cause
the applicable Lender to assign its Loans and Revolving Commitments in
accordance with §18.8, provided, however, that Borrower shall be required to pay
together with such prepayment of the Loan all other fees, costs, damages and
expenses otherwise due under this Agreement as a result of such prepayment.
(c)    Failure or delay on the part of any Lender or LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or LC Issuer’s


59

--------------------------------------------------------------------------------

Exhibit 10.20.6


right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender or LC Issuer or pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or LC Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or LC Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

§4.10    Mitigation Obligations.
If any Lender requests compensation under §4.9, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to §4.4, then such Lender shall
(at the request of the Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to §4.4 or §4.9, as the
case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

§4.11    Indemnity by Borrower.
Borrower agrees to indemnify each Lender and to hold each Lender Party harmless
from and against any loss, cost or expense that such Lender Party may sustain or
incur as a consequence of (a) default by Borrower in payment of the principal
amount of or any interest on any LIBOR Rate Loans as and when due and payable,
including any such loss or expense arising from interest or fees payable by such
Lender Party to lenders of funds obtained by it in order to maintain its LIBOR
Rate Loans, or (b) default by Borrower in making a borrowing or conversion after
Borrower has given (or is deemed to have given) a Conversion Request.

§4.12    Interest on Overdue Amounts.
Following the occurrence and during the continuance of any Event of Default, and
regardless of whether or not Lenders shall have accelerated the maturity of the
Loans, at the election of the Required Lenders, all Loans and all Matured LC
Obligations shall bear interest payable on demand at a rate per annum equal to
two percent (2%) above the rate that would otherwise be applicable at such time
(the “Default Rate”), until such amount shall be paid in full (after as well as
before judgment), or if such rate shall exceed the maximum rate permitted by
law, then at the maximum rate permitted by law.




60

--------------------------------------------------------------------------------


Exhibit 10.20.6


§4.13    Certificate.
A certificate of a Lender or LC Issuer setting forth the amount or amounts
necessary to compensate such Lender or LC Issuer or its holding company, as the
case may be, as specified in §4.8, §4.9, §4.11 or §4.12 and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall pay such
Lender or LC Issuer the amount shown as due on any such certificate within 30
days after receipt thereof.

§4.14    Limitation on Interest.
Notwithstanding anything in this Agreement to the contrary, all agreements
between Borrower and Lender Parties and Agent, whether now existing or hereafter
arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by Lender Parties exceed the maximum amount permissible under applicable law.
If, from any circumstance whatsoever, interest would otherwise be payable to
Lender Parties in excess of the maximum lawful amount, the interest payable to
Lender Parties shall be reduced to the maximum amount permitted under applicable
law; and if from any circumstance Lender Parties shall ever receive anything of
value deemed interest by applicable law in excess of the maximum lawful amount,
an amount equal to any excessive interest shall be applied to the reduction of
the principal balance of the Obligations and to the payment of interest or, if
such excessive interest exceeds the unpaid balance of principal of the
Obligations, such excess shall be refunded to Borrower. All interest paid or
agreed to be paid to Lender Parties shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations (including the period
of any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law. This
section shall control all agreements between Borrower and Lender Parties and
Agent.

§5.    GUARANTORS; COLLATERAL SECURITY

§5.1    Collateral.
(a)    The parties acknowledge that Borrower will form directly-owned special
purpose Restricted Subsidiaries to own real and personal property. With respect
to each Restricted Subsidiary, Borrower shall (i) pursuant to §8.10, designate
such Subsidiary as a Restricted Subsidiary, (ii) cause each Restricted
Subsidiary to execute and deliver to Agent a Joinder Agreement (Guarantor), and
(iii) cause each Restricted Subsidiary and each required Loan Party to deliver
the Security Documents described in §5.1(b) below, together with Organizational
Documents, certified resolutions and other authorizing documents of such
Subsidiary and such other Loan Parties and


61

--------------------------------------------------------------------------------

Exhibit 10.20.6


favorable opinions of counsel to such Subsidiary and such other Loan Parties,
all in form and substance satisfactory to Agent.
(b)    The Obligations shall be secured by (i) a perfected lien or security
title and security interest to be held by Agent for the benefit of Lenders in
the Eligible Assets and substantially all other personal property assets of
Borrower and the Guarantors (other than Equity Interests in Unrestricted
Subsidiaries), pursuant to the terms of the Mortgages and the Security
Agreement, (ii) a perfected security interest to be held by Agent for the
benefit of Lenders in the Eligible Leases pursuant to the Mortgages (and
Assignments of Leases, if any), (iii) a perfected security interest to be held
by Agent for the benefit of Lenders in the Eligible Mortgages pursuant to the
Mortgage Assignments; (iv) a perfected security interest to be held by Agent for
the benefit of Lenders in the Pledged Deposit Accounts and all monies,
instruments and investments from time to time held therein, (v) a perfected
pledge of and security interest in all issued and outstanding Equity Interests
in the Restricted Subsidiaries held by Borrower or any Guarantor pursuant to the
Security Agreement, and (vi) such additional collateral, if any, as the Borrower
or any Guarantor may agree to grant to Agent for the benefit of Lenders from
time to time as security for the Obligations. All such liens or security titles
shall be prior and superior in right to any other Person except (i) Permitted
Liens having priority by operation of law, (ii) as provided in the Master
Intercreditor Agreement or (iii) as may be consented to from time to time by
Required Lenders.
(c)    Prior to the delivery of any Mortgage that does not expressly exclude all
Buildings (as defined in the applicable Flood Insurance Regulation) and
Manufactured (Mobile) Homes (as defined in the applicable Flood Insurance
Regulation) from the Mortgaged Property thereunder, Agent shall notify Lenders
of such proposed Mortgage and Agent and Lenders shall have not less than five
(5) Business Days after receipt of such notice and prior to the delivery of such
Mortgage to obtain a completed flood hazard determination from a third party
vendor with respect to such Mortgaged Property. In the event such flood hazard
determination provides that such Mortgaged Property is located in a “special
flood hazard area”, Agent and Lenders shall have not less than thirty (30) days
(or such shorter period as all Lenders may consent) after receipt of such
determination and prior to the delivery of such Mortgage to (i) notify the
applicable Loan Parties of that fact and (if applicable) notification to the
applicable Loan Parties that flood insurance coverage is not available, evidence
of the receipt by the applicable Loan Parties of such notice; and (ii) if
required by Flood Insurance Regulations, receive evidence of required flood
insurance. If any Lender shall fail to receive all such documentation as
reasonably required by such Lender to complete its flood insurance due diligence
within such thirty-day period with respect to such Mortgaged Property, such
Lender may notify Agent that such Lender has not completed its flood insurance
due diligence to its reasonable satisfaction, and Agent shall not accept such
Mortgage until such Lender notifies Agent that such Lender has completed such
flood insurance due diligence.


62

--------------------------------------------------------------------------------

Exhibit 10.20.6


(d)    If any Mortgage does not expressly exclude all Buildings (as defined in
the applicable Flood Insurance Regulation) and Manufactured (Mobile) Homes (as
defined in the applicable Flood Insurance Regulation) from the Mortgaged
Property thereunder, upon any increase, extension or renewal of any of the
Revolving Commitments or Loans (including any increase in the Revolving
Commitments under §2.8 but excluding (i) any continuation or conversion of
borrowings, (ii) the making of any Revolving Loans or (iii) the issuance,
renewal or extension of Letters of Credit), Agent and Lenders shall have not
less than five (5) Business Days after receipt of such notice and prior to the
delivery of such Mortgage to obtain a completed flood hazard determination from
a third party vendor with respect to Mortgaged Property under such Mortgage. In
the event such flood hazard determination provides that such Mortgaged Property
is located in a “special flood hazard area”, Agent and Lenders shall have not
less than thirty (30) days (or such shorter period as all Lenders may consent)
after receipt of such determination and prior to such MIRE Event to (i) notify
the applicable Loan Parties of that fact and (if applicable) notification to the
applicable Loan Parties that flood insurance coverage is not available, evidence
of the receipt by the applicable Loan Parties of such notice; and (ii) if
required by Flood Insurance Regulations, receive evidence of required flood
insurance. If any Lender shall fail to receive all such documentation as
reasonably required by such Lender to complete its flood insurance due diligence
within such thirty-day period with respect to such Mortgaged Property, such
Lender may notify Agent that such Lender has not completed its flood insurance
due diligence to its reasonable satisfaction, and such MIRE Event shall not be
closed or effective until such Lender notifies Agent that such Lender has
completed such flood insurance due diligence.

§5.2    Operating Account.
Prior to the date that is sixty (60) days after the initial Loan advance is
made, Borrower shall cause its main operating account (the “Operating Account”)
to be maintained with Agent. So long as no Event of Default exists, Borrower
shall be entitled to withdraw amounts from the Operating Account. Upon the
occurrence and during the continuation of any Event of Default, Agent may sweep
all funds on deposit in the Operating Account to an account controlled by Agent
on a daily basis. Borrower hereby grants to Agent a security interest (prior and
superior in right to any other Person except Permitted Liens having priority by
operation of law) in and to all funds now or at any time hereafter held on
deposit in such Operating Account to secure the payment and performance of the
Obligations, and Agent shall have all rights and remedies available to a secured
party under the Uniform Commercial Code with respect to such funds.


63

--------------------------------------------------------------------------------


Exhibit 10.20.6


§5.3    Advance Account.
On or before the date on which the initial Loan advance is made, Agent shall
open an account at Agent’s Head Office in the name of Borrower to facilitate the
funding of the Loans (the “Advance Account”). The sole signatory on the Advance
Account shall be Borrower. The Advance Account shall be a non-interest bearing
account.
(a)    Deposits of Loans to the Advance Account. The proceeds of all Loans shall
be deposited by Agent to the Advance Account, and all Loans shall accrue
interest from the date of deposit in the Advance Account. Provided no Event of
Default has occurred and is continuing, Borrower shall have access to all funds
contained in the Advance Account. Upon withdrawal of Loan proceeds from the
Advance Account, Borrower shall apply such Loan proceeds as permitted under
§2.7.
(b)    Funds Following an Event of Default. Upon the occurrence of an Event of
Default, Agent may terminate Borrower’s rights to access or direct the
application of funds on deposit in the Advance Account. Thereafter, Agent shall
either hold all or any portion of the funds on deposit as security for the
Obligations or apply all or any portion of such funds in satisfaction of any
part of the Obligations.
(c)    Security Interest. Borrower hereby grants to Agent a perfected,
first-in-priority security interest in and to all funds now or at any time
hereafter held on deposit in the Advance Account to secure the payment and
performance of the Obligations, subject to Permitted Liens, and Agent shall have
all rights and remedies available to a secured party under the Uniform
Commercial Code with respect to such funds.

§5.4    [RESERVED].

§5.5    Release of Collateral.
From time to time Borrower may request release of Collateral that constitutes a
Borrowing Base Asset, together with a release of the Guarantor that owns such
Borrowing Base Asset and the Equity Interests in such Guarantor, and Agent will
grant such releases and remove such Collateral from the Borrowing Base Assets so
long as (i) no Default or Event of Default is then in existence; and (ii)
removal of such Collateral from the Borrowing Base will not cause (A) the
Outstanding Revolving Loans, Swing Line Loans and Letters of Credit to exceed
(B) (I) the remaining Borrowing Base minus (II) the outstanding principal amount
of the loans under the MGP/UPS Credit Facility.

§6.    REPRESENTATIONS AND WARRANTIES AND COVENANTS


64

--------------------------------------------------------------------------------

Exhibit 10.20.6


Borrower and each of the other Loan Parties (as applicable) represent and
warrant and, to the extent set forth in certain Sections, covenants to Agent and
Lenders as follows:

§6.1    Corporate Authority, Etc.
(a)    Organization; Good Standing. Borrower is a Maryland corporation duly
organized pursuant to its certificate of incorporation filed with the Secretary
of State of Maryland and is validly existing under the laws of the State of
Maryland. Each Restricted Subsidiary is a corporation, partnership or limited
liability company, duly organized, valid existing and in good standing under the
laws of the state of its incorporation or formation. Borrower and each
Restricted Subsidiary (i) has all requisite power to own its respective
properties and conduct its respective business as now conducted and as presently
contemplated, and (ii) is duly authorized to do business in each jurisdiction
where a failure to be so authorized in such other jurisdiction could reasonably
be expected to have a materially adverse effect on the business, assets or
financial condition of such Person. The Borrower is not an EEA Financial
Institution.
(b)    Subsidiaries. Borrower has no Subsidiaries and owns no other Equity
Interests in any Person, other than those specifically disclosed in Schedule
6.1(b), as supplemented from time to time by Borrower by written notice to Agent
pursuant to §8.10, all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid, and are owned in the amounts specified
in Schedule 6.1(b), all such Equity Interests issued by any Restricted
Subsidiary are free and clear of all Liens, other than Permitted Liens, and such
Schedule 6.1(b) identifies each Subsidiary as either Restricted or Unrestricted.
(c)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents to the Loan Parties, or any of them, are or are to
become a party and the transactions contemplated hereby and thereby (i) are
within the authority of such Person, (ii) have been duly authorized by all
necessary proceedings on the part of such Person, (including any required
stockholder, partner or member approval), (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, except for such
conflicts or breaches that, individually and the aggregate, could not reasonably
be expected to have a Material Adverse Effect, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the Organizational Documents of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, such
Person or any of its properties or to which such Person is subject, except for
such conflicts or defaults that, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and (v) do not and will
not result in or require the imposition of any Lien or other encumbrance on any
of the properties, assets or rights of such Person except for the Liens and
security title granted by the Loan Documents.


65

--------------------------------------------------------------------------------

Exhibit 10.20.6


(d)    Enforceability. The execution and delivery of this Agreement and the
other Loan Documents to which the Loan Parties, or any of them, are or are to
become a party are valid and legally binding obligations of such Person
enforceable in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.

§6.2    Approvals.
The execution, delivery and performance by the Loan Parties, or any of them, of
this Agreement and the other Loan Documents to which they are or are to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing with, any Person or the authorization, consent
or approval of, or any license or permit issued by, or any filing or
registration with, or the giving of any notice to, any court, department, board,
commission or other governmental agency or authority other than those already
obtained and the filing of the Security Documents in the appropriate records
office with respect thereto.

§6.3    Title to Properties; Leases.
Borrower and its Restricted Subsidiaries own or will own all of their respective
assets (including, upon initial funding of the Loans, the initial Borrowing Base
Assets), subject to no rights of others, including any mortgages, leases,
conditional sales agreements, title retention agreements, liens or other
encumbrances except Permitted Liens. Without limiting the foregoing, Borrower
and its Restricted Subsidiaries have or will have good and marketable fee simple
or leasehold title to all real and personal property reasonably necessary for
the operation of its business in whole, free from all liens or encumbrances of
any nature whatsoever, except for Permitted Liens.

§6.4    Financial Statements.
Borrower has furnished or caused to be furnished to each of Lenders: (a) the
audited financial statements filed by Borrower with the Securities and Exchange
Commission for the fiscal year ended December 31, 2016 and (b) projected profit
and loss statements and cash flow statements of Borrower, prepared on a
quarterly basis for the next two (2) calendar years. Information required to be
furnished pursuant to this Section shall be deemed to have been furnished to
each Lender if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Agent on the Platform
to which the Lenders have been granted access. Such audited financial statements
described in clause (a) have been prepared in accordance with GAAP and fairly
present in all material respects the


66

--------------------------------------------------------------------------------

Exhibit 10.20.6


financial condition of Borrower and its Subsidiaries as of such date and the
results of the operations of Borrower and its Subsidiaries, for such period. All
projections and estimates have been prepared in good faith on the basis of
reasonable assumptions and represent the best estimate of future performance by
the party supplying the same, it being agreed that projections are subject to
uncertainties and contingencies and that no assurance can be given that any
projection will be realized.

§6.5    No Material Adverse Changes.
There has occurred no materially adverse change in the financial condition or
business of Borrower and any of its Subsidiaries, taken as a whole, as shown on
or reflected in the balance sheet of Borrower or its Subsidiaries as of March
31, 2017, or its statement of income or cash flows for the fiscal quarter then
ended, other than changes in the ordinary course of business that have not had
any materially adverse effect either individually or in the aggregate on the
business or financial condition of Borrower and Restricted Subsidiaries and any
Unrestricted Subsidiary with assets in excess of $5,000,000.

§6.6    Franchises, Patents, Copyrights, Etc.
Each of Borrower and its Restricted Subsidiaries possesses all franchises,
patents, copyrights, trademarks, trade names, service marks, licenses and
permits, and rights in respect of the foregoing, adequate for the conduct of its
business substantially as now conducted without known conflict with any rights
of others except where the failure to so possess could not, individually and in
the aggregate, reasonably be expected to have a Material Adverse Effect. Except
as disclosed to Agent in writing, the Borrowing Base Assets are not owned or
operated under or by reference to any registered or protected trademark,
tradename, servicemark or logo.

§6.7    Litigation.
Except as described on Schedule 6.7 hereto, there are no actions, suits,
proceedings or investigations of any kind pending or to the Borrower’s
Knowledge, threatened, against Borrower or any of its Subsidiaries or any of the
Collateral before any court, tribunal, administrative agency or board, mediator
or arbitrator that, if adversely determined, individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect. There are no
judgments outstanding against or affecting Borrower, any of its Restricted
Subsidiaries, or any of the Collateral.

§6.8    No Materially Adverse Contracts, Etc.
Neither Borrower nor any Restricted Subsidiary is a party to any mortgage,
indenture, or other material contract or agreement or other instrument that has
had or is


67

--------------------------------------------------------------------------------

Exhibit 10.20.6


reasonably expected, in the judgment of the members, partners or officers of
such Person, to have a Material Adverse Effect.

§6.9    Compliance with Organizational Documents, Other Instruments, Laws, Etc.
Neither Borrower nor any Restricted Subsidiary is in violation of any provision
of its Organizational Documents, or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could reasonably be expected to result in the imposition of substantial
penalties or materially and adversely affect the financial condition, properties
or business of such Person.

§6.10    Tax Status.
Borrower and each Restricted Subsidiary (a) has made or filed all federal and
all other material tax returns, reports and declarations, if any, required by
any jurisdiction to which it is subject, except to the extent Borrower has
obtained a valid extension of the deadline to file such return, (b) has paid all
material taxes and other material governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings, and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply, if applicable or required. There are no unpaid taxes or
assessments in any material amount claimed to be due by the taxing authority of
any jurisdiction or pursuant to any private agreement except for those that are
being contested as permitted by this Agreement. As of the Second Amendment
Closing Date, except as set forth on Schedule 6.10 hereto, Borrower has not been
audited, or has knowledge of any pending audit, by the Internal Revenue Service
or any other taxing authority.

§6.11    No Event of Default.
No Default or Event of Default has occurred and is continuing.

§6.12    Investment Company Act.
Neither Borrower nor any Restricted Subsidiary is an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

§6.13    Senior Unsecured Convertible Notes.
On and after February 28, 2020, if the outstanding principal amount of the
Senior Unsecured Convertible Notes exceeds $28,750,000, Borrower’s unrestricted
cash liquidity (including, for purposes of this §6.13, the undrawn portion of
the Borrowing Base that is then available for borrowing) is not less than the
sum of (x) the outstanding principal amount of Senior Unsecured Convertible
Notes plus (y) $5,000,000.


68

--------------------------------------------------------------------------------


Exhibit 10.20.6


§6.14    Setoff, Etc.
The Loan Parties are the owners of the Collateral free from any lien, security
interest, encumbrance or other claim or demand, except those encumbrances
permitted in the Security Documents or Permitted Liens.

§6.15    Certain Transactions.
Except as set forth in Schedule 6.15 hereto or as otherwise permitted pursuant
to §8.3, none of the partners, members, officers, trustees, directors, or
employees of Borrower or any Restricted Subsidiary is a party to any transaction
with any of their Affiliates or their members, employees, officers, trustees and
directors (other than employment and severance agreements relating to services
as partners, members, employees, officers, trustees and directors), including
any contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any Affiliate, partner, member,
officer, trustee, director or such employee or, to Borrower’s Knowledge, any
limited liability company, corporation, partnership, trust or other entity in
which any Affiliate, partner, member, officer, trustee, director, or any such
employee has a substantial interest or is an officer, director, trustee, partner
or member.

§6.16    Employee Benefit Plans.
Borrower and each ERISA Affiliate has fulfilled its obligations under the
minimum funding standards of ERISA and the Code with respect to each Guaranteed
Pension Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan. Neither Borrower nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Employee Benefit Plan, (b) failed to make any contribution or payment to any
Guaranteed Pension Plan, or made any amendment to any Guaranteed Pension Plan,
which has resulted in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code, or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA. None of the assets of Borrower constitute a Plan Asset.

§6.17    Regulations T, U and X.
No portion of any Loan or any Letter of Credit is to be used for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224. The Loan Parties are not engaged, and
will not engage, principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or


69

--------------------------------------------------------------------------------

Exhibit 10.20.6


carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.

§6.18    Environmental Compliance.
Prior to any Eligible Asset becoming a Borrowing Base Asset, the Loan Parties
shall have delivered to Agent true and complete copies of all written
environmental site assessment reports and environmental impact statements in the
possession of or made available to any Loan Party with respect to such Eligible
Asset (collectively, the “Environmental Reports”), and the Loan Parties make the
following representations and warranties:
(a)    Except as disclosed in the Environmental Reports, to Borrower’s
Knowledge, neither Borrower nor any Restricted Subsidiary (nor any Unrestricted
Subsidiary to the extent such violation could reasonably be expected to result
in a liability to such Unrestricted Subsidiary in excess of $1,000,000), nor any
lessee of any Eligible Asset, is in material violation, or alleged material
violation of any applicable judgment, decree, code, order, law, rule of common
law, license, rule or regulation pertaining to environmental matters, including
without limitation, those arising under the Resource Conservation and Recovery
Act, the Comprehensive Environmental Response, Compensation and Liability Act of
1980 as amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of
1986, the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any applicable state or local statute, regulation,
ordinance, order or decree relating to the environment (hereinafter
“Environmental Laws”). To Borrower’s Knowledge, any violation reflected in the
Environmental Reports would not reasonably be expected to have a Material
Adverse Effect.
(b)    Except as disclosed in the Environmental Reports, to Borrower’s
Knowledge, neither Borrower nor any Restricted Subsidiary (nor any Unrestricted
Subsidiary, to the extent that the circumstances described in such notice could
reasonably be expected to result in a liability to such Unrestricted Subsidiary
in excess of $1,000,000), nor any lessee of any Eligible Asset, has received
written notice from any third party including, without limitation, any
Governmental Authority, (i) that it has been identified by the United States
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R. Part
300 Appendix B (1986); (ii) that any hazardous waste, as defined by 42 U.S.C.
§9601(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances or hazardous materials or other chemicals or substances regulated by
any Environmental Laws (“Hazardous Substances”) which it has generated,
transported or disposed of have been found at any site at, on or under its
property for which a federal, state or local agency or other third party has
conducted or has ordered that Borrower or any such Subsidiary, or any lessee of
any Eligible Asset, conduct a remedial investigation, removal or other response
action pursuant to any Environmental Law; or (iii) that it or any lessee of any
Eligible Asset is or shall be a named party to any claim, action, cause of
action,


70

--------------------------------------------------------------------------------

Exhibit 10.20.6


complaint, or legal or administrative proceeding (in each case, contingent or
otherwise) arising out of any third party’s incurrence of costs, expenses,
losses or damages of any kind whatsoever in connection with the release of
Hazardous Substances.
(c)    (i) To Borrower’s Knowledge, except as disclosed in any Environmental
Reports provided to Agent and except as disclosed to Agent in writing, (1) no
portion of any of its property has been used by Borrower or any Restricted
Subsidiary (or any Unrestricted Subsidiary, if such usage could reasonably be
expected to result in a liability to such Unrestricted Subsidiary in excess of
$1,000,000), or any lessee of any Eligible Asset, as a landfill or for dumping
or for the handling, processing, storage or disposal of Hazardous Substances
except in material compliance with applicable Environmental Laws, and (2) no
underground tank for Hazardous Substances has been operated by Borrower or any
Subsidiary (or any Unrestricted Subsidiary, if such failure to so comply could
reasonably be expected to result in a liability to such Unrestricted Subsidiary
in excess of $1,000,000), or any lessee of any Eligible Asset, except in
material compliance with applicable Environmental Laws; (ii) in the course of
any activities conducted by Borrower and its Restricted Subsidiaries (and its
Unrestricted Subsidiaries, if such failure to so comply could reasonably be
expected to result in a liability to such Unrestricted Subsidiary in excess of
$1,000,000), or any lessee of any Eligible Asset, no Hazardous Substances have
been generated or are being used on any of their properties except in the
ordinary course of business and in material compliance with applicable
Environmental Laws; (iii) to Borrower’s Knowledge, there has been no past or
present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (a “Release”) of
Hazardous Substances on, upon, into or from any of Borrower’s or its Restricted
Subsidiaries’ properties (or its Unrestricted Subsidiaries’ properties, if such
Release could reasonably be expected to result in a liability to such
Unrestricted Subsidiary in excess of $1,000,000), which Release could reasonably
be expected to have a Material Adverse Effect; (iv) to Borrower’s Knowledge,
there have been no Releases on, upon, from or into any real property in the
vicinity of any of Borrower’s or its Restricted Subsidiaries’ properties (or its
Unrestricted Subsidiaries’ Properties, if such Release could reasonably be
expected to result in a liability to such Unrestricted Subsidiary in excess of
$1,000,000) which, through soil or groundwater contamination, may have come to
be located on, and which could reasonably be expected to have a Material Adverse
Effect; and (v) to Borrower’s Knowledge, any Hazardous Substances that have been
generated on any of Borrower’s or its Subsidiaries’ properties (or its
Unrestricted Subsidiaries’ properties, if such generation could reasonably be
expected to result in a liability to such Unrestricted Subsidiary in excess of
$1,000,000) by Borrower or any of such Subsidiaries have been transported
off-site, treated and disposed of in material compliance with applicable
Environmental Laws.
(d)    To Borrower’s Knowledge and except as has been or will be concurrently
herewith completed, neither Borrower nor any of its Restricted Subsidiaries (nor
any of its Unrestricted Subsidiaries, except to the extent the circumstances
described in any such notice, recording or delivery could not reasonably be
expected to result in a liability to such Unrestricted


71

--------------------------------------------------------------------------------

Exhibit 10.20.6


Subsidiary in excess of $1,000,000), nor any lessee of any Eligible Asset, nor
any of their respective properties is subject to any applicable Environmental
Law requiring the giving of notice to any governmental agency or the recording
or delivery to other Persons of an environmental disclosure document or
statement by virtue of the transactions set forth herein and contemplated
hereby, or as a condition to the recording of any Security Document or to the
effectiveness of any other transactions contemplated hereby.
(e)    This §6.18 shall set forth the sole and exclusive representations and
warranties made by the Loan Parties with regard to Environmental Laws, Hazardous
Substances, or any other environmental, health or safety matter.

§6.19    Loan Documents.
All of the representations and warranties of the Loan Parties made in this
Agreement and the other Loan Documents, as applicable, or any document or
instrument delivered by any Loan Party to Agent or Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects as of the date specified therein or thereon or the date delivered, as
applicable, and no Loan Party has failed to disclose such information as is
necessary to make such representations and warranties not misleading. The
information, reports, financial statements, exhibits and schedules (excluding
projections which have been proposed in good faith) furnished by the Loan
Parties to Agent and Lenders in connection with the negotiation, preparation or
delivery of this Agreement and the other Loan Documents or included herein or
therein or delivered pursuant hereto or thereto, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein not misleading. All written information
furnished after the Closing Date by the Loan Parties to Agent or Lenders in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, correct and accurate in every
material respect and shall not omit to state any material fact necessary to make
the statements herein or therein not misleading, or (in the case of projections)
based on reasonable estimates, on the date as of which such information is
stated or certified; it being recognized by Agent and Lenders that any
projections and forecasts provided by the Loan Parties are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties.

§6.20    Eligible Assets.
Borrower and the Restricted Subsidiaries make the following representations and
warranties concerning each Eligible Asset:
(a)    No Required Eligible Asset Consents, Permits, Etc. Neither Borrower nor
any Restricted Subsidiary has received any written notice of, has no Knowledge
of, any approvals,


72

--------------------------------------------------------------------------------

Exhibit 10.20.6


consents, licenses, permits, utility installations and connections (including,
without limitation, drainage facilities) required by applicable laws, rules,
ordinances or regulations or any agreement affecting the Eligible Asset for the
maintenance, operation, servicing and use of the Eligible Asset for its current
use (hereinafter referred to as the “Project Approvals”) which have not been
granted, effected, or performed and completed (as the case may be), or any fees
or charges therefor which have not been fully paid, or which are no longer in
full force and effect. No Project Approvals will terminate, or become void or
voidable or terminable on any foreclosure sale of the Eligible Asset pursuant to
the Mortgage to which such Eligible Asset is subject. There are no outstanding
suits, orders, decrees or judgments relating to building use and occupancy,
fire, health, sanitation or other violations affecting, against, or with respect
to, the Eligible Asset or any part thereof, which, if adversely determined,
either singly or in the aggregate could reasonably be expected to have a
Material Adverse Effect.
(b)    No Violations. Neither Borrower nor any Restricted Subsidiary has
received notice of, and has no Knowledge of, any violation of any applicable
Requirements, Project Approvals or any other restrictions or agreements by which
Borrower or any Restricted Subsidiary or the Eligible Asset is bound which
violation, either singly or in the aggregate with other such violations, could
reasonably be expected to have a Material Adverse Effect.
(c)    Insurance. Neither Borrower nor any Restricted Subsidiary has received
any written notice from any insurer or its agent requiring performance of any
work with respect to the Eligible Asset that has not been completed or canceling
or threatening to cancel any policy of insurance, and the Eligible Asset
complies in all material respects with the insurability requirements of all of
Borrower’s insurance carriers.
(d)    Real Property and other Taxes; Special Assessments. There are no unpaid
or outstanding real estate or other taxes or assessments on or against the
Eligible Asset or any part thereof, including, without limitation, any payments
in lieu of taxes, which are payable by Borrower or any Restricted Subsidiary
(except only real estate or other taxes or assessments that are not yet
delinquent or subject to any penalties, interest or other late charges, or are
being contested as permitted under this Agreement, or which have been adequately
reserved against in accordance with GAAP). There are no unpaid or outstanding
annual or other periodic fees or rents or gross receipts, rent or sales taxes
payable with respect to the use and operation of the Eligible Asset which are
due and payable. No abatement proceedings are pending with reference to any real
estate taxes or private assessments assessed against the Eligible Asset. There
are no betterment assessments or other special assessments presently pending
with respect to any portion of the Eligible Asset, and neither Borrower nor any
Restricted Subsidiary has received any written notice of any such special
assessment being contemplated.
(e)    Eminent Domain; Casualty. At the time the Eligible Asset becomes a
Borrowing Base Asset, there are no pending eminent domain proceedings against
the Eligible Asset


73

--------------------------------------------------------------------------------

Exhibit 10.20.6


or any part thereof, and, to Borrower’s Knowledge, no such proceedings are
presently threatened or contemplated by any taking authority. Neither the
Eligible Asset nor any part thereof is, as of the date such Eligible Asset
becomes a Borrowing Base Asset, materially damaged or injured as a result of any
fire, explosion, accident, flood or other casualty.
(f)    Unresolved Real Estate Disputes. Except as may be disclosed to Agent or
on Schedule 6.20(f), there are no unresolved claims or disputes relating to
access to any material portion of the Eligible Asset that could reasonably be
expected to have a material adverse effect on the intended use of such Eligible
Asset by Borrower or an Restricted Subsidiaries, or otherwise have, either
singly or in the aggregate, a Material Adverse Effect. Each reaffirmation of the
representation and warranty contained in this sub-paragraph (f) shall take into
account the most recent update of Schedule 6.20(f) delivered to Agent pursuant
to §7.4(h) and shall be deemed reaffirmed as of the most recent date any update
to said Schedule 6.20(f) was required to have been delivered to Agent pursuant
to §7.4(h), whether or not any such update is so delivered.
(g)    Material Real Property Agreements; No Options. Except as set forth in
Schedule 6.20(g), there are no material agreements pertaining to the management
or operation of the Eligible Asset other than as described in this Agreement and
the Eligible Leases; and except for the lessees under the Eligible Leases, no
Person has any right of first refusal, right of first offer or other option to
acquire the Eligible Asset or any portion thereof or interest therein. Each
reaffirmation of the representation and warranty contained in this sub-paragraph
(g) shall take into account the most recent update of Schedule 6.20(g) delivered
to Agent pursuant to §7.4(h) and shall be deemed reaffirmed as of the most
recent date any update to said Schedule 6.20(g) was required to have been
delivered to Agent pursuant to §7.4(h), whether or not any such update is so
delivered.

§6.21    Reserved.

§6.22    Brokers.
Except as disclosed to Agent in writing, Borrower has not engaged or otherwise
dealt with any broker, finder or similar entity in connection with this
Agreement or the Loans contemplated hereunder.

§6.23    [RESERVED]

§6.24    OFAC.
Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance with Anti-Corruption Laws and applicable Sanctions
Laws and Regulations. Borrower and its Subsidiaries and, to the knowledge of the
Company and its Subsidiaries, their respective officers, employees, directors
and agents, are in compliance with


74

--------------------------------------------------------------------------------

Exhibit 10.20.6


Anti-Corruption Laws and applicable Sanctions Laws and Regulations in all
material respects (for the avoidance of doubt, this representation shall not
fail to be true and correct due to any failure or failures to comply with
Anti-Corruption Laws (i) that are isolated and do not evidence a pervasive or
systemic pattern of violations of such laws and regulations or a significant
deficiency in the implementation of the aforesaid policies and procedures to
ensure compliance by Borrower and its Subsidiaries with Anti-Corruption Laws or
(ii) that arise from actions or incidents that have been publicly disclosed by
Borrower or disclosed in writing to the Agent (with a copy to Lenders), in each
case, at least twenty (20) days prior to the Second Amendment Closing Date).
Neither Borrower nor any of its Subsidiaries, or to their knowledge any of their
directors or officers, or any of their respective agents acting or benefiting in
any capacity in connection with this Agreement or any other Loan Document, is a
Designated Person or is knowingly engaged in any activity that could reasonably
be expected to result in such Person becoming a Designated Person. No Loan, use
of proceeds or other transaction contemplated by this Agreement will result in a
violation of Anti-Corruption Laws or applicable Sanctions Laws and Regulations
by Borrower or any of its Subsidiaries.

§6.25    No Fraudulent Intent.
Neither the execution and delivery of this Agreement or any of the other Loan
Documents nor the performance of any actions required hereunder or thereunder is
being undertaken by Borrower or any other Loan Party with or as a result of any
actual intent by such Person to hinder, delay or defraud any entity to which is
now or will hereafter become indebted.

§6.26    Reserved.

§6.27    Solvency.
After giving effect to the transactions contemplated by this Agreement and the
other Loan Documents, including all of the Loans made or to be made with respect
to the Borrower and each Guarantor, (a) the fair value of its assets on a going
concern basis is greater than the amount of its liabilities (including disputed,
contingent and unliquidated liabilities) as such value is established and
liabilities evaluated, (b) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (c) it will be able to pay its debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business (taking into
account all available financing options), (d) it does not intend to, and do not
believe that it will, incur debts or liabilities beyond its ability to pay as
such debts and liabilities mature and (e) it is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute unreasonably small capital.


75

--------------------------------------------------------------------------------


Exhibit 10.20.6


§6.28    No Bankruptcy Filing.
Neither Borrower nor any Restricted Subsidiary (nor any Unrestricted Subsidiary
with assets in excess of $5,000,000) is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of its assets or property, and to Borrower’s Knowledge, no Person is
contemplating the filing of any such petition against Borrower or any of its
Subsidiaries.

§6.29    Other Debt.
No Loan Party is in default (after giving effect to applicable grace periods) in
the payment of any Indebtedness or the terms of any agreement, mortgage, deed of
trust, security agreement, financing agreement, indenture or other lease to
which it is a party which default, either singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. No Loan Party is a
party to or bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
Indebtedness or obligation of the Loan Parties. Nothing in this §6.29 shall
alter or affect the provisions of §8.1.

§7.    AFFIRMATIVE COVENANTS OF LOAN PARTIES
Borrower and the other Loan Parties (as applicable) covenant and agree that, so
long as any Loan or other Obligation (other than contingent indemnification
obligations for which no claim has been asserted) is outstanding or any Lender
has any obligation to make any Loans hereunder:

§7.1    Punctual Payment.
Borrower will duly and punctually pay or cause to be paid the principal and
interest on the Loans and all interest and fees provided for in this Agreement,
all in accordance with the terms of this Agreement and the Notes as well as all
other sums owing pursuant to the Loan Documents.

§7.2    Maintenance of Office.
Each Loan Party will maintain its chief executive office at 4200 W. 115th
Street, Suite 210, Leawood, Kansas 66211, or at such other place in the United
States of America as Borrower shall designate upon at least thirty (30) days (or
such lesser number of days as is acceptable to Agent) prior written notice to
Agent, where notices, presentations and demands to or upon the Loan Parties in
respect of the Loan Documents may be given or made. Each Loan Party agrees that,
in the event of any such change, it will execute and deliver such amendments


76

--------------------------------------------------------------------------------

Exhibit 10.20.6


and other documents as Agent may reasonably request to maintain Agent’s
perfected Lien on the Collateral.

§7.3    Records and Accounts.
Each Loan Party will keep true and accurate records and books of account in
which full, true and correct entries will be made in accordance with GAAP, as
revised from time to time. No Loan Party shall, without the prior written
consent of Agent, make any material change to the accounting procedures used by
it in preparing the financial statements and other information described in §6.4
except as required by law or as required by GAAP. No Loan Party will change its
fiscal year except as otherwise approved by Agent in writing.

§7.4    Financial Statements, Certificates and Information.
Borrower will deliver to Agent:
(a)    not later than ninety (90) days after the end of each fiscal year of
Borrower, the Consolidated balance sheet of Borrower and its Subsidiaries as of
the end of such year, and the related statements of income, changes in capital
and cash flows for such year, each setting forth in comparative form the figures
for the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, and accompanied by an auditor’s report
prepared without qualification by a nationally recognized accounting firm
reasonably acceptable to Agent, and any other information Agent may reasonably
require to complete a financial analysis of Borrower and its Subsidiaries;
provided that so long as Borrower is required to file its audited financial
statements with the Securities and Exchange Commission, the delivery of such
filed financial statements shall satisfy the forgoing requirement;
(b)    not later than forty-five (45) days after the end of each fiscal quarter
of Borrower and its Subsidiaries thereafter, copies of the balance sheet of
Borrower and its Subsidiaries as of the end of such quarter, and the related
statements of income, changes in capital and cash flows for the portion of
Borrower’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP (other than the inclusion of footnotes); provided that so
long as Borrower is required to file its quarterly financial statements with the
Securities and Exchange Commission, the delivery of such filed financial
statements shall satisfy the forgoing requirements; together with a
certification by the Principal Financial Officer of Borrower that the
information contained in such financial statements fairly presents, in all
material respects, the financial position of Borrower on the date thereof
(subject to year‑end adjustments);
(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) of this §7.4, a statement (a “Compliance
Certificate”) certified by the Principal Financial Officer of Borrower in the
form of Exhibit B hereto (or in such other form as Agent may


77

--------------------------------------------------------------------------------

Exhibit 10.20.6


approve from time to time) setting forth in reasonable detail computations
evidencing compliance with the covenants contained in §9 and the other covenants
described therein;
(d)    concurrently with the delivery of the financial statements described in
subsections (a) and (b) of this §7.4, a certificate signed by the Principal
Financial Officer of Borrower to the effect that, having read this Agreement,
and based upon an examination which such officer deems sufficient to enable such
officer to make an informed statement, such officer is not aware of any Default
or Event of Default, or if such Default or Event of Default has occurred,
specifying the facts with respect thereto;
(e)    within sixty (60) days after the end of each calendar quarter, a
certificate in the form of Exhibit E attached hereto (a “Borrowing Base
Certificate”), certified by a Principal Financial Officer of Borrower, pursuant
to which Borrower shall calculate the amount of the Borrowing Base as of the end
of the immediately preceding calendar quarter; provided that (i) Borrower may,
at its option, deliver up to two additional Borrowing Base Certificates each
quarter with each Borrowing Base Certificate in connection with a redesignation
or addition of Borrowing Base Assets as contemplated hereunder, and
(ii) Borrower shall deliver a Borrowing Base Certificate at the time of each
request for a Loan demonstrating compliance with the requirements of §2.1. All
income, expense and value associated with Borrowing Base Assets disposed of
during such calendar quarter will be eliminated from calculations, where
applicable.
(f)    if requested by Agent, copies of all annual federal income tax returns
and amendments thereto of Borrower and its Subsidiaries;
(g)    not later than March 1 of each year during the term of the Loan, the
budget for Borrower and its Subsidiaries for such calendar year. Such budget
shall be in form reasonably satisfactory to Agent and shall be submitted to
Agent together with a narrative description of the assumptions upon which the
budget is based and such other information as Agent may request;
(h)    simultaneously with the delivery of the Compliance Certificate referred
to in subsection (c) of this §7.4, (i) an updated Schedule 6.20(f) reflecting
the addition or deletion of any unresolved claims or disputes described in
§6.20(f) or a certification from Borrower that there have been no changes in
that Schedule, and (ii) an updated Schedule 6.20(g) reflecting the addition or
the expiration or termination of any material agreements described in §6.20(g)
or a certification from Borrower that there have been no changes in that
Schedule; and
(i)    from time to time such other financial data and information pertaining to
Borrower and the Eligible Assets, as Agent or any Lender may reasonably request
from time to time.


78

--------------------------------------------------------------------------------


Exhibit 10.20.6


§7.5    Notices.
(a)    Defaults. Borrower will promptly notify Agent in writing of the
occurrence of any (i) Default, (ii) Event of Default, (iii) an event of default
under any Eligible Lease, or (iv) an event of default under any Eligible
Mortgage. If any Person shall give any notice or take any other action in
respect of a claimed default (whether or not constituting an Event of Default)
under this Agreement or under any note, obligation or other evidence of
Indebtedness in an outstanding principal amount of at least $1,000,000, to which
or with respect to which any Loan Party is a party or obligor, whether as
principal or surety, and such event of default would permit the holder of such
note or obligation or other evidence of Indebtedness to accelerate the maturity
thereof or the existence of which claimed default might become an Event of
Default under §12.1(f), Borrower shall forthwith give written notice thereof to
Agent, describing the notice or action and the nature of the claimed default.
Borrower shall also promptly notify Agent in writing of any exercise of remedies
by the holder of such note, obligation or other evidence of Indebtedness (or any
agent or representative thereof) with respect to such event of default.
(b)    Environmental Events. Borrower will promptly give notice to Agent (i)
upon Borrower obtaining knowledge of any potential or known Release, or threat
of Release, of any Hazardous Substances at or from Borrower’s or any its
Restricted Subsidiaries’ properties (or any Unrestricted Subsidiaries’
properties, if such Release could reasonably be expected to result in a
liability to such Unrestricted Subsidiary in excess of $1,000,000) that, either
singly or in the aggregate, could reasonably be expected to have a Material
Adverse Effect; (ii) of any violation of any Environmental Law that Borrower
reports in writing or is reportable by Borrower in writing (or for which any
written report supplemental to any oral report is made), or any lessee of any
Eligible Asset, to any federal, state or local environmental agency that, either
singly or in the aggregate, could reasonably be expected to have a Material
Adverse Effect and (iii) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in either case could reasonably be expected
to have a Material Adverse Effect.
(c)    Notification of Claims Against Collateral. Borrower will, promptly upon
obtaining Knowledge thereof, notify Agent in writing of any claims pertaining to
the Collateral which, either singly or in the aggregate, could reasonably be
expected to exceed $1,000,000, as well as any setoff, withholdings or other
defenses to which any of the Collateral, or the rights of Agent or Lenders with
respect to the Collateral, are subject, in each case, other than related to
Permitted Liens.
(d)    Notice of Litigation and Judgments. Borrower will give notice to Agent in
writing within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting Borrower or any Restricted Subsidiary or to which Borrower or any
Restricted Subsidiary is or is to become a party involving an uninsured


79

--------------------------------------------------------------------------------

Exhibit 10.20.6


claim against Borrower that could reasonably be expected to have a Material
Adverse Effect and stating the nature and status of such litigation or
proceedings. Borrower will give notice to Agent, in writing, in form and detail
satisfactory to Agent and each of Lenders, within ten (10) days of any judgment
not covered by insurance, whether final or otherwise, against Borrower or any
Restricted Subsidiary in an amount, whether singly or in the aggregate, in
excess of $1,000,000.
(e)    ERISA. Borrower will give notice to Agent within five (5) Business Days
after Borrower or any ERISA Affiliate (i) gives or is required to give notice to
the PBGC of any ERISA Reportable Event with respect to any Guaranteed Pension
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such ERISA Reportable Event; (ii) receives a copy
of any notice of withdrawal liability under Title IV of ERISA with respect to a
Multiemployer Plan; or (iii) receives any notice from the PBGC under Title IV of
ERISA of an intent to terminate or appoint a trustee to administer any
Guaranteed Pension Plan.
(f)    Notice of Material Adverse Effect. Borrower will give notice to Agent in
writing within fifteen (15) days of becoming aware of the occurrence of any
event or circumstance which could reasonably be expected to have a Material
Adverse Effect.

§7.6    Existence; Maintenance of Properties.
Except as permitted under §8.4, Borrower and the Restricted Subsidiaries will do
or cause to be done all things necessary to preserve and keep in full force and
effect their respective legal existences and good standing in their respective
jurisdictions of incorporation, formation or (as the case may be) organization.
Except as permitted under §8.4, Borrower and the Restricted Subsidiaries will do
or cause to be done all things necessary to preserve or establish their
respective good standing as a foreign entity and due authorization to do
business in the jurisdictions where failure to do so would have a material
adverse effect on their respective businesses and activities. Except as
permitted under §8.4, Borrower will do or cause to be done all things necessary
to preserve and keep in full force all of its rights and franchises, except
where the failure to preserve such rights and franchises would not reasonably be
expected to have a Material Adverse Effect.

§7.7    Insurance.
(a)    Maintenance of Insurance. Borrower and each Restricted Subsidiary will
maintain, or will cause lessees of its assets to maintain, with financially
sound and reputable insurers that are licensed to do business in the State where
the policy is issued and, with respect to any property and casualty insurance,
also in the States where the Eligible Asset is located, insurance with respect
to its properties and business against such casualties and contingencies, as
shall be in accordance with the general practices of businesses engaged in
similar activities in similar geographic areas, and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent in
accordance with sound business practices and the determination of management of
Borrower and the Restricted Subsidiaries; provided, however, that such


80

--------------------------------------------------------------------------------

Exhibit 10.20.6


requirement may be satisfied with respect to the Eligible Assets by the lessees
pursuant to the Eligible Leases. The insurance requirements may be satisfied by
Borrower, any Restricted Subsidiary or any such lessee through the maintenance
of self-insurance that complies with all laws and regulations applicable thereto
and reasonably satisfactory to Agent. Within thirty (30) days after the Second
Amendment Closing Date, Borrower shall furnish to Agent a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
Borrower (or such lessees) and shall cause each issuer of an insurance policy
maintained by Borrower (and shall use commercially reasonable efforts with
respect to insurance policies maintained by such lessees) to provide Agent with
an endorsement (i) showing Agent as a loss payee with respect to each policy of
property or casualty insurance and naming Agent as an additional insured with
respect to each policy of liability insurance {provided, with respect to GIGS,
Borrower shall cause Agent to be named as a limited loss payee jointly with
Borrower and as additional insured), (ii) providing that 30 days’ notice will be
given to Agent prior to any cancellation of, or material reduction or change in
coverage provided by or other material modification to such policy, and also a
cross liability/severability endorsement. Borrower and the Restricted
Subsidiaries shall be responsible for all premiums on insurance policies,
subject to the requirements of the Eligible Leases. Upon Agent’s request,
Borrower shall deliver duplicate originals or certified copies of all such
policies to Agent, and shall promptly furnish to Agent all renewal notices and
evidence that all premiums or portions thereof then due and payable have been
paid. At least fifteen (15) days prior to the expiration date of the policies,
Borrower shall deliver to Agent evidence of continued coverage, including a
certificate of insurance, as may be satisfactory to Agent.
(b)    Endorsements. In addition to the endorsements referred to in §7.7(a), all
policies of insurance required by this Agreement shall contain clauses or
endorsements to the effect that (i) no act or omission of Borrower or the
applicable Restricted Subsidiary (or lessee), anyone acting for Borrower or such
applicable Restricted Subsidiary (or lessee) (including, without limitation, any
representations made in the procurement of such insurance), which might
otherwise result in a forfeiture of such insurance or any part thereof, no
occupancy or use of the Eligible Assets for purposes more hazardous than
permitted by the terms of the policy, and no foreclosure or any other change in
title to the Eligible Asset or any part thereof, shall affect the validity or
enforceability of such insurance insofar as Agent is concerned, (ii) the insurer
waives any right of setoff, counterclaim, subrogation, or any deduction in
respect of any liability of any of Borrower or any Restricted Subsidiary, and
Agent, (iii) such insurance is primary and without right of contribution from
any other insurance which may be available, (iv) such policies shall not be
modified, canceled or terminated prior to the scheduled expiration date thereof
without the insurer thereunder giving at least thirty (30) days prior written
notice to Agent by certified or registered mail, and (v) that Agent or Lenders
shall not be liable for any premiums thereon or subject to any assessments
thereunder, and shall in all events be in amounts sufficient to avoid any
coinsurance liability. Upon request by Borrower, Agent and Borrower may approve
variations in the foregoing requirements from time to time.


81

--------------------------------------------------------------------------------

Exhibit 10.20.6


(c)    Separate Insurance. Borrower and each Restricted Subsidiary shall cause
any separate insurance, concurrent in kind or form or contributing in the event
of loss, with any insurance required under this Agreement, to comply with the
terms and provisions of this §7.7.
(d)    Flood Insurance. In the event any Mortgage does not expressly exclude all
Buildings (as defined in the applicable Flood Insurance Regulation) and
Manufactured (Mobile) Homes (as defined in the applicable Flood Insurance
Regulation) from the Mortgaged Property thereunder and such Mortgaged Property
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a “special flood hazard area” with respect to which
flood insurance has been made available under Flood Insurance Regulations, then
the applicable Loan Party (A) has obtained and will maintain, with financially
sound and reputable insurance companies (except to the extent that any insurance
company insuring the Mortgaged Property of the Loan Party ceases to be
financially sound and reputable after the Second Amendment Closing Date, in
which case, the Borrower shall promptly replace such insurance company with a
financially sound and reputable insurance company), such flood insurance with
respect to such Mortgaged Property in such reasonable total amount as the Agent
may from time to time reasonably require, and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Regulations and (B) promptly upon request of the Agent, will deliver
to the Agent evidence of such compliance in form and substance reasonably
acceptable to the Agent, including, without limitation, evidence of annual
renewals of such insurance.

§7.8    Taxes.
Borrower and each Restricted Subsidiary will duly pay and discharge, or cause to
be paid and discharged, before the same shall become delinquent, all taxes,
assessments and other governmental charges imposed upon it and its property,
including, without limitation, any payments in lieu of taxes, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials or supplies that if unpaid might by law
become a lien or charge upon any of its property or the property of Borrower or
such Restricted Subsidiary; provided that any such tax, assessment, charge, levy
or claim need not be paid if (a) the validity or amount thereof shall currently
be contested in good faith by appropriate proceedings and Borrower or such
Restricted Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP with respect thereto, and (b) none of Borrower nor any
Restricted Subsidiary’s property nor any portion thereof or interest therein
would be in any danger of sale, forfeiture or loss by reason of such proceeding
and provided further that Borrower or such Restricted Subsidiary will pay, or
cause to be paid, all such taxes, assessments, charges, levies or claims
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor.


82

--------------------------------------------------------------------------------


Exhibit 10.20.6


§7.9    Inspection of Property and Books.
Borrower and the Restricted Subsidiaries shall permit or cause the lessees to
permit, Lenders, through Agent or any representative designated by Agent, at
Borrower’s expense and upon reasonable prior notice to visit and inspect any of
their respective properties, to examine the books of account of Borrower and the
Restricted Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the affairs, finances and accounts of the Borrower and the Restricted
Subsidiaries with, and to be advised as to the same by, its officers, all at
such reasonable times and intervals as Agent or any Lender may reasonably
request.

§7.10    Compliance with Laws, Contracts, Licenses, and Permits.
Borrower and each Restricted Subsidiary swill comply, and use good faith efforts
to cause the lessees to comply in the case of the Eligible Assets, in all
respects with (i) all applicable laws, ordinances, regulations and requirements
now or hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its Organizational Documents, (iii)
the Eligible Leases and all mortgages, indentures, contracts, agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except in
each case where the failure to so comply would not reasonably be expected to
have a Material Adverse Effect. If at any time while any Loan or Note is
outstanding, any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that Borrower and the Restricted Subsidiaries may fulfill any
of their respective obligations hereunder or under the other Loan Documents,
Borrower and the Restricted Subsidiaries will promptly take or cause to be taken
all steps necessary to obtain such authorization, consent, approval, permit or
license and furnish Agent and Lenders with evidence thereof. Borrower and its
Subsidiaries will maintain in effect and enforce policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance with Anti-Corruption Laws and applicable Sanctions Laws and
Regulations.

§7.11    Further Assurances.
The Loan Parties will cooperate with Agent and Lenders and execute such further
instruments and documents as Agent (or any Lender requesting through Agent)
shall reasonably request to carry out to its satisfaction the transactions
described in this Agreement and the other Loan Documents.


83

--------------------------------------------------------------------------------


Exhibit 10.20.6


§7.12    Plan Assets.
Borrower will do, or cause to be done, all things necessary to ensure that none
of the Collateral will be deemed to be Plan Assets at any time.

§7.13    Registered Servicemark.
Without the prior written consent of Agent, no Eligible Asset shall be owned or
operated by Borrower or any Restricted Subsidiary or any lessee under any
registered or protected trademark, tradename, servicemark or logo unless the
Borrower or the applicable Restricted Subsidiary grants to Agent for the benefit
of Lenders of a perfected first priority security interest therein.

§7.14    Unrestricted Subsidiaries.
Borrower will cause the management, business and affairs of each of the Borrower
and its Restricted Subsidiaries to be conducted in such a manner (including,
without limitation, by keeping separate books of account, and separate financial
statements of Unrestricted Subsidiaries and by not permitting properties of the
Borrower and its Restricted Subsidiaries to be commingled) so that each
Unrestricted Subsidiary that is a corporation or other legal entity will be
treated as an entity separate and distinct from the Borrower and the Restricted
Subsidiaries.

§7.15    Rents; Power of Attorney.
Notwithstanding that, by the terms of the various Mortgages, Loan Parties are
and will be assigning to Agent and Lenders all of the “Rents” (as defined
therein) derived from the property covered thereby, and Loan Parties grant to
Agent a power of attorney. So long as no Event of Default has occurred and is
continuing Loan Parties may continue to receive from the payors thereof all such
Rents, subject, however, to the Liens created under the Security Documents,
which Liens are hereby affirmed and ratified, and Agent and Lenders will not
attempt to enforce the assignment of Rents or exercise any power of attorney.
Upon the occurrence and during the continuance of an Event of Default, Agent and
Lenders may exercise all rights and remedies granted under the Security
Documents subject to the terms thereof, including the right to obtain possession
of all Rents then held by Loan Parties or to receive directly from the payors
thereof all other Rents. In no case shall any failure, whether intentioned or
inadvertent, by Agent or Lenders to collect directly any such Rents constitute
in any way a waiver, remission or release of any of their rights under the
Security Documents, nor shall any release of any Rents by Agent or Lenders to
Loan Parties constitute a waiver, remission, or release of any other Rents or of
any rights of Agent or Lenders to collect other Rents thereafter.

§8.    CERTAIN NEGATIVE COVENANTS OF LOAN PARTIES


84

--------------------------------------------------------------------------------

Exhibit 10.20.6


Borrower and the other Loan Parties (as applicable) covenant and agree that, so
long as any Loan, Note, or other Obligation (other than contingent
indemnification obligations for which no claim has been asserted) is outstanding
or any Lender has any obligation to make any Loans hereunder:

§8.1    Restrictions on Indebtedness.
Neither Borrower nor any Restricted Subsidiary will create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:
(i)    the Obligations;
(ii)    to the extent constituting Indebtedness, liabilities in respect of
taxes, assessments, governmental charges or levies and claims for labor,
materials and supplies to the extent that payment therefor shall not at the time
be required to be made in accordance with the provisions of §7.8;
(iii)    Indebtedness in respect of judgments or awards that would not
constitute an Event of Default;
(iv)    obligations under any Hedge Agreement incurred in the ordinary course of
business for bona fide hedging purposes;
(v)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business, or pursuant to netting
services or otherwise in connection with deposit accounts;
(vi)    Indebtedness in connection with surety (or similar) bonds, letters of
credit and performance bonds obtained in the ordinary course of business in
connection with workers’ compensation obligations of the Loan Parties and in
connection with other surety and performance bonds in the ordinary course of
business, including without limitation, Borrower’s and any Restricted
Subsidiary’s surety bonds, and indemnification obligations under surety bonds,
incurred from time to time in connection with ownership of federal outer
continental shelf rights-of-way;
(vii)    prior to consummation of the MGP Equity Sale, and subject to the Master
Intercreditor Agreement: (A) Indebtedness of MGP and UPS under the MGP/UPS
Credit Facility and (B) Indebtedness of CMGI, MGP and UPS under the CMGI
Intercompany Note Documents;
(viii)    The Senior Unsecured Convertible Notes.


85

--------------------------------------------------------------------------------

Exhibit 10.20.6


(ix)    unsecured privately placed or public term senior Indebtedness in an
aggregate principal amount not to exceed $300,000,000, with a maturity not
earlier than 6 months after the Maturity Date and on terms and conditions not
materially more restrictive than the Loan Documents taken as a whole; provided,
with respect to any such Indebtedness: (x) both immediately prior to and
immediately following the issuance of such Indebtedness, no Default or Event of
Default shall have occurred and be continuing, and (y) as of the date of such
issuance of such Indebtedness, the financial covenants contained in §9.1 are
satisfied on a pro forma basis after giving effect to the issuance of such
Indebtedness and the application of the proceeds thereof, as if it occurred on
the last day of the immediately following fiscal quarter.
(x)    Refinancings of Indebtedness described in clauses (viii) and (ix) above,
provided, that after giving effect to any such refinancing (A) Borrower’s
unrestricted pro forma cash liquidity (including, for purposes of this clause
(x), the undrawn portion of the Borrowing Base that is then available for
borrowing) as of the date of such refinancing is not less than $5,000,000 and
(B) the pro forma Senior Secured Recourse Leverage Ratio does not exceed
2.50:100 as of the last day of the prior fiscal quarter.
(xi)    guarantees of Indebtedness permitted under this §8.1.

§8.2    Restrictions on Liens, Etc.
Neither Borrower nor any Restricted Subsidiary will (a) create or incur or
suffer to be created or incurred or to exist any lien, encumbrance, mortgage,
pledge, negative pledge, charge, restriction or other security interest of any
kind upon any of its property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
its property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; or (d) sell, assign, pledge or otherwise encumber any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse (collectively the “Liens”); provided that the Loan Parties may
create or incur or suffer to be created or incurred or to exist any of the
following (the “Permitted Liens”):
(i)    Liens for taxes, assessments and other governmental charges or claims for
labor, material or supplies in respect of obligations not overdue or being
contested in good faith;
(ii)    Liens in favor of Agent and Lenders under the Loan Documents;
(iii)    Liens arising in the ordinary course of business (including (A) Liens
of carriers, warehousemen, mechanics, landlords and materialmen and other
similar Liens imposed


86

--------------------------------------------------------------------------------

Exhibit 10.20.6


by law and (B) Liens incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being diligently contested in
good faith by appropriate proceedings and not involving any deposits or advances
or borrowed money or the deferred purchase price of property or services and, in
each case, for which it maintains adequate reserves in accordance with GAAP and
the execution or other enforcement of which is effectively stayed;
(iv)    attachments, appeal bonds, judgments and other similar Liens, with
respect to judgments that do not otherwise result in or cause an Event of
Default;
(v)    easements, rights of way, zoning ordinances, entitlements, minor defects
or irregularities in title or survey, building codes and other land use laws and
environmental restrictions, regulations and ordinances, and other similar Liens
regulating the use or occupancy of real property or the activities conducted
thereon which are imposed by a Governmental Authority having jurisdiction over
such real property which are not violated in any material respect by the current
use or occupancy of such real property and do not interfere in any material
respect with the ordinary operation of the business of any Loan Party;
(vi)    Liens arising under Article 2 or Article 4 of the Uniform Commercial
Code and customary banker’s liens and rights of set-off, revocation, refund or
chargeback in favor of banks or other financial institutions where any Loan
Party maintains deposits in the ordinary course of business;
(vii)    Liens deemed to exist in connection with repurchase agreements and
other similar investments to the extent such Investments are permitted under
this Agreement;
(viii)    non-recourse Liens on the Equity Interest of Unrestricted
Subsidiaries; and
(ix)    prior to consummation of the MGP Equity Sale, and subject to the Master
Intercreditor Agreement: Liens on assets of MGP and UPS securing Indebtedness
described in §8.1(vii).

§8.3    Restrictions on Investments.
Neither Borrower nor any Restricted Subsidiary will make or permit to exist or
to remain outstanding any Investment except Investments in:
(a)    marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by any Loan
Party;


87

--------------------------------------------------------------------------------

Exhibit 10.20.6


(b)    marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;
(c)    demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;
provided, however, that the aggregate amount at the time of such Investment so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;
(d)    securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
State which at the time of purchase are rated by Moody’s or by S&P at not less
than “P-1” if then rated by Moody’s, and not less than “A-1”, if then rated by
S&P;
(e)    mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s or by S&P at not less than “Aa” if then rated by
Moody’s and not less than “AA” if then rated by S&P;
(f)    shares of so-called “money market funds” registered with the SEC under
the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (a)
through (e) and have total assets in excess of $50,000,000;
(g)    Investments in other Loan Parties or in wholly owned Subsidiaries of any
Loan Party that is or becomes a Guarantor substantially contemporaneously
therewith pursuant to 5.1(a);
(h)    Investments in the existing Subsidiaries of Borrower as of the Second
Amendment Closing Date; and
(i)    Investments in Unrestricted Subsidiaries after the Second Amendment
Closing Date in an aggregate amount not in excess of $60,000,000; provided that
(i) after giving effect to any such Investment, the financial covenants
contained in §9 shall be satisfied on a projected pro forma basis after giving
effect to such Investment, (ii) no Default or Event of Default shall exist prior
to or after giving effect to such Investment, and (iii) the proceeds of such
Investment are used to acquire assets of the same type as the Eligible Assets.


88

--------------------------------------------------------------------------------


Exhibit 10.20.6


§8.4    Merger, Consolidation.
Neither Borrower nor the Restricted Subsidiaries will become a party to any
dissolution, liquidation, merger, reorganization, consolidation or other
business combination, or agree to or effect any asset acquisition or stock
acquisition or other acquisition which may have a similar effect as any of the
foregoing without the prior written consent of the Required Lenders.

§8.5    Compliance with Environmental Laws.
Neither Borrower nor any Restricted Subsidiary (nor any Unrestricted Subsidiary,
if such violation hereof could reasonably be expected to result in a liability
of such Unrestricted Subsidiary in excess of $1,000,000) will do any of the
following: (a) use any of its property as a facility for the handling,
processing, storage or disposal of Hazardous Substances, except for quantities
of Hazardous Substances used in the ordinary course of business and in material
compliance with all applicable Environmental Laws, (b) cause or permit to be
located on any of its property any underground tank or other underground storage
receptacle for Hazardous Substances except in material compliance with
Environmental Laws, (c) generate any Hazardous Substances on any of its property
except as generated in the ordinary course of business and in material
compliance with Environmental Laws, (d) cause a Release of Hazardous Substances
on, upon or into any of its property which give rise to liability under CERCLA
or any other Environmental Law, or (e)  transport or arrange for the transport
of any Hazardous Substances (except as required in the ordinary course of
business and in material compliance with all Environmental Laws), and any such
failure to comply with any of the foregoing clauses (a) through (e) shall
continue unremedied for a period of thirty (30) days.
If Borrower or any Restricted Subsidiary (or any Unrestricted Subsidiary, if
such Release could reasonably be expected to result in a liability of such
Unrestricted Subsidiary in excess of $1,000,000) causes or permits any Release
of Hazardous Substances in violation of Environmental Laws to occur, Borrower or
such Subsidiary shall cause the prompt containment and removal of such Hazardous
Substances and remediation of the Eligible Asset in material compliance with all
applicable Environmental Laws.
At any time after and during the continuation of an Event of Default, at any
time that Agent or the Required Lenders shall have reasonable grounds to believe
that a Release of Hazardous Substances may have occurred relating to any
property of Borrower or its Restricted Subsidiaries (or any Unrestricted
Subsidiaries, if such Release could reasonably be expected to result in a
liability of such Unrestricted Subsidiary in excess of $1,000,000), Agent may at
its election (and will at the request of the Required Lenders) obtain such
assessments, including, without limitation, environmental assessments of such
property prepared by an Environmental Engineer as may be reasonably necessary
for the purpose of evaluating or confirming whether any Hazardous Substances
have been Released by Borrower or any such Subsidiary on such


89

--------------------------------------------------------------------------------

Exhibit 10.20.6


property, which Release will result in a Material Adverse Effect. Such
assessments may include detailed visual inspections of such property including,
without limitation, any and all storage areas, storage tanks, drains, dry wells
and leaching areas, and the taking of soil or other samples, as well as such
other investigations or analyses as are reasonably necessary for a determination
of whether such Release results in a Material Adverse Effect. All reasonable
costs related to such environmental assessments shall be at the sole cost and
expense of Borrower.
At any time after and during the continuation of an Event of Default, Agent may,
but shall never be obligated to, remove or cause the removal of any Hazardous
Substances which are in violation of any Environmental Law from Borrower’s or
any Restricted Subsidiary’s property (or if removal is prohibited by any
Environmental Law or any other applicable law, physical restriction or other
reason, take or cause the taking of such other action as is required to cause
such property to be in material compliance with any Environmental Law) if
Borrower or any Restricted Subsidiary fails to materially comply with its
obligations hereunder with respect thereto; and Agent and its designees are
hereby granted access to such property at any reasonable time or times, upon
reasonable notice, to remove or cause such removal or to take or cause the
taking of any such other action. All costs, including, without limitation, the
reasonable costs incurred by Agent in taking the foregoing action, damages,
liabilities, losses, claims, expenses (including attorneys’ fees and
disbursements) which are incurred by Agent, as the result of any Borrower’s or
any Restricted Subsidiary’s failure to comply with the provisions of this §8.5,
shall be paid by Borrower or such applicable Restricted Subsidiary to Agent upon
demand by Agent and shall be additional obligations secured by the Security
Documents, except for costs resulting from or related to Agent’s gross
negligence or willful misconduct.

§8.6    Distributions; Prepayments of Indebtedness.
(a)    Distributions. No Distributions shall be made by Borrower or the
Restricted Subsidiaries, except as permitted in this §8.6(a) Distributions are
permitted as follows: (a) Borrower’s Restricted Subsidiaries may make
distributions to Borrower; and (b) if the Loans have not been declared due and
payable in full following an Event of Default as provided in §12.1, Borrower may
make Distributions equal to the greater of (i) the amount required in order to
maintain REIT Status and (ii) the Applicable AFFO Percentage. The “Applicable
AFFO Percentage” shall mean 100% of Adjusted Funds From Operations for the 12
month period ending on the last day of each fiscal quarter.
(b)    Prepayments of Indebtedness. No prepayments, redemptions, purchases,
defeasements or other satisfaction of any Indebtedness (other than the
Obligations) shall be made by Borrower or the Restricted Subsidiaries prior to
the scheduled maturity thereof in any manner, nor any payment in violation of
any subordination terms of, any Indebtedness, except as permitted in this
§8.6(b). Prepayments, redemptions, purchases, defeasements and other
satisfactions of Indebtedness are permitted as follows: (a) regularly scheduled
or required repayments or


90

--------------------------------------------------------------------------------

Exhibit 10.20.6


redemptions of Indebtedness set forth in Schedule 8.6 and (b) refinancings and
refundings of such Indebtedness in compliance with Section 8.1(x).

§8.7    Organizational Documents; Material Contracts.
Neither Borrower nor any Restricted Subsidiary shall waive any provision,
modify, amend, cancel, release, surrender, terminate or permit the modification,
amendment, cancellation, release, surrender or termination of, any of its
Organizational Documents or Material Contracts if such action could reasonably
be expected to be materially detrimental to the Agent and Lenders.

§8.8    Certain Management Fees.
Neither Borrower nor any Restricted Subsidiary shall enter into any agreement
with Corridor for the management of any Borrowing Base Asset unless the
management fees payable to Corridor under such agreement are subordinated to the
Obligations on terms reasonably satisfactory to the Required Lenders. Such terms
shall include, without limitation, (i) suspension of Corridor’s right to receive
management fees upon either the occurrence of an Event of Default under §12.1(a)
or (b) hereof or the acceleration of the Loans under §12.4 hereof, and (ii) the
right of Agent to terminate any such management agreement from and after the
foreclosure of such Borrowing Base Asset, but with the right of Corridor to
continue to provide services and receive management fees if Agent elects not to
terminate such management agreement.

§8.9    Subsidiaries.
No Loan Party shall create or acquire any additional Restricted Subsidiary or
redesignate an Unrestricted Subsidiary as a Restricted Subsidiary unless
Borrower gives written notice to Agent of such creation or acquisition and
complies with §§5.1 and 7.11.

§8.10    Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Debt of Unrestricted Subsidiaries.
(a)    Unless designated as an Unrestricted Subsidiary on Schedule 6.1(b) as of
the Second Amendment Closing Date, no Loan Party shall designate any Person that
becomes a Subsidiary of the Borrower or any Restricted Subsidiary as an
Unrestricted Subsidiary, except the Borrower may designate by written
notification thereof to Agent, any Restricted Subsidiary, including a newly
formed or newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior,
and after giving effect, to such designation, no Default would exist, (ii) the
exclusion of Investments owned by such Subsidiary as Borrowing Base Assets would
not cause the aggregate Outstanding Revolving Loans, Swing Line Loans and
Letters of Credit to exceed (A) the Borrowing Base minus (B) the outstanding
principal amount of the loans under the MGP/UPS Credit Facility, and (iii) such
designation is deemed to be an Investment in an Unrestricted Subsidiary in an
amount equal to the


91

--------------------------------------------------------------------------------

Exhibit 10.20.6


book value as of the date of such designation of the Borrower’s direct and
indirect ownership interest in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under §8.3(j).
(b)    No Loan Party shall designate any Unrestricted Subsidiary to be a
Restricted Subsidiary, except if after giving effect to such designation, which
shall be deemed to be a cash dividend in an amount equal to the lesser of the
book value of the Borrower’s direct and indirect ownership interest in such
Subsidiary or the amount of the Borrower’s cash investment previously made for
purposes of the limitation on Investments under §8.3(j), (i) the representations
and warranties of the Borrower and its Restricted Subsidiaries contained in each
of the Loan Documents are true and correct in all material respects on and as of
such date as if made on and as of the date of such redesignation (or, if stated
to have been made expressly as of an earlier date, were true and correct as of
such date), (ii) no Default would exist, and (iii) the Borrower and such
newly-designated Restricted Subsidiary complies with the requirements of §§5.1
and 7.11.
(c)    Neither Borrower nor any Restricted Subsidiary will incur, assume,
guarantee or otherwise be or become liable for any Indebtedness of any of the
Unrestricted Subsidiaries.
(d)    Neither Borrower nor any Restricted Subsidiary will permit any
Unrestricted Subsidiary to hold any Equity Interest in, or any Indebtedness of,
the Borrower or any Restricted Subsidiary.

§8.11    Limitations on Dispositions.
Neither Borrower nor any Restricted Subsidiary will Dispose of any of its
material assets or properties or any material interest therein, except, to the
extent not otherwise forbidden under the Security Documents:
(a)    Equity Interests of any of Borrower’s Subsidiaries that is transferred to
Borrower or a Guarantor;
(b)    Dispositions of property by any Restricted Subsidiary to Borrower or to a
Guarantor;
(c)    Dispositions of Borrowing Base Assets provided that with respect to any
Dispositions of Borrowing Base Assets in an aggregate amount in excess of
$250,000 during any fiscal year, (i) no Default or Event of Default shall exist
prior to or after giving effect to such Disposition, (ii) the Borrowing Base
shall be reduced by the value of such Borrowing Base Asset, and (iii) the
proceeds thereof shall be applied as a prepayment on the Obligations and, after
giving effect to such prepayment and the reduction of the Borrowing Base
pursuant to the foregoing clause (ii), the remaining Borrowing Base shall equal
or exceed the outstanding Obligations; and


92

--------------------------------------------------------------------------------

Exhibit 10.20.6


(d)    Dispositions of non-Borrowing Base Assets that are Disposed of not in the
aggregate in excess of $50,000,000 during any fiscal year, provided that such
Dispositions could not reasonably be expected to have a Material Adverse Effect.
(e)    The MGP Equity Sale; provided that (i) the MGP Pipeline shall be
distributed to CMGI prior thereto, (ii) the MGP Equity Sale shall have received
FERC approval; (iii) Borrower shall have notified Agent and Lenders of the
proposed MGP Lessee/Operator and provided the proposed form of the MGP Pipeline
Lease to Agent and Lenders, and both such proposed MGP Lessee/Operator, and such
proposed form of the MGP Pipeline Lease, shall be satisfactory to Agent in its
reasonable discretion in all respects, (iv) contemporaneous therewith (w) the
CMGI Intercompany Note shall be retired and all guaranties thereof shall be
terminated, (x) all outstanding Indebtedness under the MGP/UPS Credit Facility
shall be paid in full and commitments thereunder shall be terminated, (y) all
Liens under the MGP/UPS Credit Facility and the CMGI Intercompany Note Documents
shall be released and terminated, and (z) the Master Intercreditor Agreement
shall be terminated.
No Disposition may be made pursuant to §8.11(c) unless (i) made for fair
consideration to a Person who is not an Affiliate and (ii) no Default has
occurred and is continuing at the time of such Disposition or would result
therefrom.

§8.12    Conduct of Businesses.
Neither Borrower nor any Subsidiary will engage to any material extent in any
business other than the ownership of existing Investments and acquiring and
financing midstream and downstream real estate assets within the U.S. energy
infrastructure sector, entering into long-term triple net participating leases
with energy companies, providing other types of capital to energy companies,
including loans secured by energy infrastructure assets, related sale-leaseback
and real property mortgage transactions.

§8.13    Pinedale Indebtedness.
Borrower will not permit Pinedale to create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
(a)    Indebtedness under the Pinedale Term Loan Facility outstanding as of the
Second Amendment Closing Date; and
(b)    Indebtedness refinancing the Pinedale Term Loan Facility; provided (i)
the principal amount of such refinancing Indebtedness shall not exceed
$70,000,000, (ii) Pinedale shall distribute all net proceeds of such refinancing
Indebtedness to Borrower, and (iii) the financial covenants contained in §9
shall be satisfied on a projected pro forma basis after giving effect to such
Distribution described in clause (ii).


93

--------------------------------------------------------------------------------


Exhibit 10.20.6


§9.    FINANCIAL COVENANTS OF BORROWER
Borrower covenants and agrees that, so long as any Loan, Note or other
Obligation is outstanding or any Lender has any obligation to make any Loans
hereunder:

§9.1    Corporate Financial Covenants.
Commencing June 30, 2017:
(a)    Debt Service Coverage Ratio. Borrower will not, as of the end of any
fiscal quarter of Borrower, permit the Debt Service Coverage Ratio to be less
than 2.00:1.00.
(b)    Total Leverage Ratio. Borrower will not, as of the end of any fiscal
quarter of Borrower, permit the Total Leverage Ratio to exceed 5.00:1.00.
(c)    Senior Secured Recourse Leverage Ratio. Borrower will not, as of the end
of any fiscal quarter of Borrower, permit the Senior Secured Recourse Leverage
Ratio to exceed 3.00:1.00.
(d)    Total Funded Debt to Capitalization Percentage. Borrower will not, as of
the end of any fiscal quarter of Borrower, permit the Total Funded Debt to
Capitalization Percentage to exceed 50.0%.
The determination of Borrower’s compliance with the foregoing covenants and the
components thereof by Agent shall be conclusive and binding absent manifest
error.

§10.    CLOSING CONDITIONS
The obligations of Agent and Lenders to make the Loans and LC Issuer to issue
the initial Letter of Credit hereunder shall be subject to the satisfaction of
the following conditions precedent on or prior to the Closing Date:

§10.1    Loan Documents.
Each of the Loan Documents (other than the Security Documents that are required
pursuant to §11.4) shall have been duly executed and delivered by the respective
parties thereto, shall be in full force and effect and shall be in form and
substance satisfactory to the Required Lenders. Agent shall have received a
fully executed copy of each such document, except that each Lender shall have
received a fully executed counterpart of its Note or Notes.

§10.2    Certified Copies of Organizational Documents.
Agent shall have received from Borrower a copy, certified as of a recent date by
the appropriate officer of each State in which each Loan Party is organized or
in which the


94

--------------------------------------------------------------------------------

Exhibit 10.20.6


Eligible Assets are located and a duly authorized member, manager, partner or
officer of such Loan Party, as applicable, to be true and complete, of the
Organizational Documents of such Loan Party, as applicable, or its qualification
to do business, as applicable, as in effect on such date of certification.

§10.3    Resolutions.
All action on the part of each Loan Party necessary for the valid execution,
delivery and performance by such Loan Party of this Agreement and the other Loan
Documents (as applicable) to which such Person is or is to become a party shall
have been duly and effectively taken, and evidence thereof satisfactory to Agent
shall have been provided to Agent. Agent shall have received from each Loan
Party true copies of their respective resolutions adopted by their respective
board of directors or other governing body authorizing the transactions
described herein, each certified by its secretary, assistant secretary or other
appropriate representative as of a recent date to be true and complete.

§10.4    Incumbency Certificate; Authorized Signers.
Agent shall have received from each Loan Party, an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Loan Party
and giving the name and bearing a specimen signature of each individual who
shall be authorized to sign, in the name and on behalf of such Loan Party, each
of the Loan Documents to which such Person is or is to become a party. Agent
shall have also received from Borrower a certificate, dated as of the Closing
Date, signed by a duly authorized member of Borrower and giving the name and
specimen signature of each individual who shall be authorized to make Loan
Requests and Conversion Requests, and to give notices and to take other action
on behalf of Borrower under the Loan Documents.

§10.5    Opinion of Counsel.
Agent shall have received a favorable opinion addressed to Lenders and Agent and
dated as of the Closing Date, in form and substance reasonably satisfactory to
Agent, from counsel of Borrower and the other Loan Parties, and counsel in such
other states as may be requested by Agent, as to such matters as Agent shall
reasonably request.

§10.6    Receipt of New Capital Proceeds.
Agent shall have received evidence reasonably satisfactory to Agent that
Borrower shall have received proceeds from the issuance of new junior capital
(unsecured convertible debt, preferred and/or common equity) in an amount not
less than $100,000,000, including proceeds from the issuance of new common
(and/or preferred) equity in an amount not less than $50,000,000.


95

--------------------------------------------------------------------------------


Exhibit 10.20.6


§10.7    GIGS Acquisition; GIGS Lease.
(a)    Agent’s review of Grand Isle Corridor’s title to GIGS and any
environmental matters with respect thereto shall be satisfactory to Agent in all
material respects, and Agent shall have received copies of all such title and
environmental information with respect thereto as reasonably requested by Agent,
(b) Agent shall have received a final executed copy of the GIGS Purchase
Agreement, the material terms of which shall be satisfactory to Agent in all
material respects, copies of lien releases and other release documentation
delivered pursuant thereto as required thereby with respect to credit facilities
at Energy XXI, Ltd. and its subsidiaries secured by GIGS, which shall be
satisfactory to Agent in all respects, and such other related documents as Agent
may request, (c) Agent shall have received a summary or draft appraisal of GIGS,
in form and substance satisfactory to Agent in all respects, showing an
appraised value of GIGS of not less than the final purchase price under the GIGS
Purchase Agreement, (d) Grand Isle Corridor’s acquisition of GIGS pursuant to
the terms thereof shall have been consummated, and (e) Agent shall have received
a final executed copy of the GIGS Lease, the material terms of which shall be
satisfactory to Agent in all material respects.

§10.8    Payment of Fees.
Borrower shall have paid to Agent the fees payable pursuant to §4.2.

§10.9    Insurance.
Agent shall have received evidence satisfactory to it that the insurance
coverages required by this Agreement or the other Loan Documents are in effect
and any necessary flood insurance certifications with respect to the Borrowing
Base Assets, including GIGS.

§10.10    Performance; No Default.
Borrower and the other Loan Parties shall have performed and complied with all
terms and conditions herein required to be performed or complied with by them on
or prior to the Closing Date, and on the Closing Date there shall exist no
Default or Event of Default.

§10.11    Representations and Warranties.
The representations and warranties made by Borrower and each of the other Loan
Parties in the Loan Documents or otherwise made by or on behalf of Borrower each
of the other Loan Parties in connection therewith on the date thereof shall have
been true and correct in all material respects when made and shall also be true
and correct in all material respects on the Closing Date, and Agent shall have
received written confirmation thereof from the Loan Parties.


96

--------------------------------------------------------------------------------


Exhibit 10.20.6


§10.12    Proceedings and Documents.
No proceeding challenging or seeking to enjoin any of the transactions
contemplated by the Loan Documents, or which could reasonably be expected to
have a Material Adverse Effect shall be pending or shall have been threatened.

§10.13    Compliance Certificate.
A Compliance Certificate dated as of the date of the Closing Date demonstrating
compliance with each of the covenants calculated therein as of the most recent
fiscal quarter end for which Borrower has provided financial statements under
§6.4 adjusted in the best good faith estimate of Borrower dated as of the date
of the Closing Date shall have been delivered to Agent.

§10.14    Other Documents.
Agent shall have received executed copies of all other material agreements as
Agent may have reasonably requested.

§10.15    Reserved.

§10.16    No Litigation.
Agent shall have received satisfactory evidence that there are no actions,
suits, investigations or proceedings pending or threatened, in any court or
before any arbitrator or other Governmental Authority that purports to adversely
affect Borrower or any other Loan Party, or any transaction contemplated hereby,
that could reasonably be expected to have a Material Adverse Effect.



§10.17    Other.
Agent shall have reviewed such other documents, instruments, certificates,
opinions, assurances, consents and approvals as Agent or Agent’s Special Counsel
may reasonably have requested.
For all purposes hereof, notwithstanding the foregoing conditions precedent (i)
any Revolving Loans made on the Closing Date shall be deemed to have occurred
immediately prior to the consummation of the acquisition by Borrower of GIGS,
and (ii) the GIGS Mortgage shall be deemed to have been executed and delivered
immediately following the consummation of such acquisition.

§11.    CONDITIONS TO ALL BORROWINGS
The obligations of Lenders to make any Loan and LC Issuer to issue any Letter of
Credit, whether on or after the Closing Date, shall also be subject to the
satisfaction of the following conditions precedent:


97

--------------------------------------------------------------------------------


Exhibit 10.20.6


§11.1    Representations True; No Default.
Each of the representations and warranties made by Borrower and each other Loan
Party contained in this Agreement, the other Loan Documents or in any document
or instrument delivered pursuant to or in connection with this Agreement shall
be true in all material respects both as of the date as of which they were made
and shall also be true in all material respects as of the time of the making of
such Loan or issuance of such Letter of Credit, as applicable, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date), and no Default or Event of Default
shall have occurred and be continuing, or shall result from the making of such
Loan or issuance of such Letter of Credit, as applicable.

§11.2    No Legal Impediment.
No change shall have occurred in any law or regulations thereunder or
interpretations thereof that in the reasonable opinion of any Lender or LC
Issuer, as applicable, would make it illegal for such Lender to make such Loan
or for LC Issuer to issue such Letter of Credit, as applicable.

§11.3    Borrowing Documents.
Agent shall have received a fully completed Loan Request for such Loan or
request for Letter of Credit for such Letter of Credit and the other documents
and information as required by §2.5.

§11.4    Security Documents.
In the case of any Loan being made to fund the purchase of an Eligible Asset or
Eligible Mortgage, the Security Documents related to the Eligible Asset or
Eligible Mortgage, as applicable, shall have been delivered to Agent at
Borrower’s expense, granting Agent a first-priority Lien on the Eligible Asset
or Eligible Mortgage, as applicable, subject only to Permitted Liens, together
with the other documents required pursuant to §5.1(a) with respect thereto.
Borrower shall have paid any mortgage, recording, intangible, documentary stamp
or other similar taxes or charges which Agent reasonable determines to be
payable as a result of such Loan or the recording of such Security Documents to
any state or any county or municipality thereof in which the Eligible Asset is
located, if applicable. Agent shall have received and reviewed certificates
issued by the appropriate Governmental Authority or third party indicating that
such Eligible Asset or the real property subject to such Eligible Mortgage, as
applicable, is not designated as a “flood hazard area”.


98

--------------------------------------------------------------------------------


Exhibit 10.20.6


§11.5    Financial Covenants.
So long as any Senior Unsecured Convertible Notes or any Indebtedness issued
pursuant to §8.1(ix) shall remain outstanding, the financial covenants contained
in §9.1 shall be satisfied on a pro forma basis as of the time of the making of
such Loan or the issuance of such Letter of Credit after giving effect to the
making of such Loan or the issuance of such Letter of Credit, as if the making
of such Loan or the issuance of such Letter of Credit occurred on the last day
of the immediately preceding fiscal quarter.

§12.    EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1    Events of Default and Acceleration.
If any of the following events (“Events of Default” or, if the giving of notice
or the lapse of time or both is required, then, prior to such notice or lapse of
time, “Defaults”) shall occur:
(a)    Borrower shall fail to pay any principal of the Loans when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    Borrower shall fail to pay any interest on the Loans or any other sums
due hereunder or under any of the other Loan Documents when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, and such
failure shall continue for ten (10) days (provided that such grace period will
not apply to interest due upon the maturity of the Obligations);
(c)    Borrower or any other Loan Party shall fail to comply with any covenant
contained in §7.4, §7.9, §8 or §9;
(d)    Borrower or any other Loan Party shall fail to perform any other term,
covenant or agreement contained herein or in any of the other Loan Documents
(other than those specified in the other subclauses of this §12); and such
failure shall continue for thirty (30) days after written notice thereof shall
have been given to Borrower by Agent;
(e)    Any representation or warranty made by any Loan Party in this Agreement
or in any other Loan Document to which it is a party, or in any report,
certificate, financial statement, request for a Loan, or in any other document
or instrument delivered pursuant to or in connection with this Agreement, any
advance of a Loan, or any of the other Loan Documents shall prove to have been
false or misleading in any material respect upon the date when made or deemed to
have been made or repeated;


99

--------------------------------------------------------------------------------

Exhibit 10.20.6


(f)    (i) Borrower or any Restricted Subsidiary shall fail to pay at maturity
or otherwise when due, or within any applicable period of grace, any obligation
for borrowed money or credit received or other Indebtedness having an aggregate
principal amount outstanding of at least $100,000, or fail to observe or perform
any material term, covenant or agreement contained in any agreement by which it
is bound, evidencing or securing any such borrowed money or credit received or
other Indebtedness and remain uncured for such period of time as would permit
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof, including without limitation the occurrence of any “Event of Default”
(A) (as such term is defined in the MGP/UPS Credit Facility) under the MGP/UPS
Credit Facility and (B) (as such term is defined in the Senior Unsecured
Convertible Note Indenture) under the Senior Unsecured Convertible Notes or the
Senior Unsecured Convertible Note Indenture; or (ii) any Unrestricted Subsidiary
shall fail to pay at maturity or otherwise when due, or within any applicable
period of grace, any obligation for borrowed money or credit received or other
Indebtedness having an aggregate principal amount outstanding of at least
$5,000,000, or fail to comply with any financial covenant with respect thereto,
or any bankruptcy or insolvency default with respect to such Unrestricted
Subsidiary shall occur under any agreement by which it is bound, evidencing or
securing any such borrowed money or credit received or other Indebtedness and
remain uncured for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof,.
(g)    Borrower or any Restricted Subsidiary (or any Unrestricted Subsidiary
with assets in excess of $5,000,000) (1) shall make an assignment for the
benefit of creditors, or admit in writing its general inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver of Borrower or any such Subsidiary or of any substantial part of the
assets of any thereof, including, without limitation, any Eligible Asset,
(2) shall commence any case or other proceeding relating to Borrower or any of
such Subsidiaries under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or (3) shall take any action to
authorize or in furtherance of any of the foregoing;
(h)    A petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of Borrower or any Restricted
Subsidiary (or any Unrestricted Subsidiary with assets in excess of $5,000,000),
or any substantial part of the assets of any thereof, including, without
limitation, any Eligible Asset, or a case or other proceeding shall be commenced
against Borrower or such Subsidiary under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and Borrower or
such Subsidiary shall indicate its approval thereof, consent thereto or
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within ninety (90) days following the filing or commencement
thereof;


100

--------------------------------------------------------------------------------

Exhibit 10.20.6


(i)    A decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating Borrower or any Restricted Subsidiary (or
any Unrestricted Subsidiary with assets in excess of $5,000,000) bankrupt or
insolvent, or approving a petition in any such case or other proceeding, or a
decree or order for relief is entered in respect of Borrower or any such
Subsidiary in an involuntary case under federal bankruptcy laws as now or
hereafter constituted;
(j)    There shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, any final judgment
against Borrower or any of its Subsidiaries, that, with other outstanding final
judgments, undischarged, against Borrower and its Restricted Subsidiaries
exceeds in the aggregate $100,000 (or against Unrestricted Subsidiaries exceeds
in the aggregate $5,000,000) (to the extent not paid or covered by insurance);
(k)    If any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent or approval of Lenders, or any action
at law, suit in equity or other legal proceeding to cancel, revoke or rescind
any of the Loan Documents shall be commenced by or on behalf of any Loan Party
or any of their respective stockholders, partners, members or beneficiaries, or
any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
(l)    Any dissolution, termination, partial or complete liquidation, merger or
consolidation of any Loan Party, or any sale, transfer or other disposition of
the assets of any Loan Party, other than as permitted under the terms of this
Agreement or the other Loan Documents;
(m)    Borrower or any of its Subsidiaries shall be indicted for a federal
crime, a punishment for which could include the forfeiture of any assets of
Borrower included in the Collateral;
(n)    With respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred that reasonably could be expected to result in liability of
any Loan Party to the PBGC or such Guaranteed Pension Plan in an aggregate
amount exceeding $1,000,000 and such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or a
trustee shall have been appointed by the United States District Court to
administer such Guaranteed Pension Plan; or the PBGC shall have instituted
proceedings to terminate such Guaranteed Pension Plan;
(o)    A Change of Control shall occur without the prior written approval of all
of Lenders (which consent may be withheld by Lenders in their sole and absolute
discretion);


101

--------------------------------------------------------------------------------

Exhibit 10.20.6


(p)    Any Event of Default, as defined in any of the other Loan Documents,
shall occur;
(q)    Any amendment to or termination of a financing statement naming any Loan
Party as debtor and Agent as secured party relating to the Collateral, or any
correction statement with respect thereto, is filed in any jurisdiction by, or
caused by, or at the instance of any Loan Party without the prior written
consent of Agent (except to the extent of a release of Collateral permitted by
this Agreement); or any amendment to or termination of a financing statement
naming any Loan Party as debtor and Agent as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by any party other
than Agent or Agent’s counsel (or by Borrower at Agent’s direction) without the
prior written consent of Agent and Borrower fails to use its best efforts to
cause the effect of such filing to be completely nullified to the reasonable
satisfaction of Agent within ten (10) days after notice to Borrower thereof; or
(r)    Borrower shall cease to maintain its REIT Status;
then, and in any such event, Agent may, and upon the request of the Required
Lenders shall, by notice in writing to Borrower declare all amounts owing with
respect to this Agreement, the Notes and the other Loan Documents to be, and
they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower; provided that in the event of any Event of
Default specified in §12.1(g), §12.1(h) or §12.1(i), all such amounts shall
become immediately due and payable automatically and without any requirement of
notice from any of Lenders or Agent;

§12.2    Limitation of Cure Periods.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any reference in this Agreement or any other Loan Document to “the
continuance of a default” or “the continuance of an Event of Default” or any
similar phrase shall not create or be deemed to create any right on the part of
Borrower, any other Loan Party, or any other Person to cure any default
following the expiration of any applicable grace or notice and cure period.

§12.3    [RESERVED].

§12.4    Remedies.
(a)    In case any one or more of the Events of Default shall have occurred and
be continuing, and whether or not Lenders shall have accelerated the maturity of
the Loans and other Obligations pursuant to §12.1, Agent on behalf of Lenders
may, and upon direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this


102

--------------------------------------------------------------------------------

Exhibit 10.20.6


Agreement and the other Loan Documents or any instrument pursuant to which the
Obligations are evidenced, including to the full extent permitted by applicable
law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right. No remedy herein
conferred upon Agent or the holder of any Note is intended to be exclusive of
any other remedy and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or any other provision of law. In the event that
all or any portion of the Obligations is collected by or through an
attorney-at-law, Borrower shall pay all costs of collection including, but not
limited to, reasonable attorney’s fees. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of Lenders, Lenders acknowledge and agree that only Agent may exercise any
remedies arising by reason of a Default or Event of Default, including without
limitation, bringing any suit for collection of any Note.

§12.5    Distribution of Collateral Proceeds.
In the event that, following the occurrence or during the continuance of any
Event of Default, any monies are received in connection with the enforcement of
any of the Loan Documents, or otherwise with respect to the realization upon any
of the assets of any Loan Party or any other Person liable with respect to the
Obligations (including the Collateral), such monies shall be distributed for
application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of,
Agent for or in respect of all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by Agent to protect or
preserve the Collateral or in connection with the collection of such monies by
Agent, for the exercise, protection or enforcement by Agent of all or any of the
rights, remedies, powers and privileges of Agent under this Agreement or any of
the other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to Agent against any taxes or liens which by law
shall have, or may have, priority over the rights of Agent to such monies;
(b)    Second, to all other Obligations in the following order: (i) first to the
payment of any fees or charges outstanding hereunder or under the other Loan
Documents (excluding any Hedge Agreements), (ii) next to any accrued and
outstanding Default Rate interest, (iii) next to any accrued and outstanding
interest on the Loans and Matured LC Obligations, (iv) next to any Outstanding
principal on the Loans and Matured LC Obligations, (v) next to obligations to
Cash Collateralize LC Obligations pursuant to §2.15, and (vi) last to any
remaining Obligations (including with respect to any Hedge Agreement) in such
order as the Required Lenders may determine; provided, however, that (A) in the
event that any Lender shall have wrongfully failed or refused to make an advance
under §2.5 or §2.6 and such failure or refusal shall be continuing, advances
made by other Lenders during the pendency of such failure or refusal shall be
entitled to be repaid as to


103

--------------------------------------------------------------------------------

Exhibit 10.20.6


principal and accrued interest in priority to the other Obligations described in
this §12.5(b), (B) Obligations owing to Lenders such as interest, principal,
fees and expenses, shall be made among such Lenders pro rata in accordance with
their Percentages, and (C) amounts received from any Guarantor that is not a
Qualified ECP Guarantor, or from proceeds of any Collateral provided by any
Guarantor that is not a Qualified ECP Guarantor, shall not be applied to
Excluded Swap Obligations; and provided, further, that the Required Lenders may
in their discretion make proper allowance to take into account any Obligations
not then due and payable; and
(c)    Third, the excess, if any, shall be returned to Borrower or to such other
Persons as are entitled thereto.

§13.    SETOFF

§13.1    Setoff.
Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from Agent or any of Lenders to any
of the Loan Parties and any securities or other property of the Loan Parties in
the possession of Agent or any Lender may be applied to or setoff against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Loan Parties, to such Lender; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to Agent for further application in
accordance with the provisions of §14.5 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Agent and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. Upon the occurrence and during the continuance of an Event of
Default, any Lender, including Agent, may, but shall not be obligated to freeze
withdrawals from any account of the Loan Parties held by such Lender. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Each Lender agrees
to notify Borrower and Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

§13.2    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans, its


104

--------------------------------------------------------------------------------

Exhibit 10.20.6


participations in LC Obligations or in Swing Line Loans held by it, or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Loans or participations and accrued interest
thereon or other such obligations greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall (a)
notify Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders and
subparticipations in LC Obligations and Swing Line Loans, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them (except that with respect to any other Lender that is a Defaulting
Lender by virtue of such Lender failing to fund its required share (if any) of
any Loan or LC Obligation, such Defaulting Lender’s pro rata share of the excess
payment shall be allocated to the Lender (or the Lenders, pro rata) that funded
such Defaulting Lender’s required share (if any)); provided that:
(a)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(b)    the provisions of this Section shall not be construed to apply to (i) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (ii) the application of Cash Collateral provided for in
§2.15, or (iii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in LC Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to Borrower or any Affiliate thereof (as
to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

§14.    THE AGENT

§14.1    Authorization.
Each of the Lenders and LC Issuer hereby irrevocably appoints Regions to act on
its behalf as Agent hereunder and under the other Loan Documents and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incident thereto,


105

--------------------------------------------------------------------------------

Exhibit 10.20.6


provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by Agent. The obligations of Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
Agent as a trustee or fiduciary for any Lender or LC Issuer or to create any
agency or fiduciary relationship. Agent shall act as the contractual
representative of Lenders and LC Issuer hereunder, and notwithstanding the use
of the term “Agent”, it is understood and agreed that Agent shall not have any
fiduciary duties or responsibilities to any Lender or LC Issuer by reason of
this Agreement or any other Loan Document and is acting as an independent
contractor, the duties and responsibilities of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Borrower and
any other Person shall be entitled to conclusively rely on a statement from
Agent that it has the authority to act for and bind Lenders and LC Issuer
pursuant to this Agreement and the other Loan Documents.

§14.2    Employees and Agents.
Agent may exercise its rights and powers and execute any and all of its duties
hereunder or under any other Loan Document by or through employees or agents and
shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Agreement and the other
Loan Documents. Agent and any such agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section shall apply to any such
agent and to the Related Parties of Agent and any such agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. Agent may utilize
the services of such Persons as Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by Borrower.

§14.3    No Liability.
Neither Agent nor any of its shareholders, directors, officers or employees nor
any other Person assisting them in their duties nor any agent, or employee
thereof, shall be liable to Lenders or LC Issuer for any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that Agent or such other Person, as the
case may be, shall be liable for losses due to its willful misconduct or gross
negligence. Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. Agent also may rely upon any statement made
to it orally or by telephone and reasonably believed by it to have


106

--------------------------------------------------------------------------------

Exhibit 10.20.6


been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal, or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or LC
Issuer, Agent may presume that such condition is satisfactory to such Lender or
LC Issuer unless Agent shall have received notice to the contrary from such
Lender or LC Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

§14.4    No Representations.
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of Lenders as shall be expressly provided for herein or in the other
Loan Documents), provided that Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.
Agent shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of Lenders as shall be necessary, or as Agent shall believe in good
faith shall be necessary, under the circumstances as provided in §27 and §12.4)
or (ii) in the absence of its own gross negligence or willful misconduct. Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to Agent by any Loan Party or any Lender or LC
Issuer.
Agent shall not be responsible for the execution or validity or enforceability
of this Agreement, the Notes, any of the other Loan Documents or any instrument
at any time


107

--------------------------------------------------------------------------------

Exhibit 10.20.6


constituting, or intended to constitute, collateral security for the Notes, or
for the value of any such collateral security or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein, or any agreement, instrument or certificate delivered in connection
therewith or in any of the other Loan Documents or in any certificate or
instrument hereafter furnished to it by or on behalf of Borrower or any other
Loan Party, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any other of the Loan Documents.
Agent shall not be bound to ascertain whether any notice, consent, waiver or
request delivered to it by Borrower, any other Loan Party or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to Lenders or LC Issuer,
with respect to the creditworthiness or financial condition of Borrower or any
other Loan Party or the value of the Collateral or any other assets of such
Persons.
Each Lender and LC Issuer acknowledges that it has, independently and without
reliance upon Agent, LC Issuer or any other Lender or any of their Related
Parties, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and LC Issuer also acknowledges that it will,
independently and without reliance upon Agent, LC Issuer or any other Lender or
any of their Related Parties, based upon such information and documents as it
deems appropriate at the time, continue to make its own credit analysis and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

§14.5    Payments.
(a)    A payment by any Loan Party to Agent hereunder or under any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender. Agent agrees to distribute to each Lender not later than one
(1) Business Day after Agent’s receipt of good funds, determined in accordance
with Agent’s customary practices, such Lender’s pro rata share of payments
received by Agent for the account of Lenders except as otherwise expressly
provided herein or in any of the other Loan Documents; provided that if any
Lender then owes payments to LC Issuer or Swing Line Lender for the purchase of
a participation under §2.12(c) or §2.16(c), any amounts otherwise distributable
under this section to such Lender shall be deemed to belong to LC Issuer or
Swing Line Lender to the extent of such unpaid payments, and Agent shall apply
such amounts to make such unpaid payments rather than distribute such amounts to
such Lender.
(b)    If in the opinion of Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve


108

--------------------------------------------------------------------------------

Exhibit 10.20.6


it in liability, it may refrain from making distribution until its right to make
distribution shall have been adjudicated by a court of competent jurisdiction.
If a court of competent jurisdiction shall adjudge that any amount received and
distributed by Agent is to be repaid, each Person to whom any such distribution
shall have been made shall either repay to Agent its proportionate share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.
(c)    No Defaulting Lender shall be entitled to receive any fees otherwise due
such Lender for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender). The Defaulting
Lender shall be limited in its right to receive Letter of Credit Fees as
provided in §2.13. If Borrower, Agent, Swing Line Lender and LC Issuer agree in
writing that a Lender is no longer a Defaulting Lender, Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which conditions may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Agent may determine to be necessary
to cause the Loans and funded and unfunded participations in Letters of Credit
and Swing Line Loans to be held pro rata by the Lenders in accordance with the
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(d)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law, any
payment of principal, interest, fees or other amounts received by Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to §12 or otherwise) or received by Agent from a Defaulting Lender
pursuant to §13 shall be applied at such time or times as may be determined by
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by that Defaulting Lender to LC Issuer or Swing Line Lender
hereunder; third, if so determined by Agent or requested by LC Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Agent; fifth, if so determined by Agent and Borrower, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations


109

--------------------------------------------------------------------------------

Exhibit 10.20.6


with respect to Loans under this Agreement and; sixth, to the payment of any
amounts owing to the Lenders, LC Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, LC Issuer
or Singe Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Matured LC Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
or Matured LC Obligations were made at a time when the conditions set forth in
§11 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Matured LC Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or Matured
LC Obligations owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this §14.5(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(e)    Reallocation of Percentages to Reduce Fronting Exposure. All or any part
of that Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Percentages (calculated without regard to that Defaulting Lender’s
Revolving Commitment) but only to the extent that (x) the conditions set forth
in §11 are satisfied at the time of such reallocation (and, unless Borrower
shall have otherwise notified Agent at such time, Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate amount of the Revolving
Loans and participations in LC Obligations and Swing Line Loans of any
non-Defaulting Lender to exceed the lesser of (1) such non-Defaulting Lender’s
Revolving Commitment and (2) such non-Defaulting Lender’s Percentage of (A) the
Borrowing Base minus (B) the outstanding principal amount of the loans under the
MGP/UPS Credit Facility (calculated without giving effect to any reallocations
pursuant to this clause (e)). No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
(f)    Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in the preceding clause (e) above cannot, or can only partially, be
effected, Borrower shall, without prejudice to any right or remedy available to
it hereunder or under Requirements, (1) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure


110

--------------------------------------------------------------------------------

Exhibit 10.20.6


and (2) second, Cash Collateralize LC Issuer’s Fronting Exposure in accordance
with the procedures set forth in §2.15.

§14.6    Holders of Notes.
Subject to the terms of §18, Agent may deem and treat the payee of any Note as
the absolute owner or purchaser thereof for all purposes hereof until it shall
have been furnished in writing with a different name by such payee or by a
subsequent holder, assignee or transferee.

§14.7    Indemnity.
Lenders ratably agree hereby to indemnify and hold harmless Agent from and
against any and all claims, actions and suits (whether groundless or otherwise),
losses, damages, costs, expenses (to the extent of any losses, damages, costs
and expenses (and agrees to reimburse LC Issuer and Swing Line Lender for any
costs and expenses incurred thereby in its capacity as such) for which Agent (or
LC Issuer or Swing Line Lender) has not been reimbursed by Borrower as required
by §15 or §16), and liabilities of every nature and character arising out of or
related to this Agreement, the Notes or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by Agent’s willful misconduct or gross negligence.

§14.8    Agent as Lender.
In its individual capacity, Regions shall have the same obligations and the same
rights, powers and privileges in respect to its Revolving Commitment and the
Loans made by it, and as the holder of any of the Notes as it would have were it
not also Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Borrower, any other Loan Party or other Affiliate thereof as if
such Person were not Agent hereunder and without any duty to account therefor to
Lenders.

§14.9    Resignation.
Agent may resign at any time by giving thirty (30) calendar days’ prior written
notice thereof to Lenders, LC Issuer and Borrower. Upon any such resignation,
the Required Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent any Lender or any other bank whose senior debt
obligations are rated not less than “A” or its equivalent by Moody’s or not less
than “A” or its equivalent by S&P and which has a net worth of not less than
$500,000,000. Any such resignation shall be effective upon appointment and


111

--------------------------------------------------------------------------------

Exhibit 10.20.6


acceptance of a successor agent selected by the Required Lenders. If no
successor Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of notice
of resignation, then the retiring Agent may, on behalf of Lenders and LC Issuer,
appoint a successor Agent, which shall be a bank whose debt obligations are
rated not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P Corporation and which has a net worth of not less than
$500,000,000, provided that if Agent shall notify Borrower and Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by Agent on behalf of Lenders or LC Issuer under any of the Loan Documents,
the retiring Agent shall continue to hold such collateral security until such
time as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender and LC Issuer directly, until such time as the Required
Lenders appoint a successor Agent as provided for above in this paragraph.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent shall be reasonably acceptable to Borrower. Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder as Agent. The fees payable
by Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
any retiring Agent’s resignation, the provisions of this Agreement and the other
Loan Documents shall continue in effect for the benefit of such retiring Agent,
its agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by it while it was acting as Agent.

§14.10    Duties in the Case of Enforcement.
In case one or more Events of Default have occurred and shall be continuing, and
whether or not acceleration of the Obligations shall have occurred, Agent may
and shall, if (a) so requested by the Required Lenders and (b) Lenders have
provided to Agent such additional indemnities and assurances against expenses
and liabilities as Agent may reasonably request, proceed to enforce the
provisions of the Security Documents authorizing the sale or other disposition
of all or any part of the Collateral and exercise all or any other legal and
equitable and other rights or remedies as it may have. The Required Lenders may
direct Agent in writing as to the method and the extent of any such exercise,
Lenders hereby agreeing to indemnify and hold Agent harmless from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions, provided that Agent need not comply with any such
direction to the extent that Agent reasonably believes Agent’s compliance with
such direction to be unlawful or commercially unreasonable in any applicable
jurisdiction.


112

--------------------------------------------------------------------------------


Exhibit 10.20.6


§14.11    Request for Agent Action.
Agent, LC Issuer and Lenders acknowledge that in the ordinary course of business
of the Loan Parties, (a) the Loan Parties may enter into leases covering the
Eligible Asset that may require the execution of a subordination, attornment and
non-disturbance agreement, (b) the Eligible Asset may be subject to a
condemnation or other taking, (c) the Loan Parties may desire to enter into
easements or other agreements affecting the Eligible Asset, dedicate roads or
utilities, or take other actions or enter into other agreements in the ordinary
course of business which similarly require the consent, approval or agreement of
Agent. In connection with the foregoing, LC Issuer and Lenders hereby expressly
authorize Agent to (a) execute and deliver with the Loan Parties and any tenant,
subordination, attornment and non-disturbance agreements with respect to any
lease upon such terms as Agent in its good faith reasonable judgment determines
are appropriate (Agent in the exercise of its good faith reasonable judgment may
agree to allow some or all of the casualty, condemnation, restoration or other
provisions of the applicable lease to control over the applicable provisions of
the Loan Documents), (b) execute releases of Liens of Eligible Asset in
connection with dispositions permitted in this Agreement or in connection with
any condemnation or other taking, (c) execute consents or subordinations in form
and substance reasonably satisfactory to Agent in connection with any easements,
agreements, plats, dedications or similar matters affecting the Eligible Asset,
or (d) execute consents, approvals, or other agreements in form and substance
reasonably satisfactory to Agent in connection with such other actions or
agreements as may be desirable by Agent or any tenant necessary in the ordinary
course of the Loan Parties’ respective businesses.

§14.12    Removal of Agent.
The Required Lenders may remove Agent from its capacity as agent in the event of
Agent’s willful misconduct or gross negligence. Such removal shall be effective
upon appointment and acceptance of a successor agent selected by the Required
Lenders. Any successor Agent must satisfy the conditions set forth in §14.9.
Upon the acceptance of any appointment as agent hereunder by a successor agent,
such successor agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the removed Agent, and the removed
Agent shall be discharged from all further duties and obligations as Agent under
this Agreement and the Loan Documents (subject to Agent’s right to be
indemnified as provided in the Loan Documents); provided that Agent shall remain
liable to the extent provided herein or in the Loan Documents for its acts or
omissions occurring prior to such removal or resignation.

§14.13    Bankruptcy.
In the event a bankruptcy or other insolvency proceeding is commenced by or
against Borrower or any other Loan Party, Agent shall have the sole and
exclusive right and duty


113

--------------------------------------------------------------------------------

Exhibit 10.20.6


to file and pursue a joint proof of claim on behalf of all Lenders and LC
Issuer. Each Lender and LC Issuer irrevocably waives its right to file or pursue
a separate proof of claim in any such proceedings.

§15.    EXPENSES
Borrower agrees to pay (a) the reasonable and documented costs of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) all reasonable out-of-pocket expenses
incurred by LC Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, (c) any
taxes (including any interest and penalties in respect thereto) payable by
Agent, LC Issuer or any of Lenders, including any recording, mortgage,
documentary or intangibles taxes in connection with the Mortgages and other Loan
Documents, or other taxes payable on or with respect to the transactions
contemplated by this Agreement (other than Excluded Taxes), except that Agent,
LC Issuer and Lenders shall be entitled to indemnification for any and all
amounts paid by them in respect of taxes based on income or other taxes assessed
by any State in which Eligible Asset or other Collateral is located, such
indemnification to be limited to taxes due solely on account of the granting of
Collateral under the Security Documents, including any such taxes payable by
Agent, LC Issuer or any of Lenders after the Closing Date (Borrower hereby
agreeing to indemnify Agent, LC Issuer and each Lender with respect thereto),
(d) all appraisal fees, engineer’s fees, charges of Agent for commercial finance
exams and engineering and environmental reviews and the reasonable and
documented fees, expenses and disbursements of Agent, Agent’s Special Counsel
and any other counsel to Agent, counsel for Regions and any local counsel to
Agent incurred in connection with the performance of due diligence and the
preparation, negotiation, administration, or interpretation of the Loan
Documents and other instruments mentioned herein, the addition and release of
Collateral, each closing hereunder, and amendments, modifications, approvals,
consents, waivers or Collateral releases hereto or hereunder, (e) the reasonable
fees, expenses and disbursements of Agent incurred by Agent in connection with
the performance of due diligence, underwriting analysis, credit reviews and the
preparation, negotiation, administration, syndication or interpretation of the
Loan Documents and other instruments mentioned herein, credit and collateral
evaluations, the release, addition or substitution of additional Collateral, (f)
all reasonable and documented out-of-pocket expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of any Lender or
Agent and the fees and costs of appraisers, engineers, investment bankers or
other experts retained by any Lender or Agent) incurred by any Lender, LC Issuer
or Agent in connection with (i) the enforcement of or preservation of rights
under any of the Loan Documents against Borrower or other Loan Parties or the
administration thereof after the occurrence of a Default or Event of Default
(including, without limitation, the cost of all title examinations and title
reports, Lien searches and related costs and expenses in order specifically to
identify the Eligible Assets and the state of Borrower’s


114

--------------------------------------------------------------------------------

Exhibit 10.20.6


title thereto), (ii) the sale of, collection from or other realization upon any
of the Collateral, and (iii) the failure of Borrower or the other Loan Parties
to perform or observe any provision of the Loan Documents, and (g) all
reasonable fees, expenses and disbursements of Agent incurred in connection with
Uniform Commercial Code searches, Uniform Commercial Code filings or Mortgage
recordings and, after the occurrence and during the continuance of an Event of
Default, title rundowns and title searches. The covenants of this §15 shall
survive payment or satisfaction of payment of amounts owing with respect to the
Notes.

§16.    INDEMNIFICATION
Borrower agrees to indemnify and hold harmless Agent, Arrangers, LC Issuer and
Lenders and each director, officer, employee, agent and Person who controls
Agent, any Arranger, LC Issuer or any Lender (each such Person being called an
“Indemnitee”) from and against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby including, without limitation, (a) any leasing
fees and any brokerage, finders or similar fees asserted against any Indemnitee
based upon any agreement, arrangement or action made or taken, or alleged to
have been made or taken, by the Loan Parties, (b) any condition, use, operation
or occupancy of a Eligible Asset or other Collateral other than with respect to
matters relating to such Eligible Asset and/or the Collateral first occurring
after Agent or its nominee acquires title to such Eligible Asset by the exercise
of its foreclosure remedies or transfer in lieu of foreclosure, (c) any actual
or proposed use by Borrower of the proceeds of any of the Loans, (d) any Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by LC Issuer to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (e) any actual or alleged infringement
of any patent, copyright, trademark, service mark or similar right of any of the
Loan Parties comprised in the Collateral, (f) entering into or performing this
Agreement or any of the other Loan Documents, (g) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to a Eligible Asset or the other Collateral,
or (h) with respect to each Loan Party and its assets, including, without
limitation, the Eligible Assets, the violation of any Environmental Law, the
Release or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to claims with respect to wrongful death,
personal injury or damage to property), other than with respect to matters
relating to such Eligible Asset and/or the Collateral first occurring after
Agent or its nominee acquires title to such Eligible Asset by the exercise of
its foreclosure remedies or transfer in lieu of foreclosure, in each case
including, without limitation, the reasonable fees and disbursements of counsel
and allocated costs of internal counsel incurred in connection with any such
investigation, litigation or other


115

--------------------------------------------------------------------------------

Exhibit 10.20.6


proceeding; provided, however, such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by
Borrower against any Indemnitee for bad faith breach of such Indemnitee’s
obligations under this Agreement or the other Loan Documents, if the Borrower
has obtained a final and nonappealable judgment in its favor on such claims as
determined by a court of competent jurisdiction or (z) result from violation by
any Indemnitee of any such Indemnitee’s internal policies or from a violation of
laws, rules or regulations applicable to such Indemnitee’s operations. In
litigation, or the preparation therefor, the Indemnitees shall be entitled to
select a single law firm as their own counsel and, in addition to the foregoing
indemnity, Borrower agrees to pay promptly all court costs and other expenses of
litigation incurred by the Indemnitees, including the reasonable fees and
expenses of such counsel. If, and to the extent that the obligations of Borrower
under this §16 are unenforceable for any reason, Borrower hereby agrees to make
the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. There shall be specifically excluded
from the foregoing indemnification any claims, actions, suits, liabilities,
losses, damages and expenses arising from disputes among Lenders with respect to
the Loans or the Loan Documents. In the event that any such claims, actions,
suits, liabilities, losses, damages and expenses involve both a dispute among
Lenders and other matters covered by this indemnification provision, Agent shall
make a reasonable good faith allocation of all losses, damages and expenses
incurred between Lenders’ dispute and the other matters covered by this
indemnification provision, which allocation by Agent shall, absent manifest
error, be final and binding upon the parties hereto. All amounts payable by
Borrower pursuant to this Section shall constitute Obligations until paid in
full by Borrower. The provisions of this §16 shall survive the repayment of the
Loans and the termination of the obligations of Lenders and LC Issuer hereunder.

§17.    SURVIVAL OF COVENANTS, ETC
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of Borrower or the other Loan Parties, as applicable,
pursuant hereto or thereto shall be deemed to have been relied upon by Lenders,
LC Issuer and Agent, notwithstanding any investigation heretofore or hereafter
made by any of them, and shall survive the making by Lenders of any of the Loans
and the issuing by LC Issuer of any of the Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Lender has any obligation to make any Loans or LC Issuer has
any obligation to issue any Letters of Credit. The indemnification obligations
of Borrower provided herein and the other Loan Documents shall survive the full
repayment of amounts due and the termination of the


116

--------------------------------------------------------------------------------

Exhibit 10.20.6


obligations of Lenders and LC Issuer hereunder and thereunder to the extent
provided herein and therein. All statements contained in any certificate or
other paper delivered to any Lender, LC Issuer or Agent at any time by or on
behalf of any of the Loan Parties pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
as to the matters contained in such certificate or other paper by any of the
Loan Parties hereunder.

§18.    ASSIGNMENT AND PARTICIPATION

§18.1    Conditions to Assignment by Lenders.
(a)    Each Lender shall have the right to assign, transfer, sell, negotiate,
pledge or otherwise hypothecate this Agreement and any of its rights and
security hereunder and under the other Loan Documents to any other Eligible
Assignee with the prior written consent of Agent, with the prior written consent
of Swing Line Lender and LC Issuer and with the prior written consent of
Borrower, which consents by Agent, Swing Line Lender, LC Issuer and Borrower
shall not be unreasonably withheld, conditioned or delayed (provided that no
consent of Borrower shall be required if the Eligible Assignee is also a Lender
or an Affiliate thereof or if an Event of Default then exists, and provided
further that Borrower shall be deemed to have consented unless it shall object
thereto by written notice to Agent within five (5) Business Days after having
received notice thereof) and no consent of Agent or LC Issuer shall be required
if the Eligible Assignee is also a Lender or an Affiliate thereof; provided,
however, that (i) the parties to each such assignment shall execute and deliver
to Agent, for its approval and acceptance, an Assignment and Assumption
Agreement in the form of Exhibit C attached hereto and made a part hereof (an
“Assignment and Assumption Agreement”), (ii) each such assignment (A) shall be
of a constant, and not varying, percentage of the assigning Lender’s rights and
obligations under this Agreement such that each Lender under this Agreement
shall at all times retain an identical Percentage of the Revolving Commitment
and the Revolving Loans, and (B) shall, prior to the MGP Equity Sale, be
accompanied by an assignment under the MGP/UPS Credit Facility from such
assigning Lender to such assignee Lender in the same percentage such that each
Lender under this Agreement shall at all times retain an identical Percentage
hereunder and “Commitment Percentage” (as defined in the MGP/UPS Credit
Facility) under the MGP/UPS Credit Facility, and any modification or amendment
of any of the foregoing requirements of this clause (ii) of §18.1(a) shall
require the consent of all Lenders, (iii) if the potential assignee is not
already a Lender hereunder, at least ten (10) days prior to the settlement date
of the assignment, the potential assignee shall deliver to Agent the fully
completed Patriot Act and OFAC forms attached as Exhibit F attached hereto and
made a part hereof and such other information as Agent shall require to
successfully complete Agent’s Patriot Act Customer Identification Process and
OFAC Review Process, (iv) unless Agent and, so long as no Event of Default
exists, Borrower otherwise consent, the aggregate amount of the total Revolving
Commitment of the assigning Lender being assigned pursuant to each such
assignment shall in no


117

--------------------------------------------------------------------------------

Exhibit 10.20.6


event be less than $2,000,000, (v) Agent shall receive from the assigning Lender
a processing fee of $3,500, (vi) if the assignment is less than the assigning
Lender’s entire interest in the Loans, the assigning Lender must retain at least
a $2,000,000 Revolving Commitment. Upon such execution, delivery, approval and
acceptance, and upon the effective date specified in the applicable Assignment
and Assumption Agreement, (a) the Eligible Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption Agreement, have the
rights and obligations of a Lender hereunder and under the other Loan Documents,
and Borrower hereby agrees that all of the rights and remedies of Lenders in
connection with the interest so assigned shall be enforceable against Borrower
by an Eligible Assignee with the same force and effect and to the same extent as
the same would have been enforceable but for such assignment provided that no
assignment shall increase the Borrower’s obligations under §4.4 or §4.9, (b) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Assumption Agreement, relinquish its rights and be
released from its obligations hereunder and thereunder, and (c) Agent may
unilaterally amend Schedule 1.1 to reflect such assignment. For purposes of this
paragraph, in connection with any assignment or simultaneous, multiple
assignments by any Lender which is a fund to one or more of its Related Funds:
(1) compliance with the minimum amounts for assigned Revolving Commitments and
Loans, and for retained Revolving Commitments and Loans as hereinabove provided
shall be determined in the aggregate for such assigning fund and any of its
Related Funds that are or are to become Lenders as part of any assignment
transaction or simultaneous, multiple assignment transactions; (2) after giving
effect to such assignment or assignments, no such assignor or assignee fund in
connection with a partial assignment of the assigning fund’s Revolving
Commitment shall hold a Revolving Commitment of less than $2,000,000, and
(3) only one processing fee shall be payable to Agent in connection with
simultaneous, multiple assignment transactions.
(b)    By executing and delivering an Assignment and Assumption Agreement, the
assigning Lender thereunder and the Eligible Assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) except as
provided in such Assignment and Assumption Agreement, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished in connection
therewith; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under any Loan Document or any other instrument or document
furnished in connection therewith; (iii) such Eligible Assignee confirms that it
has received a copy of this Agreement together with such financial statements,
Loan Documents and other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into the Assignment and


118

--------------------------------------------------------------------------------

Exhibit 10.20.6


Assumption Agreement and to become a Lender hereunder; (iv) such Eligible
Assignee will, independently and without reliance upon Agent, the assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Eligible Assignee
appoints and authorizes Agent to take such action as Agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto; (vi) such Eligible Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

§18.2    Register.
Agent shall maintain a copy of each assignment delivered to it and a register or
similar list (the “Register”) for the recordation of the names and addresses of
Lenders and the Percentages, of, and principal amount of (and interest on) the
Loans owing to Lenders from time to time. The entries in the Register shall be
conclusive, in the absence of manifest error, and Borrower, Agent, LC Issuer and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower, LC Issuer and Lenders at any reasonable time and
from time to time upon reasonable prior notice.

§18.3    New Notes.
Upon its receipt of an assignment executed by the parties to such assignment,
together with each Note (if any) subject to such assignment, Agent shall (a)
record the information contained therein in the Register, and (b) give prompt
notice thereof to Borrower and Lenders (other than the assigning Lender). Within
five (5) Business Days after receipt of such notice, Borrower, upon Lender’s
request and at Lender’s expense, shall execute and deliver to Agent, in exchange
for each surrendered Note, a new Note, to the order of such assignee in an
amount equal to the amount assumed by such assignee pursuant to such assignment
and, if the assigning Lender has retained some portion of its obligations
hereunder, a new Note, to the order of the assigning Lender in an amount equal
to the amount retained by it hereunder. Such new Notes shall provide that they
are replacements for the surrendered Notes of the same category, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such assignment and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to Borrower.


119

--------------------------------------------------------------------------------


Exhibit 10.20.6


§18.4    Participations.
Each Lender may sell participations to one or more banks or other entities in
all or a portion of such Lender’s rights and obligations under this Agreement
and the other Loan Documents; provided that (a) any such sale or participation
shall not affect the rights and duties of the selling Lender hereunder to
Borrower, (b) such participation shall not entitle such participant to any
rights or privileges under this Agreement or the Loan Documents, including,
without limitation, the right to approve waivers, amendments or modifications,
(c) such participant shall have no direct rights against Borrower except the
rights granted to Lenders pursuant to §13, (d) such sale is effected in
accordance with all applicable laws, and (e) such participant shall satisfy the
criteria (other than minimum total assets) for being an Eligible Assignee. Any
Lender which sells a participation shall promptly notify Agent and Borrower of
such sale and the identity of the purchaser of the interest.

§18.5    Pledge by Lender.
Any Lender may at any time pledge all or any portion of its interest and rights
under this Agreement (including all or any portion of its Note) to secure
obligations of such Lender, including without limitation, (a) any pledge or
assignment to secure obligations to any of the twelve Federal Reserve Banks
organized under §4 of the Federal Reserve Act, 12 U.S.C. §341, to any Federal
Home Loan Bank or to any institution within the Farm Credit System, and (b) for
any Lender that is a fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including any trustee
for, or any other representative of, such holders. In addition, any Lender may,
with the consent of Agent (which may be granted or withheld in Agent’s sole
discretion) pledge all or any portion of its interests and rights under the
Agreement (including all or any portion of its Note or Notes) to a Person
approved by Agent. Notwithstanding anything to the contrary contained herein, no
pledge permitted pursuant to this Section or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.

§18.6    No Assignment by Borrower.
Borrower shall not assign or transfer any of its rights or obligations under any
of the Loan Documents without the prior written consent of each of Lenders.

§18.7    Cooperation; Disclosure.
Borrower and the other Loan Parties agree to promptly cooperate with any Lender
in connection with any proposed assignment or participation of all or any
portion of its Revolving Commitment or Loans. Borrower and the other Loan
Parties agree that in addition to disclosures made in accordance with standard
lending practices any Lender may disclose information obtained by such Lender
pursuant to this Agreement to assignees or participants and


120

--------------------------------------------------------------------------------

Exhibit 10.20.6


potential assignees or participants hereunder, subject to the provisions of
§18.10. Notwithstanding anything herein to the contrary, Agent and each Lender
may disclose to any and all Persons, without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to Agent or any Lender
relating to such tax treatment and tax structure; provided that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the Loans and
transactions contemplated hereby. In order to facilitate assignments to Eligible
Assignees and sales to Eligible Assignees, Borrower shall execute such further
documents, instruments or agreements as Lenders may reasonably require. In
addition, the Loan Parties agree to cooperate fully with Lenders in the exercise
of Lenders’ rights pursuant to this Section, including providing such
information and documentation regarding the Loan Parties, their Subsidiaries as
any Lender or any potential Eligible Assignee or participant may reasonably
request and, upon the reasonable request of any such Lender, to meet with
potential Eligible Assignees.

§18.8    Mandatory Assignment.
In the event (i) Borrower requests that certain amendments, modifications,
consents or waivers be made to or under this Agreement or any of the other Loan
Documents which request is approved by Agent or Required Lenders but is not
approved by one or more of Lenders (any such non-consenting Lender shall
hereafter be referred to as the “Non-Consenting Lender”), (ii) Borrower becomes
obligated to pay additional amounts to any Lender pursuant to §4.4 or §4.9, or
any Lender gives notice of the occurrence of any circumstances described in §4.7
or §4.9, and in each case, such Lender has declined or is unable to designate a
different lending office in accordance with §4.10, (iii) any Lender hereunder is
a Defaulting Lender (any such Lender described in the foregoing clauses (i),
(ii) or (iii) shall hereafter be referred to as an “Affected Lender”) then,
within thirty (30) days after Borrower’s receipt of notice of such disapproval
by such Non-Consenting Lender, or, in the case of clause (ii) or (iii) above at
any time after the occurrence of such event, Borrower shall have the right as to
such Affected Lender, to be exercised by delivery of written notice delivered to
Agent and the Affected Lender, to elect to cause the Affected Lender to transfer
its Loans and Revolving Commitments (and as required pursuant to §18.1(a)(ii),
such Affected Lender’s loans and commitments under the MGP/UPS Credit Facility).
Agent shall promptly notify the remaining Lenders that each of such Lenders
shall, subject to §18.1(a)(ii), have the right, but not the obligation, to
acquire a portion of the Revolving Commitment and Loans, pro rata based upon
their relevant Percentages (not including the Revolving Commitment of the
Affected Lender), of the Affected Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such


121

--------------------------------------------------------------------------------

Exhibit 10.20.6


proportion as approved by Agent). In the event that Lenders do not elect to
acquire all of the Affected Lender’s Loans and Revolving Commitment, then Agent
shall, subject to §18.1(a)(ii), use commercially reasonable efforts to find a
new Lender or Lenders to acquire such remaining Loans and Revolving Commitment.
Upon any such purchase of the Loans and Revolving Commitment of the Affected
Lender, the Affected Lender’s interests in the Obligations and its rights
hereunder and under the Loan Documents shall terminate at the date of purchase,
and the Affected Lender shall promptly execute and deliver any and all documents
reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Assumption Agreement in the
form attached hereto as Exhibit C and such Affected Lender’s original Note. The
purchase price for the Affected Lender’s Revolving Commitment and Loans shall
equal any and all amounts outstanding and owed by Borrower to the Affected
Lender, including principal and all accrued and unpaid interest or fees, plus
any applicable prepayment fees which would be owed to such Affected Lender if
the Loans were to be repaid in full on the date of such purchase of the Affected
Lender’s Revolving Commitment. A Lender shall not be required to make any such
transfer and assignment if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
transfer and assignment cease to apply.

§18.9    Co-Agents.
Agent may designate any Lender to be a “Co-Agent”, an “Arranger” or similar
title, but such designation shall not confer on such Lender the rights or duties
of Agent. Any such “Co-Agent” or “Arranger” shall not have any additional rights
or obligations under the Loan Documents, except for those rights and
obligations, if any, as a Lender.

§18.10    Treatment of Certain Information; Confidentiality.
Each of Agent, LC Issuer and Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or participant in, or, with Borrower’s consent, any prospective
assignee of or participant in, any of its rights or obligations


122

--------------------------------------------------------------------------------

Exhibit 10.20.6


under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Borrower and its
obligations, (g) with the consent of Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to Agent, LC Issuer, any Lender, or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower.
For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to Agent or any Lender on a nonconfidential
basis prior to disclosure by the Loan Parties or any of their Subsidiaries. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

§19.    NOTICES
Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and, to
the extent permitted by §23, email addressed as follows:
If to Agent, LC Issuer or any Lender, at the address set forth on the signature
page for Agent, LC Issuer or such Lender, and in the case of each notice to
Agent pursuant to §7.5, with a copy to:
Agent’s Special Counsel:
Thompson & Knight LLP
333 Clay Street
Suite 3300
Houston, Texas 77002
Facsimile: (832) 397.8103
Attention: Andrew P. Flint


and


123

--------------------------------------------------------------------------------

Exhibit 10.20.6


if to Borrower and the other Loan Parties:
CorEnergy Infrastructure Trust Inc.
1100 Walnut Street
Suite 3350
Kansas City, MO 64106
Facsimile: (816) 875-5875
Attention: Rebecca Sandring
with a copy to:


Husch Blackwell LLP
4801 Main Street, Suite 1000
Kansas City, MO 64112
Facsimile: (816) 983-8080
Attention: Scott H. Thompson

and to each other Lender which may hereafter become a party to this Agreement at
such address as may be designated by such Lender. Each Notice shall be effective
upon being personally delivered or upon being sent by overnight courier or upon
being deposited in the United States Mail as aforesaid. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, the Loan Parties, a Lender or LC
Issuer or Agent shall have the right from time to time and at any time during
the term of this Agreement to change their respective addresses and each shall
have the right to specify as its address any other address within the United
States of America.

§20.    RELATIONSHIP
None of Agent, nor any Arranger, nor LC Issuer nor any Lender has any fiduciary
relationship with or fiduciary duty to the Loan Parties arising out of or in
connection with the Agreement or the other Loan Documents or the transactions
contemplated hereunder and thereunder, and the relationship between each Lender
and Borrower is solely that of a lender and borrower, and between each Lender
and any Guarantor is solely that of a lender and guarantor, and nothing
contained herein or in any of the other Loan Documents shall in any manner be
construed as making the parties hereto partners, or any other relationship other
than lender and borrower, or lender and guarantor (as the case may be). In
addition, the Loan Parties agree that


124

--------------------------------------------------------------------------------

Exhibit 10.20.6


notwithstanding any other relationship that Agent, any Arranger or any Lender,
or any affiliate thereof thereof may have with Borrower or the other Loan
Parties or their respective Subsidiaries and Affiliates, in any proceeding
relating to Borrower or the other Loan Parties, under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar proceeding, the Loan Parties will not challenge Lenders’
or LC Issuer’s right to receive payment of the Obligations as a creditor of
Borrower or the other Loan Parties on the grounds of the equitable subordination
principles contained in §510 of the United States Bankruptcy Code (11 U.S.C.
§101 et G.), as from time to time amended, or any similar provision under any
applicable law. The covenants contained in this §20 are a material consideration
and inducement to Lenders and LC Issuer to enter into the Agreement.

§21.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW), AND ANY AND ALL MATTERS IN DISPUTE BETWEEN THE PARTIES TO THIS AGREEMENT
ARISING FROM OR RELATING TO THE SUBJECT MATTER HEREOF SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
EACH LOAN PARTY AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON SUCH LOAN PARTY (IF ANY) BY MAIL AT THE ADDRESS SPECIFIED IN §19. EACH
LOAN PARTY HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

§22.    HEADINGS
The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23.    COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION


125

--------------------------------------------------------------------------------

Exhibit 10.20.6


(a)    Counterparts; Integration; Effectiveness. This Agreement and any
amendment hereof may be executed in several counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one instrument.
In proving this Agreement it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom enforcement is
sought. This Agreement and the other Loan Documents, any separate letter
agreements with respect to fees payable to Agent (including the Agreement
Regarding Fees) and any provisions of any commitment letter or similar letter
relating to the transactions contemplated by this Agreement that expressly
survive the Closing Date, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in §10, this Agreement shall become effective when it
shall have been executed by Agent and when Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(c)    Electronic Communication. Notices and other communications to Agent and
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Agent, provided that the foregoing shall not apply to notices to any
Lender pursuant to Article 4 if such Lender has notified Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment), provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended


126

--------------------------------------------------------------------------------

Exhibit 10.20.6


recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.
(d)    Platform.
(i)    Each Loan Party agrees that Agent may, but shall not be obligated to,
make the Communications (as defined below) available to LC Issuer and the other
Lenders by posting the Communications on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower or the other Loan Parties, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of
Borrower’s, any Loan Party’s or Agent’s transmission of communications through
the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to Agent, any Lender or LC Issuer by means of
electronic communications pursuant to this Section, including through the
Platform.

§24.    ENTIRE AGREEMENT, ETC.
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Agreement nor any term hereof may
be changed, waived, discharged or terminated, except as provided in §27.

§25.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER, THE OTHER
LOAN PARTIES, AGENT, LC ISSUER AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, BORROWER AND
THE OTHER


127

--------------------------------------------------------------------------------

Exhibit 10.20.6


LOAN PARTIES EACH HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER AND EACH OTHER
LOAN PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
LENDER, LC ISSUER OR AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
LENDER, LC ISSUER OR AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT AGENT AND THE LENDERS
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO
WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25. BORROWER AND EACH OTHER LOAN PARTY ACKNOWLEDGES THAT IT
HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH ITS LEGAL COUNSEL AND THAT EACH
AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

§26.    DEALINGS WITH THE BORROWER
The Lenders and their affiliates may accept deposits from, extend credit to and
generally engage in any kind of banking, trust or other business with Borrower
and each of the other Loan Parties, or any of its Affiliates regardless of the
capacity of the Lender hereunder.

§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other Loan Document may be amended, and the performance
or observance by Borrower of any terms of this Agreement or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Lenders.
Notwithstanding the foregoing provisions of this Section:
(a)    none of the following may occur without the written consent of each
affected Lender:
(i)    a decrease in the rate of interest on the Notes;
(ii)    an increase in the amount of the Revolving Commitments of Lenders;
(iii)    a forgiveness, reduction or waiver of the principal of any unpaid Loan
or any interest thereon or fee payable under the Loan Documents (other than in
connection with the imposition or rescission of the Default Rate);


128

--------------------------------------------------------------------------------

Exhibit 10.20.6


(iv)    a decrease in the amount of any fee payable to a Lender hereunder;
(v)    the release of Borrower, any guarantor or any of the Collateral except as
otherwise provided herein;
(vi)    a change to this §27;
(vii)    any postponement of any date fixed for any payment of principal of or
interest on, or fees in respect of, the Loans;
(viii)    any change in the manner of distribution of any payments to Lenders or
Agent;
(ix)    an amendment of the definition of Required Lenders or of any requirement
for consent by all of Lenders; or
(x)    an amendment of any provision of this Agreement or the Loan Documents
which requires the approval of all of Lenders or the Required Lenders to require
a lesser number of Lenders to approve such action.
(b)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by Borrower or the
other Loan Parties therefrom, shall:
(i)    increase the Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;
(ii)    increase the aggregate Revolving Commitments over the amount thereof
then in effect without the consent of the Required Lenders;
(iii)    waive any condition precedent to the initial Loans on the Closing Date,
for which it is expressly provided in such Section that satisfaction of such
condition is to be acceptable to or approved by Agent, without the consent of
Agent, and in any such event it shall not be necessary to obtain the consent of
any other Lender to such waiver; or
(iv)    amend, modify, terminate or waive the amount or timing of payment of any
fee payable to Agent for its own account, any provision of §14 as the same
applies to Agent, or any other provision hereof as the same applies to the
rights or obligations of Agent, in each case without the consent of Agent.


129

--------------------------------------------------------------------------------

Exhibit 10.20.6


No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. No notice to or demand upon
the Loan Parties shall entitle the Loan Parties to other or further notice or
demand in similar or other circumstances. In the event any Lender fails to
expressly grant or deny any consent, amendment or waiver sought under this
Agreement within ten (10) days of a written request therefor submitted by Agent
or Agent’s Special Counsel, such Lender shall be deemed to have granted to Agent
an irrevocable proxy with respect to such specific matter. The right of any
Lender to consent under subsections (a) and (b) of this §27 shall not apply to a
Defaulting Lender, except for purposes of subsection (b)(i) of this §27.

§28.    SEVERABILITY
The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29.    NO UNWRITTEN AGREEMENTS
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

§30.    ACKNOWLEDGMENT OF INDEMNITY OBLIGATIONS
BORROWER HEREBY ACKNOWLEDGES THAT THIS AGREEMENT CONTAINS INDEMNITY OBLIGATIONS
OF THE BORROWER.

§31.    REPLACEMENT OF NOTES
Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to such Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, such Borrower will execute and deliver, in
lieu thereof, a replacement Note, identical in form and substance to the
applicable Note and dated as of the date of the applicable Note and upon such
execution and


130

--------------------------------------------------------------------------------

Exhibit 10.20.6


delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

§32.    TIME IS OF THE ESSENCE
Time is of the essence with respect to each and every covenant, agreement and
obligation of Borrower under this Agreement and the other Loan Documents.

§33.    RIGHTS OF THIRD PARTIES
This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of Borrower, the other Loan Parties, Lenders
and Agent, and their permitted successors and assigns, and no other Person shall
be a direct or indirect legal beneficiary of, or have any direct or indirect
cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. All conditions to the performance of the obligations of Agent
and Lenders under this Agreement, including the obligation to make Loans, are
imposed solely and exclusively for the benefit of Agent and Lenders and no other
Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Agent and Lenders will
refuse to make Loans in the absence of strict compliance with any or all thereof
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by Agent and Lenders at any time if in their sole discretion
they deem it desirable to do so.

§34.    GUARANTY    

§34.1    The Guaranty.     
(a)    Each of Guarantors hereby jointly and severally guarantees to Agent for
the benefit of the Lenders and each of the holders of the Obligations, as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof;
provided, however, that the Guaranteed Obligations shall not include any
Excluded Swap Obligations. Guarantors hereby further agree that if any of the
Guaranteed Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.


131

--------------------------------------------------------------------------------

Exhibit 10.20.6


(b)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the United States
Bankruptcy Code and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”) or any comparable provisions of
any applicable state law.

§34.2    Obligations Unconditional.     
The obligations of Guarantors under §34.1 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents or other documents relating to the
Obligations, or any substitution, compromise, release, impairment or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this §34.2
that the obligations of Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
Borrower or any other Guarantor for amounts paid under this §34 until such time
as the Obligations have been irrevocably paid in full and the commitments
relating thereto have expired or been terminated. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, Agent or any of the holders of the
Guaranteed Obligations as security for any of the Guaranteed Obligations shall
fail to attach or be perfected; or


132

--------------------------------------------------------------------------------

Exhibit 10.20.6


(e)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of Loans that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that Agent or any holder of the Guaranteed
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein,
or against any other Person under any other guarantee of, or security for, any
of the Obligations.

§34.3    Reinstatement.     
Neither Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of Borrower or any other Guarantor, by reason of Borrower’s or any
other Guarantor’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations. The
obligations of Guarantors under this §34 shall be automatically reinstated if
and to the extent that for any reason any payment by or on behalf of any Person
in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings pursuant to any Debtor Relief Law or otherwise, and each Guarantor
agrees that it will indemnify Agent and each holder of Guaranteed Obligations on
demand for all reasonable out-of-pocket costs and expenses (including all
reasonable fees, expenses and disbursements of any law firm or other outside
counsel incurred by the Agent) incurred by Agent or such holder of Guaranteed
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

§34.4    Certain Waivers.     
Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against Borrower or any other
Guarantor hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against Borrower or any other Person (including any co-guarantor)
or pursuit of any other remedy or enforcement any other right, and (c) nothing
contained herein shall prevent or limit action being taken against Borrower or
any other Guarantor hereunder, under the other Loan Documents or the other
documents and agreements relating to the Guaranteed Obligations


133

--------------------------------------------------------------------------------

Exhibit 10.20.6


or from foreclosing on any security or collateral interests relating hereto or
thereto, or from exercising any other rights or remedies available in respect
thereof, if none of Borrower nor Guarantors shall timely perform their
obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of Guarantors’
obligations hereunder unless as a result thereof, the Guaranteed Obligations
shall have been paid in full and the commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that Guarantors’
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances.

§34.5    Remedies.     
Guarantors agree that, to the fullest extent permitted by Law, as between
Guarantors, on the one hand, and Agent and the holders of the Guaranteed
Obligations, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in §12.1 (and shall be deemed to have
become automatically due and payable in the circumstances provided in §12.1) for
purposes of §34.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by Guarantors for purposes of §34.1. Guarantors acknowledge and agree
that if the Guaranteed Obligations are secured pursuant to the terms of the
Security Documents, the holders of the Guaranteed Obligations may exercise their
remedies thereunder in accordance with the terms thereof.

§34.6    Rights of Contribution.    
Guarantors hereby agree as among themselves that, in connection with payments
made hereunder, each Guarantor shall have a right of contribution from each
other Guarantor in accordance with applicable law. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of Guarantors shall exercise any such contribution rights
until the Guaranteed Obligations have been irrevocably paid in full and the
commitments relating thereto shall have expired or been terminated.

§34.7    Guaranty of Payment; Continuing Guaranty.    
The guarantee in this §34 is a guaranty of payment and not of collection, and is
a continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

§34.8    Special Provisions Applicable to Guarantors.    
(a)    Guarantors hereby agree, among themselves, that if any Guarantor shall
become an Excess Funding Guarantor (as defined below) by reason of the payment
by such Guarantor of any Obligations, each other Guarantor shall, on demand of
such Excess Funding Guarantor (but


134

--------------------------------------------------------------------------------

Exhibit 10.20.6


subject to the next sentence), pay to such Excess Funding Guarantor an amount
equal to such Guarantor’s Pro Rata Share (as defined below and determined, for
this purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Obligations. The payment obligation of a Guarantor to any Excess Funding
Guarantor under this §34.8(a) shall be subordinate and subject in right of
payment to the prior payment in full of the obligations of such Guarantor under
the other provisions of this Guaranty, and such Excess Funding Guarantor shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all such obligations. For purposes of this §34.8(a), (i)
“Excess Funding Guarantor” shall mean, in respect of any Obligations, a
Guarantor that has paid an amount in excess of the amount of proceeds of Loans
advanced to it by Borrower that have not been repaid as of the date of
determination, plus its Pro Rata Share of the remaining portion of such
Obligations, (ii) “Excess Payment” shall mean, in respect of any Obligations,
the amount paid by an Excess Funding Guarantor in excess of the amount of
proceeds of Loans advanced to it by Borrower that have not been repaid as of the
date of determination, plus its Pro Rata Share of the remaining portion of such
Obligations and (iii) “Pro Rata Share” shall mean, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate present
fair saleable value of all properties of such Guarantor (excluding any shares of
stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of Borrower and all of Guarantors exceeds the amount of all
the debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of Borrower and
Guarantors hereunder) of Borrower and all of Guarantors, all as of the Second
Amendment Closing Date.
(b)    Upon the execution and delivery of a Joinder Agreement (Guarantor) by any
Subsidiary to the extent required by §5.1 of this Agreement, such Subsidiary
shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein. The execution and delivery of any
Joinder Agreement (Guarantor) adding an additional Guarantor as a party to this
Agreement shall not require the consent of any other party hereto. The rights
and obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor hereunder.

§35.    AMENDMENT/RESTATEMENT    
On the Closing Date:
(a)    the Borrower shall pay all accrued and unpaid commitment fees, break
funding fees under §4.8 and all other fees that are outstanding under the
Existing Credit Agreement for the account of each “Lender” under the Existing
Credit Agreement;


135

--------------------------------------------------------------------------------

Exhibit 10.20.6


(b)    each “Base Rate Loan” and “LIBOR Rate Loan” outstanding under the
Existing Credit Agreement shall be deemed to be refinanced and continued with
the proceeds of a new Base Rate Loan or LIBOR Rate Loan, as applicable, and
continued as existing Loans under this Agreement and not as a novation;
(c)    any letters of credit outstanding under the Existing Credit Agreement
shall be deemed issued under this Agreement; and
(d)    the Existing Credit Agreement and the commitments thereunder shall be
superceded by this Agreement and such commitments shall terminate.
It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of any such obligations and liabilities and that
this Agreement amend and restate in its entirety the Existing Credit Agreement
and re-evidence the obligations of Borrower and Guarantors outstanding
thereunder.

§36.    ACKNOWLEDGMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS    
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


136

--------------------------------------------------------------------------------

Exhibit 10.20.6


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.
[SIGNATURES BEGIN ON FOLLOWING PAGE]



IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.
BORROWER:
CORENERGY INFRASTRUCTURE TRUST, INC., a Maryland corporation


By:      
Name:
Title:
 
 



[SIGNATURES CONTINUED ON FOLLOWING PAGES]


137

--------------------------------------------------------------------------------

Exhibit 10.20.6


[Execution of Amended and Restated Revolving Credit Agreement Continued]
GUARANTORS:
CORRIDOR PRIVATE HOLDINGS, INC., a Delaware corporation


By:   
Name:
Title:


CORRIDOR PUBLIC HOLDINGS, INC., a Delaware corporation


By:   
Name:
Title:


CORENERGY OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
By its general partner
CorEnergy GP, LLC


By:   
Name:
Title:


MOWOOD CORRIDOR, INC.,
a Delaware corporation




By:   
Name:
Title:





Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.20.6


HUNTON GP, LLC,
a Delaware limited liability company


By:   
Name:
Title:


HUNTON CORRIDOR, LP,
a Delaware limited partnership
By its general partner
Hunton GP, LLC


By:   
Name:
Title:


GRAND ISLE GP, INC.,
a Delaware corporation




By:   
Name:
Title:


GRAND ISLE CORRIDOR, LP,
a Delaware limited partnership
By its general partner
Grand Isle GP, Inc.


By:   
Name:
Title:









Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.20.6


GUARANTORS:
LCP OREGON HOLDINGS, LLC,
a Delaware limited liability company


By:   
Name:
Title:


CORRIDOR BISON, LLC,
a Delaware limited liability company


By:   
Name:
Title:


CORENERGY BBWS, INC.,
a Delaware corporation


By:   
Name:
Title:


CORENERGY GP, LLC,
a Delaware limited liability company


By:   
Name:
Title:


CORRIDOR MOGAS, INC.,
a Delaware corporation


By:   
Name:
Title:


GRAND ISLE LP, INC.,
a Delaware corporation




By:   
Name:
Title:



Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.20.6


MOGAS PIPELINE LLC,
a Delaware limited liability company


By:   
Name:
Title:


UNITED PROPERTY SYSTEMS, LLC,
a Delaware limited liability company


By:   
Name:
Title:
CORRIDOR LEEDS PATH WEST, INC.,
a Delaware corporation


By:   
Name:
Title:
FOUR WOOD CORRIDOR, LLC,
a Delaware limited liability company


By:   
Name:
Title:



[SIGNATURES CONTINUED ON FOLLOWING PAGES]


Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.20.6


[Execution of Amended and Restated Revolving Credit Agreement Continued]


REGIONS BANK,
as a Lender, Swing Line Lender, LC Issuer and as Agent 

 
By:      
Name: David C. Valentine
Title: Senior Vice President



Regions Bank
Energy & Natural Resources Group
3773 Richmond Avenue, Suite 1050
Houston, Texas 77046
Attention: David Valentine/Cody Chance
 
Telephone No. (713)244-8008; -8014
Facsimile No. (713) 426-7182
E-Mail: david.valentine@regions.com; cody.chance@regions.com


[SIGNATURES CONTINUED ON FOLLOWING PAGES]




Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.20.6




BANK OF AMERICA, N.A.,
 as a Lender and as Syndication Agent 

 
By:      
Name:
Title:



Bank of America, N.A.
1200 Main St, 12th Floor
Kansas City, Missouri
Attention: Alok Jain, Senior Vice President-Global Commercial Banking
Telephone No.  816 292 4241
E-mail: alok.jain@baml.com




Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.20.6




WELLS FARGO BANK, N.A., as a Lender  

 
By:      
Name: Bobby Ausman
Title: Vice President



Wells Fargo Bank, N.A.
MAC C7300-061
1700 Lincoln St. 6th Floor
Denver, CO 80203
Attention: Bobby Ausman, Vice President
Telephone No. (303) 863-6319
E-mail: Robert.l.ausman@wellsfargo.com


Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.20.6




BOKF, NA DBA
BANK OF KANSAS CITY, as a Lender  

 
By:      
Name:
Title:



Bank of Kansas City
7500 College Blvd., Suite 1450
Overland Park, KS 66210
Attention: William Fox
Telephone No. (913) 307-1649
E-mail: wfox@bankofkansascity.com




Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.20.6




ARVEST BANK, as a Lender  

 
By:      
Name:
Title:



Arvest Bank
6300 Nall Ave.
Mission, KS 66202
Attention: Barry Sullivan
Telephone No. (913) 279-3328
E-mail: bpsullivan@arvest.com






Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.20.6




ACADEMY BANK, N.A., as a Lender  

 
By:      
Name:
Title:

 
Academy Bank, N.A.
1111 Main Street, Ste. 1600
Kansas City, MO 64105
Attention: Jason Hilpipre, Vice President-Corporate Banking
Telephone No. (816) 412-6093
E-mail: jhilpipre@academybank.com




Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------

Exhibit 10.20.6




UMB BANK, N.A., as a Lender  

 
By:      
Name:
Title:



UMB Bank, N.A.
1008 Oak Street
Kansas City, MO 64106
Attention: Seth Lindsey, Vice President
Telephone No. (816) 714-1779
E-mail: seth.lindsey@umb.com




Execution Page of Amended/Restated Revolving Credit Agreement

--------------------------------------------------------------------------------


SCHEDULE 1.1


LENDERS SCHEDULE


 
Percentage
 
Revolving Commitment
Domestic Lending Office:
 
 
 
 
 
 
 
Regions Bank
25.4658385100%
$
40,745,341.60
Address
 
 
 
3050 Peachtree Road NW, Suite 400
 
 
 
Atlanta, Georgia 30305
 
 
 
Tel: 404/279-7483
 
 
 
Fax: 404/995-7665
 
 
 
 
 
 
 
LIBOR Lending Office:
 
 
 
 
 
 
 
Same.
 
 
 
 
 
 
 
Domestic Lending Office:
 
 
 
 
 
 
 
Bank of America, N.A.
24.8447205000%
$
39,751,552.80
Address
 
 
 
1200 Main St. MO8-060-12-02
 
 
 
Kansas City, MO 64105
 
 
 
Tel: (816) 292-4241
 
 
 
Fax: (816) 292-4413
 
 
 
 
 
 
 
LIBOR Lending Office:
 
 
 
 
 
 
 
Same.
 
 
 
 
 
 
 
Domestic Lending Office:
 
 
 
 
 
 
 
Wells Fargo Bank, N.A.
24.8447205000%
$
39,751,552.80
Address
 
 
 
MAC C7300-061
 
 
 
1700 Lincoln St. 6th Floor
Denver, CO 80203
 
 
 
Tel: (303) 863-6319
 
 
 
Fax: (303) 863-5196
 
 
 
 
 
 
 
LIBOR Lending Office:
 
 
 
 
 
 
 
Same.
 
 
 






--------------------------------------------------------------------------------

SCHEDULE 1.1









--------------------------------------------------------------------------------

SCHEDULE 1.1


LENDERS SCHEDULE (CONT.)


 
Percentage
 
Revolving Commitment
Domestic Lending Office:
 
 
 
 
 
 
 
BOKF, NA dba Bank of Kansas City
9.3167701860%
$
14,906,832.30
Address
 
 
 
7500 College Blvd., Suite 1450
 
 
 
Overland Park, KS 66210
 
 
 
Tel: (913) 307-1649
 
 
 
Fax:
 
 
 
 
 
 
 
LIBOR Lending Office:
 
 
 
 
 
 
 
Same.
 
 
 
 
 
 
 
Domestic Lending Office:
 
 
 
 
 
 
 
Arvest Bank
9.3167701860%
$
14,906,832.30
Address
 
 
 
6300 Nall Ave.
 
 
 
Mission, KS 66202
 
 
 
Tel: (913) 279-3328
 
 
 
Fax: (913) 279-3378
 
 
 
 
 
 
 
LIBOR Lending Office:
 
 
 
 
 
 
 
Same.
 
 
 
 
 
 
 
Domestic Lending Office:
 
 
 
 
 
 
 
Academy Bank, N.A.
6.2111801240%
$
9,937,888.20
Address
 
 
 
1111 Main Street, Ste. 1600
 
 
 
Kansas City, MO 64105
 
 
 
Tel: (816) 412-6093
 
 
 
Fax: (816) 410-2769
 
 
 
 
 
 
 
LIBOR Lending Office:
 
 
 
 
 
 
 
Same.
 
 
 








--------------------------------------------------------------------------------

SCHEDULE 1.1









--------------------------------------------------------------------------------


ANNEX A


SCHEDULE 6.1(b)


Subsidiaries


Subsidiary
Jurisdiction
 
 
Restricted
 
CorEnergy BBWS, Inc.
Delaware
CorEnergy GP, LLC
Delaware
CorEnergy Operating Partnership, LP
Delaware
CorEnergy Pipeline Company, LLC
Delaware
Corridor Bison, LLC
Delaware
Corridor Leeds Path West, Inc.
Delaware
Corridor MoGas, Inc.
Delaware
Corridor Private Holdings, Inc.
Delaware
Corridor Public Holdings, Inc.
Delaware
Four Wood Corridor, LLC
Delaware
Grand Isle Corridor LP
Delaware
Grand Isle GP, Inc.
Delaware
Grand Isle LP, Inc.
Delaware
Hunton Corridor, LP
Delaware
Hunton GP, LLC
Delaware
LCP Oregon Holdings, LLC
Delaware
MoGas Pipeline LLC
Delaware
Mowood Corridor, Inc.
Delaware
United Property Systems, LLC
Delaware
 
 
Unrestricted
 
Black Bison Water Service, LLC
Delaware
Mowood, LLC
Delaware
Omega Pipeline Company
Delaware
Pinedale Corridor, LP
Delaware
Pinedale GP, Inc.
Delaware



Equity Interests
Entity
Jurisdiction
Interest Holder
Lightfoot Capital Partners GP LLC
Delaware
Corridor Private Holdings, Inc.
Lightfoot Capital Partners, LP
Delaware
Corridor Private Holdings, Inc.








--------------------------------------------------------------------------------

ANNEX A




SCHEDULE 6.7


Litigation


None.







--------------------------------------------------------------------------------

ANNEX A




SCHEDULE 6.10


Tax Audits


None.







--------------------------------------------------------------------------------

ANNEX A




SCHEDULE 6.15


Transactions with Affiliates


Management Agreement, by and between the Borrower and Corridor InfraTrust
Management, LLC, dated December 1, 2011, as amended.













--------------------------------------------------------------------------------

ANNEX A




SCHEDULE 6.20(f)


Unresolved Real Estate Claims or Disputes


None.







--------------------------------------------------------------------------------

ANNEX A




SCHEDULE 6.20(g)


Material Real Estate Agreements


None.











